IMAX CORPORATION

Exhibit 10.39

Published CUSIP Number: C4548VAA7

Revolving Loan CUSIP Number: C4548VAB5

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

by and between

IMAX CORPORATION

as Borrower

- and -

THE GUARANTORS REFERRED TO HEREIN

as Guarantors

- and -

THE LENDERS REFERRED TO HEREIN

as Lenders

- and -

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Agent and Issuing Lender

- and -

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

Dated: March 3, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

  2   

ARTICLE 2 CREDIT FACILITIES

  21   

2.1    

Revolving Loans

  21   

2.2    

Letter of Credit Accommodations

  22   

2.3    

Intentionally Deleted

  24   

2.4    

Prepayments of Revolving Loans/Cancellation of Unused Revolving Loan Commitments

  24   

2.5    

Hedge Transactions

  26   

ARTICLE 3 INTEREST, INCREASED COSTS AND FEES

  26   

3.1    

Interest

  26   

3.2    

Increased Costs and Changes in Law

  29   

3.3    

Commitment Fee

  32   

ARTICLE 4 CONDITIONS PRECEDENT

  33   

4.1    

Conditions Precedent to the Availability of Revolving Loans and Letter of Credit
Accommodations

  33   

4.2    

Conditions Precedent to the Availability of All Revolving Loans and Letter of
Credit Accommodations

  33   

ARTICLE 5 COLLECTION AND ADMINISTRATION

  34   

5.1    

Borrower’s Loan Account

  34   

5.2    

Statements

  34   

5.3    

Payments

  35   

5.4    

Authorization to Make Revolving Loans and Letter of Credit Accommodations

  36   

5.5    

Use of Proceeds

  36   

5.6    

Pro Rata Treatment

  37   

5.7    

Obligations Several; Independent Nature of Lenders’ Rights

  37   

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

  37   

6.1    

Corporate Existence, Power and Authority; Subsidiaries; Solvency

  37   

6.2    

Financial Statements; No Material Adverse Change

  38   

6.3    

Chief Executive Office; Collateral Locations

  38   

6.4    

Priority of Liens; Title to Properties; Intellectual Property Matters

  38   

6.5    

Tax Returns

  38   

6.6    

Litigation

  39   

6.7    

Compliance with Other Agreements and Applicable Laws; Approvals

  39   

6.8    

Bank Accounts

  39   

6.9    

Accuracy and Completeness of Information, Significant Contracts

  39   

6.10    

Status of Pension Plans and ERISA

  40   

6.11    

Environmental Compliance

  42   

6.12    

Survival of Warranties; Cumulative

  43   

6.13    

U.S. Legislation

  43   



--------------------------------------------------------------------------------

6.14    

Material Operating Subsidiaries

  44   

6.15  

Employee Relations

  44   

6.16    

Burdensome Provisions

  44   

6.17    

Absence of Defaults

  44   

6.18    

Senior Indebtedness Status

  45   

ARTICLE 7 AFFIRMATIVE COVENANTS

  45   

7.1    

Maintenance of Existence

  45   

7.2    

New Collateral Locations

  45   

7.3    

Compliance with Laws, Regulations, Etc.

  45   

7.4    

Payment of Taxes and Claims

  47   

7.5    

Insurance

  48   

7.6    

Financial Statements and Other Information

  50   

7.7    

Intellectual Property

  51   

7.8    

Operation of Pension Plans

  52   

7.9    

ERISA

  52   

7.10    

IP Collateral

  53   

7.11    

Visits and Inspections

  55   

7.12    

Material Subsidiaries and Key Man Insurance

  56   

7.13    

Grant of Equitable Mortgage by IMAX Barbados

  56   

ARTICLE 8 NEGATIVE COVENANTS

  57   

8.1    

Sale of Assets, Consolidation, Amalgamation, Dissolution, Etc.

  57   

8.2    

Liens

  58   

8.3    

Indebtedness

  60   

8.4    

Loans, Investments, Guarantees, Etc.

  62   

8.5    

Dividends and Redemptions

  65   

8.6    

Transactions with Affiliates

  66   

8.7    

Applications under the CCAA

  67   

8.8    

Supplemental Executive Retirement Plan

  67   

8.9    

No Material Changes

  67   

8.10    

No Further Negative Pledges; Restrictive Agreements

  67   

ARTICLE 9 FINANCIAL COVENANTS

  68   

9.1    

Minimum Liquidity Test

  68   

9.2    

Minimum EBITDA

  68   

9.3    

Maximum Total Leverage Ratio

  69   

ARTICLE 10 EVENTS OF DEFAULT AND REMEDIES

  69   

10.1    

Events of Default

  69   

10.2    

Remedies

  73   

ARTICLE 11 ASSIGNMENT AND PARTICIPATIONS: APPOINTMENT OF AGENT

  77   

11.1    

Assignment and Participations

  77   

11.2    

Appointment of Agent

  79   

11.3    

Agent’s Reliance, Etc.

  80   

 

- ii -



--------------------------------------------------------------------------------

11.4    

Agent and Affiliates

  81   

11.5    

Lender Credit Decision

  81   

11.6    

Indemnification

  82   

11.7    

Failure to Act

  82   

11.8    

Concerning the Collateral and the Related Financing Agreements

  82   

11.9    

Reports and other Information; Disclaimer by Lenders.

  83   

11.10    

Collateral Matters

  83   

11.11    

Successor Agent

  84   

11.12    

Setoff and Sharing of Payments

  85   

11.13    

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

  86   

11.14    

Approval of Lenders and Agent

  88   

ARTICLE 12 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

  90   

12.1    

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

  90   

12.2    

Waiver of Notices

  91   

12.3    

Amendments and Waivers

  91   

12.4    

Waiver of Counterclaim

  92   

12.5    

Indemnification

  92   

12.6    

Costs and Expenses

  93   

12.7    

Further Assurances

  93   

ARTICLE 13 TERM OF AGREEMENT; MISCELLANEOUS

  94   

13.1    

Term

  94   

13.2    

Notice

  94   

13.3    

Partial Invalidity

  94   

13.4    

Successors

  95   

13.5    

Entire Agreement

  95   

13.6    

Headings

  95   

13.7    

Judgment Currency

  95   

13.8    

Counterparts and Facsimile

  95   

13.9    

Patriot Act Notice

  96   

ARTICLE 14 ACKNOWLEDGMENT AND RESTATEMENT

  96   

14.1    

Existing Obligations

  96   

14.2    

Acknowledgment of Security Interests

  96   

14.3    

Third Amended and Restated Credit Agreement

  97   

14.4    

Restatement

  97   

 

- iii -



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A

Assignment and Assumption Agreement

Exhibit B

Form of Compliance Certificate

Exhibit C

Information Certificates

Exhibit D

Form of Notice of Borrowing

Exhibit E

Form of Notice of Conversion/Continuation

Exhibit F

Form of Notice of Prepayment

Exhibit G

Revolving Loan Commitments

Exhibit H

Closing Agenda

Schedule 6.1

Corporate Structure Chart

Schedule 8.2

Existing Liens

Schedule 8.3

Existing Indebtedness

Schedule 8.4A

Guarantees

Schedule 8.4B

Existing Loans, Advances and Guarantees

 

- iv -



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amended and Restated Credit Agreement dated March 3, 2015 is entered
into by and between IMAX Corporation, a corporation incorporated pursuant to the
laws of Canada, as Borrower, the guarantors who are a party to this Agreement
and who may become a party hereto pursuant to the terms hereof, as Guarantors,
the lenders who are a party to this Agreement and who may become a party hereto
pursuant to the terms hereof, as Lenders, and Wells Fargo Bank, National
Association, a national banking association, as Agent for the Secured Parties.

W I T N E S S E T H:

WHEREAS Borrower and Congress Financial Corporation (Canada) (“Original Lender”)
entered into a loan agreement dated February 6, 2004 which was amended pursuant
to:

 

  (a)

a first amendment to the Loan Agreement dated June 30, 2005;

 

  (b)

a second amendment to the Loan Agreement dated May 16, 2006;

 

  (c)

a second amendment to the Loan Agreement dated May 16, 2006 (which amended,
restated and replaced in its entirety the second amendment to the Loan Agreement
referred to in clause (b) above);

 

  (d)

a third amendment to the Loan Agreement dated September 30, 2007;

 

  (e)

a fourth amendment to the Loan Agreement dated December 5, 2007; and

 

  (f)

a fifth amendment to the Loan Agreement dated May 5, 2008,

(collectively, the “Original Loan Agreement”);

WHEREAS Wachovia Capital Finance Corporation (Canada) (formerly known as
Congress Financial Corporation (Canada)) as agent (the “Original Agent”) and
lender, Borrower and Export Development Canada (“EDC”), as lender, amended and
restated the Original Loan Agreement pursuant to an amended and restated credit
agreement dated November 16, 2009 as amended by a first amendment to the amended
and restated credit agreement dated January 21, 2011 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“First Amended and Restated Credit Agreement”);

WHEREAS Wells Fargo Capital Finance Corporation Canada (formerly known as
Wachovia Capital Finance Corporation (Canada)), as Original Agent and lender,
Borrower and EDC, as lender, amended and restated the First Amended and Restated
Credit Agreement pursuant to a second amended and restated credit agreement
dated June 2, 2011 (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Second Amended and Restated Credit
Agreement”);

WHEREAS Agent (as successor agent to the Original Agent), Borrower and Lenders
amended and restated the Second Amended and Restated Credit Agreement pursuant
to a third amended and restated credit agreement dated February 7, 2013 (as
amended, modified, supplemented,



--------------------------------------------------------------------------------

extended, renewed, restated or replaced from time to time, the “Third Amended
and Restated Credit Agreement”);

WHEREAS Agent, Borrower and Lenders desire to amend and restate the Third
Amended and Restated Credit Agreement as set forth herein; and

WHEREAS each Lender is willing to (severally and not jointly) make loans and
provide such financial accommodations to Borrower on a pro rata basis according
to their Revolving Loan Commitment to Borrower on the terms and conditions set
forth herein and Agent is willing to act as agent for Secured Parties on the
terms and conditions set forth herein and the other Financing Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

All terms used herein which are defined in the PPSA (as defined below) shall
have the meanings given therein unless otherwise defined in this Agreement. All
references to the plural herein shall also mean the singular and to the singular
shall also mean the plural unless the context otherwise requires. All references
to Borrower, Credit Parties, Guarantors, Lenders, Issuing Lender and Agent
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns. The words
“hereof”, “herein”, “hereunder”, “this Agreement” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not any
particular provision of this Agreement and as this Agreement now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced. The word “including” when used in this Agreement shall mean
“including, without limitation”. References herein to any statute or any
provision thereof include such statute or provision as amended, revised,
re-enacted, and/or consolidated from time to time and any successor statute
thereto. An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 12.3 or, without
derogating from the cure rights, if any, provided to Credit Parties in Article
10 hereof, is cured in a manner satisfactory to Agent, if such Event of Default
is capable of being cured as determined by Agent. Any accounting term used
herein unless otherwise defined in this Agreement shall have the meanings
customarily given to such term in accordance with GAAP. If, after the Closing
Date, there shall be any change in the application of the accounting principles
used in preparation of Borrower’s financial statements as a result of any
changes in GAAP including International Financial Reporting Standards becoming
applicable to Borrower, which changes (a) result in a change in the method of
calculation of, or (b) impact on, financial covenants or other covenants
applicable to Borrower found in this Agreement or the other Financing
Agreements, Borrower and Agent shall promptly enter into negotiations in good
faith in order to amend such financial covenants or other covenants so as to
reflect equitably such changes with the desired result that the evaluations of
Borrower’s financial condition shall be the same after such changes as if such
changes had not been made. Canadian Dollars and the sign “CDN$” mean lawful
money of Canada. “US Dollars” and the sign “$” mean lawful money of

 

- 2 -



--------------------------------------------------------------------------------

the United States of America. All monetary amounts referred to in this Agreement
are in US Dollars unless otherwise stated. For purposes of this Agreement, the
following terms shall have the respective meanings given to them below:

“Accounts” means all present and future rights of any Credit Party to payment
for goods sold or leased or for services rendered, which are not evidenced by
instruments or chattel paper, and whether or not earned by performance.

“Adjusted Euro Dollar Rate” means, with respect to each Interest Period for any
Euro Dollar Rate Loan, the rate per annum (rounded upwards, if necessary, to the
next 1/16th of 1%) determined by dividing:

 

  (a)

the Euro Dollar Rate for such Interest Period by:

 

  (b)

a percentage equal to:

 

  (i)

one (1) minus

 

  (ii)

the Reserve Percentage.

For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the reserve requirement which is or would be
applicable to deposits of US Dollars in a non-United States or an international
banking office of the US Reference Bank used to fund a Euro Dollar Rate Loan or
any Euro Dollar Rate Loan made with the proceeds of such deposit, whether or not
US Reference Bank actually holds or has made any such deposits or loans. The
Adjusted Euro Dollar Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.

“Affiliate” or “affiliate” shall have the meaning ascribed thereto in the
Business Corporations Act (Canada).

“Agent” means Wells Fargo, in its capacity as administrative and collateral
agent hereunder, and any successor thereto appointed pursuant to Section 11.11.

“Agreed Currency” shall have the meaning set forth in Section 13.7 hereof.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Total Leverage Ratio:

 

- 3 -



--------------------------------------------------------------------------------

Pricing
Level

  

Total Leverage Ratio

   Applicable Margin for
Eurodollar Rate Loans
and Letter of Credit
Accommodations     Applicable Margin for
Commitment Fees  

I

  

Less than 1.00:1.00

     1.50 %      0.25 % 

II

  

Greater than or equal to 1.00:1.00 but less than 2.00:1.00

     1.75 %      0.375 % 

III

  

Greater than or equal to 2.00:1.00

     2.00 %      0.50 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each an “AM Calculation Date”) 10 Business Days after the day by which Borrower
is required to provide a Compliance Certificate pursuant to Section 7.6(a) for
the most recently ended Fiscal Quarter; provided that (a) the Applicable Margin
shall be based on Pricing Level I until the first AM Calculation Date occurring
after the Closing Date and, thereafter the Pricing Level shall be determined by
reference to the Total Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter preceding the applicable AM Calculation Date, and (b) if
Borrower fails to provide the Compliance Certificate as required by
Section 7.6(a) for the most recently ended Fiscal Quarter preceding the
applicable AM Calculation Date, the Applicable Margin from such AM Calculation
Date shall be based on Pricing Level III until such time as an appropriate
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Total Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter preceding such AM Calculation Date. The
Applicable Margin shall be effective from one AM Calculation Date until the next
AM Calculation Date. Any adjustment in the Applicable Margin shall be applicable
to all Revolving Loans or Letter of Credit Accommodations then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 7.6(a) is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) the
Revolving Loan Commitment is in effect, or (iii) any Loan or Letter of Credit
Accommodation is outstanding when such inaccuracy is discovered or such
financial statement or Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) Borrower shall immediately
deliver to Agent a corrected Compliance Certificate for such Applicable Period,
(B) the Applicable Margin for such Applicable Period shall be determined as if
the Total Leverage Ratio in the corrected Compliance Certificate were applicable
for such Applicable Period, and (C) Borrower shall immediately and retroactively
be obligated to pay to Agent the accrued additional interest and fees owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by Agent in accordance with Section 5.3.
Borrower’s obligations under this paragraph shall survive the termination of the
Revolving Loan Commitments and the repayment of all other Obligations hereunder.

“Arranger” means Wells Fargo Securities, LLC, in its role hereunder as sole lead
arranger and sole bookrunner.

 

- 4 -



--------------------------------------------------------------------------------

“Asset Disposition” means (a) the disposition of any or all of the assets of any
Credit Party thereof whether by sale, lease, transfer or otherwise and (b) any
issuance of Capital Stock by any Subsidiary of Borrower to any Person that is
not a Credit Party or any Subsidiary thereof.

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 11.1), and accepted by Agent, in
substantially the form attached hereto as Exhibit A or any other form approved
by Agent.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“BMO” means Bank of Montreal.

“BMO Term Sheet” means the term sheet dated July 10, 2014 between Borrower and
BMO with respect to the issuance of:

 

  (a)

a $10,000,000 Demand, Revolving Letter of Credit Facility by BMO in favour of
Borrower (the “BMO LC Facility”);

 

  (b)

a CDN$175,000 Mastercard Businesscard Facility by BMO in favour of Borrower (the
“Mastercard Facility”); and

 

  (c)

a $3,000,000 Directline for Business – Foreign Exchange Settlement Facility by
BMO in favour of Borrower (the “F/X Facility”).

“Borrower” means IMAX Corporation, a corporation incorporated pursuant to the
laws of Canada.

“Business Day” means a day (other than a Saturday, Sunday or statutory holiday
in Ontario or New York) on which Agent’s Toronto office and banks in New York
City are open for business in the normal course.

“Capital Lease Obligations” means all monetary obligations of Borrower and its
Subsidiaries under a capital lease and, for the purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation or company, capital stock
or shares (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (c) in the case of a partnership, partnership
interests (whether general or limited), (d) in the case of a limited liability
company, membership interests, (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person and (f) any and all warrants,
rights or options to purchase any of the foregoing.

“Cash Compensation” means cash compensation to senior management and directors
of Credit Parties and any Subsidiary thereof (including payments made pursuant
to the USERP) not captured under GAAP in their respective income statements but
captured under GAAP in their respective cash flow statements.

 

- 5 -



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the Canadian or U.S. federal government and backed
by the full faith and credit of such government, as applicable; (b) domestic and
euro dollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of Canada or the United States, any province or state thereof,
any foreign bank, or its branches or agencies, the long-term indebtedness of
which institution at the time of acquisition is rated A- (or better) by
Standard & Poor’s Rating Services (“S&P”) or A3 (or better) by Moody’s Investors
Service, Inc. (“Moody’s”), and which deposits are fully protected against
currency fluctuations for any such deposits with a term of more than 90 days;
(c) shares of money market, mutual or similar funds having assets in excess of
$100,000,000 and the investments of which are limited to (i) investment grade
securities (i.e., securities rated at least BBB by S&P or rated at least Baa by
Moody’s) and (ii) commercial paper of Canadian, U.S. and foreign banks and bank
holding companies and their subsidiaries and Canadian, U.S. and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s (all such
institutions being, “Qualified Institutions”); (d) commercial paper of Qualified
Institutions; and (e) auction rate securities (long-term, variable rate bonds
tied to short-term interest rates) that are rated AAA by S&P and Aaa by Moody’s;
provided that the maturities of such Cash Equivalents shall not exceed 365 days
from the date of acquisition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, Agent or an
Affiliate of Agent, in its capacity as a party to such Cash Management
Agreement.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CCAA Plan” shall have the meaning set forth in Section 8.7 hereof.

“Closing Date” means March 3, 2015.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time.

“Collateral” means, collectively, all of the undertaking, property and assets,
real or personal, tangible or intangible, now existing or hereafter acquired by
any Credit Party that may at any time be or become subject to a Lien in favour
of Agent to secure any or all of the Obligations; provided that, for greater
certainty, any and all assets of IMAX China Multimedia and IMAC China Theatre
shall be excluded from, and not form part of, the Collateral.

“Compliance Certificate” means the compliance certificate substantially in the
form attached hereto as Exhibit B.

“Credit Parties” means, collectively, Borrower and Guarantors.

 

- 6 -



--------------------------------------------------------------------------------

“Default” means an event, circumstance or omission which, with any of the giving
of notice or a lapse of time or both would constitute an Event of Default.

“EBITDA” means, for any period with respect to Borrower, an amount equal to the
consolidated net income or net loss before interest, taxes, depreciation,
amortization, cash payments pursuant to Section 8.5(h) (only to the extent that
such cash payments impact net income or net loss) and any other non-cash and
non-operating charges or other impairments as approved by Agent.

For purposes of calculating compliance with the financial covenant in Sections
9.3 hereof, EBITDA shall be calculated (a) without taking into account any
contribution to consolidated net income or net loss with respect to (i) any
Future Permitted Transaction and (ii) non-cash equity income or loss from joint
ventures and (b) to reflect the reduction in EBITDA allocable to (1) the
minority interest of the IMAX Cayman Subscribers in IMAX Cayman and (2) other
minority interests owned in any Subsidiary by arm’s length third Persons.

For purposes of calculating compliance with the financial covenant in
Section 9.2 hereof, EBITDA shall be calculated (a) without taking into account
any contribution to consolidated net income or net loss with respect to (i) any
Future Permitted Transaction and (ii) non-cash equity income or loss from joint
ventures and (b) to not reflect the reduction in EBITDA allocable to (1) the
minority interest of the IMAX Cayman Subscribers in IMAX Cayman and (2) other
minority interests owned in any Subsidiary by arm’s length third Persons.

“EDC Indemnity Agreement” means the indemnity agreement dated May 3, 2010 given
by Borrower in favour of EDC.

“Eligible Transferee” means

 

  (a)

any Lender;

 

  (b)

the parent company of any Lender and/or any Affiliate of such Lender;

 

  (c)

any Person that is engaged in the business of making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by a Lender or
with respect to any Lender that is a fund which invests in commercial loans and
similar extensions of credit, any other fund that invests in commercial loans
and similar extensions of credit and is managed by the same investment advisor
as such Lender or by an Affiliate of such investment advisor; and

 

  (d)

any other commercial bank, financial institution or “accredited investor” (as
defined under Ontario Securities Commission Rule 45-106) approved by Agent and,
unless an Event of Default has occurred and is continuing, Borrower (each such
approval not to be unreasonably withheld or delayed),

provided, however, that,

 

  (i)

neither Borrower nor any Affiliate of Borrower;

 

- 7 -



--------------------------------------------------------------------------------

  (ii)

nor any Person to whom any indebtedness (other than the Obligations) is owed by
any Credit Party;

 

  (iii)

nor any natural person;

 

  (iv)

nor any Person that is a competitor of Borrower,

in each case of the foregoing clauses (i), (ii) and (iii), and (iv), shall
qualify as an Eligible Transferee (each, a “Prohibited Transferee”).

“Environmental Laws” means with respect to any Person all federal (United States
of America and Canada), state, provincial, district, local, municipal and
foreign laws, statutes, rules, regulations, ordinances, orders, directives,
permits, licenses and consent decrees relating to health, safety, hazardous,
dangerous or toxic substances, waste or material, pollution and environmental
matters, as now or at any time hereafter in effect, applicable to such Person
and/or its business and facilities (whether or not owned by it), including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes into the environment (including, ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals, or hazardous, toxic or dangerous substances, materials or wastes.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules, regulations and interpretations thereunder or related thereto.

“ERISA Affiliate” means any person required to be aggregated with any Credit
Party or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o)
of the Code.

“ERISA Event” means

 

  (a)

any “reportable event” as defined in Section 4043(c) of ERISA or the regulations
issued thereunder, with respect to a US Pension Plan, other than events as to
which the requirement of notice has been waived in regulations by the Pension
Benefit Guaranty Corporation;

 

  (b)

the adoption of any amendment to a US Pension Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA;

 

  (c)

a complete or partial withdrawal by any Credit Party or any ERISA Affiliate from
a Multiemployer Plan or a cessation of operations which is treated as such a
withdrawal or notification that a Multiemployer Plan is in reorganization;

 

  (d)

the filing of a notice of intent to terminate a US Pension Plan under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a US Pension Plan;

 

- 8 -



--------------------------------------------------------------------------------

  (e)

an event or condition which would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan;

 

  (f)

the imposition of any liability under Title IV of ERISA, other than the Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon any Credit Party or any ERISA Affiliate in excess of $500,000;
and

 

  (g)

any other event or condition with respect to any US Pension Plan subject to
Title IV of ERISA maintained, or contributed to, by any ERISA Affiliate that
could reasonably be expected to result in liability of any Credit Party in
excess of $500,000.

“Euro Dollar Rate” means the rate of interest, based on a 360 day year,
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service or any successor to or substitute for such service as determined
by Agent) as the London interbank offered rate for deposits in US Dollars for a
term comparable to the applicable Interest Period as selected by Borrower (but
if more than one rate is specified on such page, the rate will be an arithmetic
average of all such rates rounded upwards, in Agent’s discretion, to the nearest
1/100th of one 1%) on or about 9:00 a.m. New York time 3 Business Days prior to
the commencement of such Interest Period.

“Euro Dollar Rate Loans” means any Revolving Loans or portion thereof
denominated in US Dollars and on which interest is payable based on the Adjusted
Euro Dollar Rate in accordance with the terms hereof.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Fee Letter” means the separate fee letter agreement dated March 3, 2015 among
Borrower, Agent and Arranger.

“Financing Agreements” means, collectively, this Agreement, the Original Loan
Agreement, the First Amended and Restated Credit Agreement, the Second Amended
and Restated Credit Agreement, the Third Amended and Restated Credit Agreement,
the Fee Letter and all notes, guarantees, security agreements and other
agreements, documents and instruments previously, now or at any time hereafter
executed and/or delivered by any Credit Party in connection with this Agreement,
the Original Loan Agreement, the First Amended and Restated Credit Agreement,
the Second Amended and Restated Credit Agreement and the Third Amended and
Restated Credit Agreement, in each case, as the same now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, but
excluding any Secured Hedge Agreement and Secured Cash Management Agreement.

“Fiscal Quarter” means each of the following 3 month periods in any Fiscal Year
of Borrower: January 1 to March 31, April 1 to June 30, July 1 to September 30
and October 1 to December 31.

 

- 9 -



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of Borrower being the 12 month period of
January 1 to December 31.

“Funding Bank” shall have the meaning set forth in Section 3.2(a)(i) hereof.

“Future Permitted Transaction” means any infrequent or unusual transaction
requested by Borrower to be designated as such to the extent any such
transaction has been pre-approved in writing by Agent and Required Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the relevant U.S. public and private accounting boards and
institutes which are applicable to the circumstances as of the date of
determination consistently applied.

“General Restricted Payment Basket” shall have the meaning set forth in
Section 8.5(e)(ii) hereof.

“General Security Agreement” shall mean the amended and restated general
security agreement dated November 16, 2009 given by Borrower in favour of Agent
as security for payment and performance of the Obligations, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“Governmental Authority” means any government, parliament, legislature,
municipal or local government, or any regulatory authority, agency, commission
or board of any government, parliament or legislature, or any court or (without
limitation to the foregoing) any other law, regulation or rule-making entity
(including any central bank, fiscal or monetary authority regulating banks),
having or purporting to have jurisdiction in the relevant circumstances, or any
Person acting or purporting to act under the authority of any of the foregoing
(including any arbitrator).

“Guarantors” means, other than Borrower, any guarantor, endorser, acceptor,
surety or other person liable on or with respect to the Obligations or who is
the owner of any property which is security for the Obligations, including:

 

  (a)

IMAX U.S.A. Inc., a Delaware corporation;

 

  (b)

1329507 Ontario Inc., an Ontario corporation;

 

  (c)

IMAX II U.S.A. Inc., a Delaware corporation;

 

  (d)

IMAX Post/DKP Inc., a Delaware corporation;

 

  (e)

IMAX Barbados; and

 

  (f)

IMAX Belgium.

“Hazardous Materials” means any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and

 

- 10 -



--------------------------------------------------------------------------------

hydrocarbons), flammable explosives, asbestos, urea formaldehyde insulation,
radioactive materials, biological substances, polychlorinated biphenyls,
pesticides, herbicides and any other kind and/or type of pollutants or
contaminants (including materials which include hazardous constituents), sewage,
sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law (including any that are
or become classified as hazardous or toxic under any Environmental Law).

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

“Hedge Bank” means any Person that at the time it enters into a Hedge Agreement
is a Lender, an Affiliate of a Lender, Agent or an Affiliate of Agent, in its
capacity as a party to such Hedge Agreement.

“Hong Kong JV” means TCL-IMAX Entertainment Co., Limited, a Hong Kong
corporation, and a joint venture which is owned 50% by Sino Leader (Hong Kong)
Limited and IMAX HK.

“Hong Kong JV Cash Contribution” shall have the meaning set forth in the
definition of Hong Kong JV Investment.

“Hong Kong JV Guarantee” means the unsecured guarantee dated January 6, 2014
issued by Borrower to Sino Leader (Hong Kong) Limited that IMAX HK will make the
Hong Kong JV Cash Contribution, such guarantee not to exceed $12,500,000.

“Hong Kong JV In-Kind Contribution” shall have the meaning set forth in the
definition of Hong Kong JV Investment.

“Hong Kong JV Investment” means the $12,500,000 investment by IMAX HK in Hong
Kong JV for 50% of the issued and outstanding share capital of Hong Kong JV,
such investment consisting of (i) the contribution of the appraised monetary
value of certain assets in-kind (the “Hong Kong JV In-Kind Contribution”) and
(ii) cash up to an amount of $12,500,000 minus the Hong Kong JV In-Kind
Contribution (the “Hong Kong JV Cash Contribution”).

“IMAX Barbados” means IMAX (Barbados) Holding, Inc., a Barbados corporation.

 

- 11 -



--------------------------------------------------------------------------------

“IMAX Belgium” means IMAX Europe SA, a Belgian société anonyme.

“IMAX Cayman” means IMAX China Holding, Inc., a Cayman Islands exempted company.

“IMAX Cayman Employee Incentive Issuance” shall have the meaning set forth in
Section 8.1(b)(xiii).

“IMAX Cayman Shareholders’ Agreement” means the shareholders’ agreement dated
April 7, 2014 among IMAX Cayman, IMAX Barbados, Borrower and IMAX Cayman
Subscribers as amended July 29, 2014.

“IMAX Cayman Subscribers” means collectively China Movie Entertainment FV
Limited, CMCCP Dome Holdings Limited and China Movie Entertainment CMC Limited.

“IMAX China Capital Raise” means the issuance of 20% of IMAX Cayman’s issued and
outstanding share capital in the form of newly created and issued class C shares
to the IMAX Cayman Subscribers in 2 subscriptions as follows: (a) the first
subscription dated April 8, 2014 for 50% of the class C shares for a
subscription price of $40,000,000 and (b) the second subscription dated
February 10, 2015 for 50% of the class C shares for a subscription price of
$40,000,000.

“IMAX China Credit Facility” means a secured credit facility provided by third
party lenders to IMAX Cayman, IMAX China HK and/or IMAX China Multimedia.

“IMAX China Guarantee” means an unsecured guarantee issued by Borrower of the
obligations, liabilities and indebtedness of IMAX China HK and/or IMAX China
Multimedia under the IMAX China Credit Facility in an amount not to exceed
$5,000,000.

“IMAX China HK” means IMAX China (Hong Kong), Limited.

“IMAX China Offering” shall have the meaning set forth in Section 8.3(l).

“IMAX China Multimedia” means IMAX (Shanghai) Multimedia Technology Co., Ltd., a
People’s Republic of China corporation.

“IMAX China Theatre” means IMAX (Shanghai) Theatre Technology Services Co.,
Ltd., a People’s Republic of China corporation.

“IMAX Film Fund” means IMAX Documentary Films Capital, LLC.

“IMAX Film Fund Credit Facility” means a secured credit facility to be
established by IMAX Film Fund Lender in favour of IMAX Film Fund pursuant to a
credit agreement to be entered into between IMAX Film Fund Lender and IMAX Film
Fund in an amount not to exceed $15,000,000.

“IMAX Film Fund Intercreditor Agreement” means an intercreditor agreement to be
entered into between the IMAX Film Fund Lender, Borrower, IMAX Film Fund and
Agent whereby, among other things, Agent will release its existing Lien over
Borrower’s equity interests in

 

- 12 -



--------------------------------------------------------------------------------

IMAX Film Fund granted pursuant to the Financing Agreements and will agree that
monies held in trust by Borrower (and constituting property in which Borrower
does not own an interest) for IMAX Film Fund in the Borrower’s role as master
distributor for IMAX Film Fund will not be subject to Agent’s existing Lien
granted pursuant to the Financing Agreements.

“IMAX Film Fund Investment” means Borrower’s purchase of up to $9,000,000 of
equity interests in IMAX Film Fund, which represents 26% of the equity interests
of IMAX Film Fund once fully funded.

“IMAX Film Fund Lender” means a lender to be identified.

“IMAX Film Fund Limited Recourse Pledge and Guarantee” means a limited recourse
pledge and guarantee to be issued by Borrower in favour of IMAX Film Fund Lender
whereby Borrower shall grant IMAX Film Fund Lender a Lien over Borrower’s 26%
equity interests (once fully funded) in IMAX Film Fund as limited recourse
security for Borrower’s limited recourse guarantee of the obligations,
liabilities and indebtedness of IMAX Film Fund under the IMAX Film Fund Credit
Facility.

“IMAX Film Fund Put” means the Production, Financing and Distribution Agreement
dated as of May 12, 2014, by and between IMAX Film Holding Co. and IMAX Film
Fund whereby Borrower agrees to purchase from IMAX Film Fund any theatrical
motion pictures which were acquired or produced by IMAX Film Fund for a purchase
price equal to the fair market value of such pictures.

“IMAX HK” means IMAX (Hong Kong) Holding, Limited, a Subsidiary of Borrower and
a Hong Kong corporation.

“IMAX Japan” means IMAX Japan Inc., a Japanese corporation.

“Information Certificates” means, collectively, the Information Certificates of
each Credit Party constituting Exhibit C hereto containing material information
with respect to each Credit Party and its business and assets provided by or on
behalf of each Credit Party to Agent in connection with the preparation of the
Financing Agreements and the financing arrangements provided for herein.

“Insurance and Condemnation Event” means the receipt by any Credit Party of any
cash insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
its properties or assets.

“Interest Period” means, with respect to each Euro Dollar Rate Loan, a period of
1, 2, 3 or 6 months duration as Borrower may elect, the exact duration to be
determined in accordance with customary practice in the applicable Euro Dollar
Rate market or customary practice of Agent; provided that Borrower may not elect
an Interest Period which will end after the Maturity Date.

“Interest Rate” means:

 

  (a)

as to Euro Dollar Rate Loans, the Adjusted Euro Dollar Rate plus the Applicable
Margin per annum; or

 

- 13 -



--------------------------------------------------------------------------------

  (b)

as to US Prime Rate Loans, the US Prime Rate plus 0.50% per annum; or

 

  (c)

notwithstanding the rates described in clause (a) and (b) above, the rate of
3% per annum in excess of the applicable Interest Rate described above and all
fees payable in connection herewith shall apply (and shall be payable on demand
by Agent):

 

  (i)

automatically upon the occurrence and continuation of an Event of Default under
Section 10.1(a)(i)(A), 10.1(e)(i), 10.1(i) or 10.1(j); and

 

  (ii)

at the election of Required Lenders (or Agent at the direction of Required
Lenders) upon the occurrence and continuation of any other Event of Default.

“Inventory” means all of a Credit Party’s now owned and hereafter existing or
acquired raw materials, work in process, finished goods and all other inventory
of whatsoever kind or nature, wherever located.

“IP Collateral” means all of the Intellectual Property as such term is defined
in the General Security Agreement.

“IP Collateral License Agreement” means the amended and restated intellectual
property license agreement dated November 16, 2009 granting Agent and its
successors, transferees and assignees, a non-exclusive, royalty free perpetual
license to the IP Collateral, but effective only upon the occurrence and
continuance of an IP Grace Period, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

“IP Grace Period” means the period commencing the date upon which Agent
exercises its remedies pursuant to Sections 10.2(a) and/or Section 10.2(b)
hereof and ending 120 days thereafter.

“Issuing Lender” means with respect to Letter of Credit Accommodations issued
hereunder on or after the Closing Date, Wells Fargo, in its capacity as issuer
thereof, or any successor thereto.

“Lenders” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.

“Letter of Credit Accommodations” means the letters of credit, merchandise
purchase or other guarantees denominated in US Dollars which are from time to
time either (a) issued or opened by Issuing Lender for the account of any Credit
Party or (b) with respect to which Issuing Lender has agreed to indemnify the
issuer or guaranteed to the issuer the performance by any Credit Party of its
obligations to such issuer, and shall include the existing letters of credit,
merchandise purchase and other guarantees issued and currently outstanding under
the Third Amended and Restated Credit Agreement.

“License Agreements” shall have the meaning set forth in the General Security
Agreement.

 

- 14 -



--------------------------------------------------------------------------------

“Lien” means any security interest, mortgage, pledge, hypothec, lien, charge or
other lien of any nature whatsoever (including those created by statute).

“Material Adverse Effect” means, with respect to Borrower and its Subsidiaries,
(a) a material adverse effect on the properties, business, operations or
condition (financial or otherwise) of any such Persons, taken as a whole, (b) a
material impairment of the ability of any such Person to perform its obligations
under the Financing Agreements to which it is a party, (c) a material impairment
of the rights and remedies of Agent or any Lender under any Financing Agreement
or (d) a material impairment of the legality, validity, binding effect or
enforceability against any Credit Party of any Financing Agreement to which it
is a party.

“Material Subsidiary” means any Subsidiary of any Credit Party that accounts for
greater than 10% of the revenues of Borrower on a consolidated basis other than
IMAX China Multimedia, IMAX China Theatre, IMAX Japan, IMAX China HK and Playa
Vista Borrower.

“Maturity Date” means the earlier of:

 

  (a)

demand for payment under Section 10.2; and

 

  (b)

the 5th anniversary of the Closing Date.

“Maximum Revolving Credit” means the amount of $200,000,000.

“Multiemployer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding 6 years contributed to by Borrower or any ERISA
Affiliate or with respect to which Borrower or any ERISA Affiliate may incur any
liability.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or Subsidiary thereof therefrom (including any cash, cash
equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) all income
taxes and other taxes imposed by a Governmental Authority as a result of such
transaction or event, (ii) all reasonable and customary out-of-pocket fees and
expenses incurred in connection with such transaction or event and (iii) the
principal amount of, premium, if any, and interest on any indebtedness secured
by a Lien on the asset (or a portion thereof) disposed of, which indebtedness is
required to be repaid in connection with such transaction or event, and (b) with
respect to any incurrence of indebtedness, the gross cash proceeds received by
any Credit Party or any Subsidiary thereof therefrom less all reasonable and
customary out-of-pocket legal, underwriting and other fees and expenses incurred
in connection therewith.

“Non-Funding Lender” shall have the meaning set forth in Section 11.13(a)(iii)
hereof.

“Non-Recourse Debt” means indebtedness of a Subsidiary of Borrower (other than a
Credit Party) that (a) has not been guaranteed by any Credit Party or other
Subsidiary thereof, (b) no Credit Party or other Subsidiary thereof has provided
security or other financial assistance or accommodations with respect thereto
and (c) the applicable creditor has no other recourse to any

 

- 15 -



--------------------------------------------------------------------------------

Credit Party or other Subsidiary thereof for payment including by means of
demand, action or proceeding.

“Notice of Borrowing” means a notice of borrowing substantially in the form
attached as Exhibit D hereto.

“Notice of Conversion/Continuation” means a notice of conversion/continuation
substantially in the form attached as Exhibit E hereto.

“Notice of Prepayment” means a notice of prepayment substantially in the form
attached as Exhibit F hereto.

“Obligations” means any and all Revolving Loans, Letter of Credit Accommodations
and all other obligations, liabilities and indebtedness of every kind, nature
and description owing by any Credit Party to Agent, Lenders and their respective
Affiliates including principal, interest, charges, indemnifications for Letter
of Credit Accommodations or otherwise, fees, costs and expenses, however
evidenced, whether as principal or otherwise, arising under or in connection
with the Financing Agreements, Secured Hedge Agreements and Secured Cash
Management Agreements, as amended, supplemented, restated or superseded, in
whole or in part, from time to time and/or applicable laws, whether now existing
or hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any proceeding with
respect to any Credit Party under the BIA, the CCAA, or any similar statute in
any jurisdiction (including the payment of interest and other amounts which
would accrue and become due but for the commencement of such proceeding, whether
or not such amounts are allowed or allowable in whole or in part in such
proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured. For greater certainty, the obligations, liabilities and
indebtedness owing under or in connection with the BMO Term Sheet are not
included in “Obligations”.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Currency” shall have the meaning set forth in Section 13.7 hereof.

“Other Lender” shall have the meaning set forth in Section 11.13(d) hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Pension Plans” means each of the pension plans, if any, that are registered in
accordance with the Income Tax Act (Canada) which any Credit Party sponsors or
administers or into which any Credit Party makes contributions.

“Permitted Liens” means, collectively, the Liens permitted pursuant to
Section 8.2(a) through (m) (inclusive).

“Person” or “person” means any individual, sole proprietorship, partnership,
limited partnership, corporation, limited liability company, business trust,
unincorporated association, joint stock

 

- 16 -



--------------------------------------------------------------------------------

corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower sponsors, maintains, or to which it makes, is making, or is
obligated to make contributions or, in the case of a Multiemployer Plan, has
made contributions at any time during the immediately preceding 6 plan years or
with respect to which Borrower may incur liability. For greater certainty,
“Plan” does not include a Pension Plan that is not a US Pension Plan.

“Playa Vista Agent” means Wells Fargo Bank, National Association, as
administrative agent for itself and the lenders under the Playa Vista Credit
Facility.

“Playa Vista Borrower” means IMAX PV Development Inc., a wholly-owned subsidiary
of Borrower.

“Playa Vista Credit Facility” means the credit facilities established in favour
of Playa Vista Borrower pursuant to the construction loan agreement dated
October 6, 2014 between Playa Vista Borrower, Playa Vista Agent and the other
Persons party thereto.

“Playa Vista Guarantee” means the payment and performance guaranty dated
October 6, 2014 issued by Borrower in favour of Playa Vista Agent with respect
to the Playa Vista Credit Facility.

“Playa Vista Property” means the property located at 12582 West Millennium,
Playa Vista, California 90094 owned by Playa Vista Borrower.

“Playa Vista Property Contribution” means the equity contributed or to be
contributed by Borrower to Playa Vista Borrower in the amount not to exceed
$30,000,000 to be used toward the acquisition of the Playa Vista Property and
project costs.

“PPSA” means the Personal Property Security Act (Ontario); provided that, if the
attachment, perfection or priority of Agent’s security in respect of any
Collateral is governed by the laws of any jurisdiction other than Ontario, PPSA
shall mean those other laws for the purposes hereof relating to attachment,
perfection or priority.

“Pro Rata Share” means with respect to a Lender (a) with respect to all
Revolving Loans, the percentage obtained by dividing (i) the aggregate Revolving
Loan Commitments of such Lender by (ii) the aggregate Revolving Loan Commitments
of all Lenders; and (b) with respect to all Revolving Loans on and after the
Maturity Date, the percentage obtained by dividing (i) the aggregate outstanding
principal balance of the Revolving Loans held by such Lender by (ii) the
outstanding principal balance of the Revolving Loans held by all Lenders.

“Prohibited Transferee” shall have the meaning set forth in the definition of
Eligible Transferee.

“Public Market Purchase Requirement” means Borrower’s ability under applicable
tax law to purchase its publicly-listed shares in the public markets to satisfy
the vesting and delivery of shares under Borrower’s 2013 Long-Term Incentive
Plan.

 

- 17 -



--------------------------------------------------------------------------------

“Real Property” means the property known as 2525 Speakman Drive, Mississauga,
Ontario L5K 1B1 legally owned by 1329507 Ontario Inc. and beneficially owned by
Borrower.

“Receiver” shall have the meaning set forth in Section 10.2(g) hereof.

“Records” means all of each Credit Party’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of a Credit Party with respect to the
foregoing maintained with or by any other person).

“Report” shall have the meaning set forth in Section 11.9(a) hereof.

“Required Lenders” means, on any date of determination, (a) Lenders holding more
than 50% of the Revolving Loan Commitments or (b) on and after the Maturity
Date, Lenders holding more than 50% of the outstanding Revolving Loans. The
Revolving Loan Commitments and outstanding Revolving Loans of Non-Funding
Lenders shall be excluded from the calculation of Required Lenders.

“Revolving Loan Commitment” means (a) as to any Lender with respect to Revolving
Loans, the aggregate of such Lender’s Revolving Loan Commitment as set forth
beside such Lender’s name on Exhibit G hereto or, if such Lender’s name does not
appear on Exhibit G hereto, in the most recent Assignment and Assumption
Agreement executed by such Lender, and (b) as to all Lenders, the aggregate of
all Lenders’ Revolving Loan Commitments to Borrower, which aggregate commitment
is $200,000,000 as of the Closing Date.

“Revolving Loans” means US Prime Rate Loans and/or Euro Dollar Rate Loans, as
the case may be, now or hereafter made by Lenders to or for the benefit of
Borrower on a revolving basis (involving advances, repayments and re-advances)
as set forth in Section 2.1 hereof.

“Revolving Loan Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in the Letter of Credit Accommodations at such time.

“Revolving Loan Outstandings” means the sum of on any date (a) the aggregate
outstanding principal amount of Revolving Loans after giving effect to any
borrowings and prepayments or repayments of Revolving Loans occurring on such
date; plus (b) the aggregate outstanding amount of all Letter of Credit
Accommodations after giving effect to any changes in the aggregate amount of the
Letter of Credit Accommodations as of such date.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

 

- 18 -



--------------------------------------------------------------------------------

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/offices/enforcement/fac/sdn/index.html, or as otherwise
published from time to time.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement that is entered into by and
between any Credit Party and any Hedge Bank.

“Secured Parties” shall collectively mean Agent, Lenders, and their respective
Affiliates, (including Hedge Banks under any Secured Hedge Agreements and Cash
Management Banks under Secured Cash Management Agreements) and any other person
to which Obligations are owed or who is the beneficiary of or under a guarantee
of the Obligations (and, for greater certainty, if such person ceases to be an
Agent or a Lender then for any transaction entered into under a Secured Hedge
Agreement or Secured Cash Management Agreement with that Agent or Lender or any
of its Affiliates prior to the date that person ceases to be an Agent or Lender,
that person or any of its Affiliates shall continue to be a Secured Party
hereunder with respect to Borrower’s obligations relating to any such
transaction).

“Settlement Date” shall have the meaning set forth in Section 11.13(a)(iii)
hereof.

“Significant Contract” means any material contract of any Credit Party for
purposes of reporting to the United States Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934 and the regulations promulgated
thereunder.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the assets (including contingent assets) of
such Person is greater than the total amount of liabilities (including
contingent liabilities) of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent assets or liabilities at any time shall be computed as the
amount that, in the light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured assets or liability, as the case may be.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of

 

- 19 -



--------------------------------------------------------------------------------

the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person.

“Total Debt” means, at any time, with respect to Borrower and its Subsidiaries
on a consolidated basis (without duplication):

 

  (a)

all obligations for the deferred purchase price of property or services (other
than current trade payables incurred in the ordinary course of business);

 

  (b)

all obligations evidence by notes, bonds, debentures or similar instruments;

 

  (c)

Capital Lease Obligations (as defined in accordance with GAAP as of the Closing
Date);

 

  (d)

the aggregate outstanding amount of all Obligations;

 

  (e)

the drawn and unreimbursed amount of all issued letters of credit (including
Letter of Credit Accommodations and letters of credit issued under the BMO LC
Facility);

 

  (f)

the principal amount of all indebtedness with respect to purchase money security
interests;

 

  (g)

the principal amount of any other indebtedness for borrowed money; and

 

  (h)

guarantees of items referenced in subsections (a) through to (g) of this
definition,

but excluding indebtedness incurred pursuant to Section 8.3(g)(i), (h), (i) and
(k).

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Debt on such date to (b) EBITDA for the period of 4 consecutive Fiscal
Quarters ending on or immediately prior to such date.

“UCC” means the Uniform Commercial Code.

“USERP” means the unregistered supplemental executive retirement plan dated
July 12, 2000, as amended and restated as of January 1, 2006, made by Borrower
in favour of its former Co-Chief Executive Officer and current Chairman of the
Board, Bradley J. Wechsler, and its current Chief Executive Officer, Richard L.
Gelfond.

“US First Rate” shall have the meaning set forth in Section 3.1(c) hereof.

“US Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Credit Party sponsors, maintains, or to
which any Credit Party or any ERISA Affiliate makes, is making, or is obligated
to make contributions, other than a Multiemployer Plan.

 

- 20 -



--------------------------------------------------------------------------------

“US Prime Rate” means the rate announced publicly by US Reference Bank from time
to time as its prime rate in effect for US Dollar denominated commercial loans,
whether or not such announced rate is the best rate available at such bank.

“US Prime Rate Loans” means any Revolving Loans or portions thereof denominated
in US Dollars and on which interest is payable based on the US Prime Rate in
accordance with the terms hereof.

“US Reference Bank” means Wells Fargo or any successor thereto, or such other
major bank in the United States as Agent may from time to time designate, in its
discretion, after consultation with Borrower.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

ARTICLE 2

CREDIT FACILITIES

 

2.1

Revolving Loans

 

  (a)

Availability and Repayment. Subject to, and upon the terms and conditions
contained herein, each Lender severally (and not jointly) agrees to make its Pro
Rata Share of Revolving Loans by way of Euro Dollar Rate Loans and US Prime Rate
Loans to Borrower from time to time from the Closing Date through, but not
including, the Maturity Date in amounts requested by Borrower in accordance with
Section 3.1(h); provided, that (a) after the Closing Date, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Commitment and (b) the
Revolving Loan Exposure of any Lender shall not at any time exceed such Lender’s
Revolving Loan Commitment. Subject to the terms and conditions hereof, Borrower
at any time may borrow, repay and reborrow Revolving Loans hereunder until the
Maturity Date. On the Maturity Date, the outstanding balance of the Revolving
Loans (including principal, accrued and unpaid interest and other amounts due
and payable with respect thereto) shall be due and be payable and the Revolving
Loan Commitment shall terminate.

 

  (b)

Maximum Amounts. In the event that (i) the Revolving Loan Outstandings exceed
the Revolving Loan Commitment, (ii) the Revolving Loan Exposure of any Lender
exceeds such Lender’s Revolving Loan Commitment, (iii) the aggregate outstanding
amount of the Letter of Credit Accommodations exceeds the sub-limit for Letter
of Credit Accommodations set forth in Section 2.2(c) or (iv) the aggregate
amount of the Revolving Loan Outstandings exceeds the Maximum Revolving Credit,
such event shall not limit, waive or otherwise affect any rights of Agent or
Lenders in that circumstance or on any future occasions and Borrower shall, upon
demand by Agent, which may be made at any time or from time to time, immediately
repay to Agent the entire amount of any such excess(es) for which payment is
demanded.

 

- 21 -



--------------------------------------------------------------------------------

2.2

Letter of Credit Accommodations

 

  (a)

Letter of Credit Accommodations. Subject to, and upon the terms and conditions
contained herein, at the irrevocable request of Borrower pursuant to a Notice of
Borrowing given by Borrower to Agent no later than 12:00 noon (Eastern Time) at
least 3 Business Days prior to the requested issuance date, Issuing Lender
agrees to provide or arrange for Letter of Credit Accommodations for the account
of Borrower in US Dollars containing terms and conditions reasonably acceptable
to Issuing Lender. Any payments made by Issuing Lender in connection with the
Letter of Credit Accommodations shall constitute additional Revolving Loans to
Borrower pursuant to this Article 2. Each Lender agrees to purchase an
irrevocable and unconditional participation in each Letter of Credit
Accommodation issued hereunder based on its Pro Rata Share. Each Letter of
Credit Accommodation shall expire on a date no more than 12 months after the
date of issuance or last renewal of such Letter of Credit Accommodations
(subject to (a) such longer periods agreed to by Issuing Lender and
(b) automatic renewal for additional 1 year periods pursuant to the terms of the
letter of credit application or other documentation acceptable to Issuing
Lender), which date shall be no later than the 5th Business Day prior to the
Maturity Date unless Issuing Lender is satisfied that Borrower will cash
collateralize the Letter of Credit Accommodations that extend beyond the 5th
Business Day prior to the Maturity Date on terms acceptable to Issuing Lender.

 

  (b)

Fees and Expenses. In addition to any charges, fees or expenses charged by
Issuing Bank in connection with the Letter of Credit Accommodations, Borrower
shall pay to Agent a letter of credit fee at a rate equal to the Applicable
Margin per annum on the daily outstanding balance of the Letter of Credit
Accommodations for the immediately preceding Fiscal Quarter (or part thereof),
payable in arrears as of the last Business Day of each Fiscal Quarter. Such
letter of credit fee shall be calculated on the basis of a 360 day year and
actual days elapsed and the obligation of Borrower to pay such fee shall survive
the maturity or termination of this Agreement. This letter of credit fee shall
not be payable to a Lender during the period it is a Non-Funding Lender.

 

  (c)

Maximum Amount. The amount of all outstanding Letter of Credit Accommodations
and all other commitments and obligations made or incurred by Issuing Lender in
connection therewith (including charges, fees and expenses with respect thereto)
shall not at any time exceed $25,000,000 (less the face amount of all letters of
credit issued pursuant to the BMO LC Facility). At any time an Event of Default
exists or has occurred and is continuing, upon Agent’s request, Borrower will
furnish Agent with cash collateral to secure the reimbursement obligations of
the Issuing Lender in connection with any Letter of Credit Accommodations.

 

  (d)

Indemnification. Borrower shall indemnify and hold Agent, Issuing Lender and
each Lender harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Agent, Issuing Lender and each Lender may

 

- 22 -



--------------------------------------------------------------------------------

 

suffer or incur in connection with any Letter of Credit Accommodations and any
documents, drafts or acceptances relating thereto, including, but not limited
to, any losses, claims, damages, liabilities, costs and expenses due to any
action taken by any issuer or correspondent with respect to any Letter of Credit
Accommodation. Borrower assumes all risks with respect to the acts or omissions
of the drawer under or beneficiary of any Letter of Credit Accommodation and for
such purposes the drawer or beneficiary shall be deemed Borrower’s agent.
Borrower assumes all risks for, and agrees to pay, all foreign, federal,
provincial and local taxes, duties and levies relating to any goods subject to
any Letter of Credit Accommodations or any documents, drafts or acceptances
thereunder. Borrower hereby releases and holds Agent, Issuing Lender and each
Lender harmless from and against any acts, waivers, errors, delays or omissions,
whether caused by Borrower or otherwise (other than acts, waivers, errors,
delays or omissions caused by the gross negligence or wilful misconduct of
Agent, Issuing Lender or a Lender as determined by a final and non-appealable
judgment or court order binding on such Person) with respect to or relating to
any Letter of Credit Accommodation. The provisions of this Section 2.2(d) shall
survive the payment of the Obligations and the termination of this Agreement.

 

  (e)

Rights of Issuing Lender. Nothing contained herein shall be deemed or construed
to grant Borrower any right or authority to pledge the credit of Agent, Issuing
Lender or a Lender in any manner. Except as a result of Issuing Lender’s own
gross negligence or wilful misconduct as determined by a final and
non-appealable judgment or court order binding on Issuing Lender, Borrower shall
be bound by any interpretation made by Issuing Lender under or in connection
with any Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of Borrower. At any time an Event of Default exists or has
occurred and is continuing, Issuing Lender, in its own name or in Borrower’s
name, shall have the sole and exclusive right and authority to, and Borrower
shall not: (i) approve or resolve any questions of non-compliance of documents,
(ii) give any instructions as to acceptance or rejection of any documents or
goods, or (iii) execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders. At all times other than when an
Event of Default exists or has occurred and is continuing, Borrower shall be
permitted, with the prior written consent of Issuing Lender to: (i) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents, and (ii) to agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letter of Credit Accommodations,
or documents, drafts or acceptances thereunder or any letters of credit included
in the Collateral.

 

- 23 -



--------------------------------------------------------------------------------

2.3

Intentionally Deleted

 

2.4

Prepayments of Revolving Loans/Cancellation of Unused Revolving Loan Commitments

 

  (a)

Optional Cancellation of Unused Revolving Loan Commitments. Borrower shall have
the right at any time and from time to time, without premium or penalty, to
cancel the unused Revolving Loan Commitments, in whole or in part, with
irrevocable prior written notice to Agent pursuant to a Notice of Prepayment
given not later than 12:00 noon (Eastern Time) on a Business Day specifying the
date and amount of cancellation. Each optional partial cancellation hereunder
shall be in an aggregate principal amount of at least $5,000,000 or any whole
multiple of $1,000,000 in excess thereof. A Notice of Prepayment received after
12:00 noon (Eastern Time) shall be deemed received on the next Business Day.
Agent shall promptly notify Lenders of each Notice of Prepayment.

 

  (b)

Mandatory Prepayments.

 

  (i)

Debt Issuances. Borrower shall make mandatory principal prepayments of the
Revolving Loans and/or cash collateralize the Letter of Credit Accommodations in
the manner set forth in clause (iv) below in an amount equal to 100% of the
aggregate Net Cash Proceeds from any issuance of indebtedness for borrowed money
by any Credit Party or Subsidiary thereof not permitted pursuant to Section 8.3
and 50% of the aggregate Net Cash Proceeds from any issuance of indebtedness
pursuant to Section 8.3(k). Such prepayment shall be made within 10 Business
Days after the date of receipt of the Net Cash Proceeds of any such
indebtedness.

 

  (ii)

Asset Dispositions. Borrower shall make mandatory principal prepayments of the
Revolving Loans and/or cash collateralize the Letter of Credit Accommodations in
the manner set forth in clause (iv) below in amounts equal to (A) 100% of the
aggregate Net Cash Proceeds from any (1) Asset Disposition permitted pursuant to
Section 8.1(b)(iii), (iv) and (v), (2) Asset Disposition not permitted pursuant
to this Agreement or (3) Asset Disposition described in clause (b) of the
definition of Asset Disposition (other than that described in this next clause
(B) and the proviso hereto) and (B) 50% of the aggregate Net Cash Proceeds from
any Asset Disposition or sale of Capital Stock permitted pursuant to
Section 8.3(k); provided that no such prepayment and/or cash collateralization
shall be required with respect to any of the proceeds of the IMAX China Offering
or the IMAX Cayman Employee Incentive Issuance. Such prepayments shall be made
within 10 Business Days after the date of receipt of the Net Cash Proceeds of
any such Asset Disposition; provided that, so long as no Default or Event of
Default has occurred and is continuing, no prepayment shall be required under
this Section 2.4(b)(ii)(A) to the extent that:

 

- 24 -



--------------------------------------------------------------------------------

  (A)

the Net Cash Proceeds of such Asset Disposition is equal to or less than $50,000
provided that the aggregate amount hereunder shall not exceed $1,000,000 per
Fiscal Year;

 

  (B)

the Net Cash Proceeds of such Asset Disposition is greater than $50,000 but
equal to or less than $250,000 until such time as the aggregate of such Net Cash
Proceeds exceeds $1,000,000 and then such aggregate amount shall be used to
prepay the Revolving Loans and/or cash collateralize the Letter of Credit
Accommodations in the manner set forth in clause (iv) below; and

 

  (C)

(1) within 10 Business Days after the date of receipt of such Net Cash Proceeds,
Borrower notifies Agent that Borrower shall reinvest such Net Cash Proceeds in
assets used or useful in the business of a Credit Party and (2) such Net Cash
Proceeds are reinvested in such assets within 180 days after receipt of such Net
Cash Proceeds by such Credit Party and such Credit Party shall provide written
evidence to Agent of such reinvestment; provided further that any portion of
such Net Cash Proceeds not actually so reinvested within such 180 day period
shall be prepaid in accordance with this Section 2.4(b)(ii) on or before the
last day of such 180 day period.

 

  (iii)

Insurance and Condemnation Events. Subject to Section 7.5(d), Borrower shall
make mandatory principal prepayments of the Revolving Loans and/or cash
collateralize the Letter of Credit Accommodations in the manner set forth in
clause (iv) below in an amount equal to 100% of the aggregate Net Cash Proceeds
from any Insurance and Condemnation Event. Subject to Section 7.5(d), such
prepayments shall be made within 10 Business Days after the date of receipt of
Net Cash Proceeds of any such Insurance and Condemnation Event by such Credit
Party; provided further that any portion of the Net Cash Proceeds not used to
repair or replace the Collateral in accordance with the time periods set forth
in Section 7.5(d) shall be prepaid in accordance with this Section 2.4(b)(iii)
on or before the last day of such time period.

 

  (iv)

Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iii) above,
Borrower shall promptly deliver a Notice of Prepayment to Agent and upon receipt
of such notice, Agent shall promptly so notify Lenders. Each prepayment of the
Revolving Loans under this Section shall be applied to repay the Revolving Loans
or cash collateralize the Letter of Credit Accommodations without a
corresponding reduction in the Revolving Loan Commitment.

 

- 25 -



--------------------------------------------------------------------------------

2.5

Hedge Transactions

 

  (a)

Agent or a Lender (or their respective Affiliates) may offer to make available
Hedge Agreements to Borrower from time to time (it being understood that nothing
contained herein shall be construed to commit any person to enter into any Hedge
Agreement) upon terms mutually acceptable to Agent or such Lender or such
Affiliate and Borrower.

ARTICLE 3

INTEREST, INCREASED COSTS AND FEES

 

3.1

Interest

 

  (a)

Interest Rate. Borrower shall pay to Agent interest on the outstanding principal
amount of the Revolving Loans at the applicable Interest Rate.

 

  (b)

Payment and Calculation. Interest shall be payable by Borrower to Agent (i) in
the case of US Prime Rate Loans, quarterly in arrears on the last Business Day
of each Fiscal Quarter and (ii) in the case of Euro Dollar Rate Loans, on the
last day of each Interest Period (and in the case of an Interest Period of
greater than 3 months, on the last day of the 3 month period from the first day
of such Interest Period and on the last day of the Interest Period) and, in each
case, shall be calculated on the basis of a 360 day year and actual days
elapsed. The interest rate applicable to US Prime Rate Loans shall increase or
decrease by an amount equal to each increase or decrease in the US Prime Rate
after any change in such rate is announced. All interest accruing hereunder on
and after an Event of Default or maturity or termination hereof shall be payable
on demand. In no event shall charges constituting interest payable by Borrower
to Agent or Lenders exceed the maximum amount or the rate permitted under any
applicable law or regulation, and if any part or provision of this Agreement is
in contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.

 

  (c)

Interest Act (Canada). For purposes of disclosure under the Interest Act
(Canada), where interest is calculated pursuant hereto at a rate based upon a
360 day year (the “US First Rate”), it is hereby agreed that the rate or
percentage of interest on a yearly basis is equivalent to such US First Rate
multiplied by the actual number of days in the year divided by 360.

 

  (d)

Criminal Code (Canada). Notwithstanding the provisions of this Article 3 or any
other provision of this Agreement, in no event shall the aggregate “interest”
(as that term is defined in Section 347 of the Criminal Code (Canada)) exceed
the effective annual rate of interest on the “credit advanced” (as defined
therein) lawfully permitted under Section 347 of the Criminal Code (Canada). The
effective annual rate of interest shall be determined in accordance with
generally accepted actuarial practices and principles over the term of the
Revolving Loans, and in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of

 

- 26 -



--------------------------------------------------------------------------------

 

Actuaries appointed by Agent will be conclusive for the purposes of such
determination.

 

  (e)

Agent Certificate. A certificate of an authorized signing officer of Agent as to
each amount and/or each rate of interest payable hereunder from time to time
shall be conclusive evidence of such amount and of such rate, absent manifest
error.

 

  (f)

No deemed reinvestment principle/effective yield method. For greater certainty,
whenever any amount is payable under any Financing Agreement by Borrower as
interest or as a fee which requires the calculation of an amount using a
percentage per annum, each party to this Agreement acknowledges and agrees that
such amount shall be calculated as of the date payment is due without
application of the “deemed reinvestment principle” or the “effective yield
method”. As an example, when interest is calculated and payable monthly, the
rate of interest payable per month is 1/12 of the stated rate of interest per
annum.

 

  (g)

Conversion/Continuation of Euro Dollar Rate Loans. Any Euro Dollar Rate Loan
shall automatically, at Agent’s option, either (i) convert to US Prime Rate
Loans upon the last day of the applicable Interest Period or (ii) be rolled over
for a further 1 month Interest Period, unless Agent has received and approved a
Notice of Conversion/Continuation to continue such Euro Dollar Rate Loan for an
Interest Period chosen by Borrower at least 3 Business Days prior to such last
day in accordance with the terms hereof. Any Euro Dollar Rate Loan shall, at
Agent’s option, upon notice by Agent to Borrower, be subsequently converted to
US Prime Rate Loans upon the occurrence of any Default or Event of Default which
is continuing and otherwise upon the Maturity Date. Borrower shall pay to Agent,
upon demand by Agent, any amounts required to compensate Agent and Lenders for
any loss, costs or expense incurred by Agent and Lenders as a result of the
conversion of Euro Dollar Rate Loans to US Prime Rate Loans pursuant to any of
the foregoing. Upon the occurrence of a Default or an Event of Default that is
continuing, or if Borrower repays or prepays a Euro Dollar Rate Loan on a day
other than the last day of the applicable Interest Period, Borrower shall
indemnify Agent and Lenders for any loss or expense suffered or incurred by
Agent or Lenders including any loss of profit or expenses Agent or Lenders incur
by reason of the liquidation or redeployment of deposits or other funds acquired
by it to effect or maintain any and all Euro Dollar Rate Loans or any interest
or other charges payable to lenders of funds borrowed by Agent and Lenders in
order to maintain such Euro Dollar Rate Loans together with any other charges,
costs or expenses incurred by Agent and Lenders relative thereto.

 

  (h)

Requests for Revolving Loans. So long as no Default or Event of Default shall
have occurred and be continuing and the circumstances in Section 3.2(b) and
3.2(c) do not exist, Borrower may from time to time request in writing Euro
Dollar Rate Loans pursuant to a Notice of Borrowing or may request in writing
that US Prime Rate Loans be converted to Euro Dollar Rate Loans pursuant to a
Notice of Conversion/Continuation or that any existing Euro Dollar Rate Loans

 

- 27 -



--------------------------------------------------------------------------------

 

continue for an additional Interest Period pursuant to a Notice of
Conversion/Continuation. Each Notice of Borrowing or Notice of
Continuation/Conversion, as applicable, from Borrower shall specify the amount
of the Euro Dollar Rate Loans or the amount of the US Prime Rate Loans to be
converted to Euro Dollar Rate Loans or the amount of the Euro Dollar Rate Loans
to be continued (subject to the limits set forth below) and the Interest Period
to be applicable to such Euro Dollar Rate Loans. Subject to the terms and
conditions contained herein, 3 Business Days after receipt by Agent of such a
Notice of Borrowing or Notice of Continuation/Conversion, as the case may be,
from Borrower, such Euro Dollar Rate Loans shall be made or US Prime Rate Loans
shall be converted to Euro Dollar Rate Loans or such Euro Dollar Rate Loans
shall continue, as applicable; provided, that:

 

  (i)

no Default or Event of Default shall exist or have occurred and be continuing;

 

  (ii)

no party hereto shall have sent any notice of termination of this Agreement;

 

  (iii)

Borrower shall have complied with such customary procedures as are generally
established by Agent and Lenders for all customers and specified by Agent and
Lenders to Borrower from time to time for requests by Borrower for Euro Dollar
Rate Loans;

 

  (iv)

no more than 6 Interest Periods (for all outstanding Euro Dollar Rate Loans) may
be in effect at any one time;

 

  (v)

the aggregate amount of the Euro Dollar Rate Loans must be in an amount not less
than $5,000,000 or an integral multiple of $1,000,000 in excess thereof; and

 

  (vi)

Agent and Lenders shall have determined that the Interest Period or Adjusted
Euro Dollar Rate is available to Agent and Lenders and can be readily determined
as of the date of the request for such Euro Dollar Rate Loan by Borrower.

Subject to the terms and conditions contained herein, any request by Borrower to
Agent pursuant to a Notice of Borrowing or Notice of Continuation/Conversion
shall be irrevocable. Notwithstanding anything to the contrary contained herein,
Agent and Lenders shall not be required to purchase US Dollar deposits in the
London interbank market to fund any Euro Dollar Rate Loans, but the provisions
hereof shall be deemed to apply as if Agent or Lenders had purchased such
deposits to fund the Euro Dollar Rate Loans. Subject to the terms and conditions
contained herein, any request by Borrower to Agent for a US Prime Rate Loan
shall be in writing pursuant to a Notice of Borrowing, shall be irrevocable,
shall be in an amount not less than $1,000,000 or an integral multiple of
$500,000 in excess thereof and shall be given to Agent no later than 12:00 noon
(Eastern

 

- 28 -



--------------------------------------------------------------------------------

Time) on the Business Day upon which Borrower requires such US Prime Rate Loan
to be advanced to Borrower and if such request is provided after 12:00 noon
(Eastern Time) on a Business Day then such US Prime Rate Loan shall be advanced
on the next following Business Day.

 

3.2

Increased Costs and Changes in Law

 

  (a)

If after the Closing Date, either:

 

  (i)

any change in (other than any change by way of imposition or increase of reserve
requirements included in the Reserve Percentage), or in the interpretation of,
any law or regulation is introduced, including with respect to reserve
requirements, applicable to a Lender or any banking or financial institution
from whom a Lender borrows funds or obtains credit (a “Funding Bank”); or

 

  (ii)

a Funding Bank or a Lender complies with any future guideline or request from
any central bank or other Governmental Authority; or

 

  (iii)

a Funding Bank or a Lender determines that the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or a
Funding Bank or a Lender complies with any request or directive regarding
capital adequacy (whether or not having the force of law where customarily
complied with by responsible financial institutions) of any such authority,
central bank or comparable agency, and in the case of any event set forth in
this clause (iii), such adoption, change or compliance has or would have the
direct or indirect effect of reducing the rate of return on a Lender’s capital
as a consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration the Funding Bank’s or Lender’s policies with respect to capital
adequacy) by an amount deemed by such Lender to be material,

and the result of any of the foregoing events described in clauses (i), (ii) or
(iii) is or results in an increase in the cost to a Lender of funding or
maintaining the Revolving Loans, or its Revolving Loan Commitment, then Borrower
shall from time to time upon demand by Agent pay to Agent additional amounts
sufficient to indemnify Lenders against such increased cost on an after-tax
basis (subject to Section 7.4 and after taking into account applicable
deductions and credits in respect of the amount indemnified); provided that a
Lender claiming additional amounts under this Section 3.2(a) agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different applicable lending office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue

 

- 29 -



--------------------------------------------------------------------------------

and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost shall be submitted to Borrower by Agent and shall be conclusive, absent
manifest error. The obligations imposed pursuant to this Section 3.2(a) are
without duplication of the obligations imposed pursuant to Section 7.4.

 

  (b)

If prior to the first day of any Interest Period:

 

  (i)

Agent shall have determined (which determination shall be conclusive and binding
upon Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted Euro
Dollar Rate for such Interest Period;

 

  (ii)

Agent has received notice from a Lender that that Adjusted Euro Dollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lender of making or maintaining Euro Dollar Rate
Loans during such Interest Period; or

 

  (iii)

US Dollar deposits in the principal amounts of the Euro Dollar Rate Loans to
which such Interest Period is to be applicable are not generally available in
the London interbank market,

Agent shall give notice thereof to Borrower as soon as practicable thereafter
(which notice shall be withdrawn whenever such circumstances no longer exist).
If such notice is given (A) any Euro Dollar Rate Loans requested to be made on
the first day of such Interest Period shall be made as a US Prime Rate Loan,
(B) any Revolving Loans that were to have been converted on the first day of
such Interest Period to or continue as Euro Dollar Rate Loans shall be converted
to or continued as US Prime Rate Loans and (C) each outstanding Euro Dollar Rate
Loan shall be converted, on the last day of the then-current Interest Period
thereof, to US Prime Rate Loans. Until such notice has been withdrawn by Agent,
no further Euro Dollar Rate Loans shall be made or continued as such, nor shall
Borrower have the right to convert U.S. Prime Rate Loans to Euro Dollar Rate
Loans.

 

  (c)

Notwithstanding any other provision herein, if the adoption of or any change in
any law, treaty, rule or regulation or final, non-appealable determination of an
arbitrator or a court or other Governmental Authority or in the interpretation
or application thereof occurring after the Closing Date shall make it unlawful
for Agent or any Lender to make or maintain Euro Dollar Rate Loans as
contemplated by this Agreement:

 

  (i)

Agent shall promptly give written notice of such circumstances to Borrower
(which notice shall be withdrawn whenever such circumstances no longer exist);
provided, however, that, before making any such demand, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a

 

- 30 -



--------------------------------------------------------------------------------

 

different Euro Dollar lending office if the making of such a designation would
allow such Lender or its Euro dollar lending office to continue to perform its
obligations to make Euro Dollar Rate Loans or to continue to fund or maintain
Euro Dollar Rate Loans and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender;

 

  (ii)

the commitment of each Lender hereunder to make Euro Dollar Rate Loans, continue
Euro Dollar Rate Loans as such and convert US Prime Rate Loans to Euro Dollar
Rate Loans shall forthwith be cancelled and, until such time as it shall no
longer be unlawful for such Lender to make or maintain Euro Dollar Rate Loans,
such Lender shall then have a commitment only to make a US Prime Rate Loan when
a Euro Dollar Rate Loan is requested; and

 

  (iii)

such Lender’s Revolving Loans then outstanding as Euro Dollar Rate Loans, if
any, shall be converted automatically to US Prime Rate Loans on the respective
last days of the then current Interest Periods with respect to such Revolving
Loans or within such earlier period as required by law. If any such conversion
of a Euro Dollar Rate Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, Borrower shall pay to such Lender
such amounts, if any, as may be required pursuant to Section 3.2(d) below.

 

  (d)

Borrower shall indemnify Agent and each Lender and shall hold Agent and each
Lender harmless from any loss or expense which Agent or such Lender may sustain
or incur as a consequence of:

 

  (i)

default by Borrower in making a borrowing of, conversion into or extension of an
Euro Dollar Rate Loan after Borrower has given a Notice of Borrowing or Notice
of Conversion/Continuation, as the case may be, requesting the same in
accordance with the provisions of this Agreement; and

 

  (ii)

the making of a prepayment of Euro Dollar Rate Loans on a day which is not the
last day of an Interest Period with respect thereto.

With respect to Euro Dollar Rate Loans, such indemnification may include an
amount equal to the greater of (i) the excess, if any, of (1) the amount of
interest which would have accrued on the amount so prepaid, or not so borrowed,
converted or extended, for the period from the date of such prepayment or of
such failure to borrow, convert or extend to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or extend, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Euro Dollar Rate Loans provided
for herein over (2) the amount of interest (as determined by such Agent or such
Lender) which would have accrued to Agent or such Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the

 

- 31 -



--------------------------------------------------------------------------------

interbank Euro Dollar market; and (ii) an amount equal to the interest that
would have been payable if the Euro Dollar Rate Loan had been a US Prime Rate
Loan. This covenant shall survive the termination or non-renewal of this
Agreement and the payment of the Obligations.

 

  (e)

In the event that Borrower has hedged a Euro Dollar Rate Loan with an interest
rate swap with Agent, a Lender or any of its Affiliates under which Borrower is
to make its payments based on a fixed rate and Agent, such Lender or any of its
Affiliates is to make its payments based on a rate equal to the Adjusted Euro
Dollar Rate, then the fallback rate (being the US Prime Rate in the
circumstances described in this Section 3.2) on any given day while the swap
with Agent, such Lender or any of its Affiliates is in effect will be the sum of
(i) the fallback floating rate payable by Agent, such Lender or any of its
Affiliates that is in effect under the interest rate swap for that day (without
regard to any interest rate spread added thereto under the terms of the interest
rate swap) plus (ii) the Applicable Margin applicable to Euro Dollar Rate Loans.

 

  (f)

In the event any Lender demands payment of costs or additional amounts pursuant
to this Section 3.2 or Section 7.4 or asserts, pursuant to Section 3.2(c), that
it is unlawful for such Lender to make Euro Dollar Rate Loans or becomes a
Non-Funding Lender then (subject to such Lender’s right to rescind such demand
or assertion within 10 Business Days after the notice from Borrower referred to
below) Borrower may, upon 20 Business Days’ prior written notice to such Lender
and Agent, elect to cause such Lender to assign its Revolving Loans and
Revolving Loan Commitments in full to one or more Persons selected by Borrower
so long as (i) each such Person satisfies the criteria of an Eligible Transferee
and is satisfactory to Agent, (ii) such Lender receives payment in full in cash
of the outstanding principal amount of all Revolving Loans made by it and all
accrued and unpaid interest thereon and all other amounts due and payable to
such Lender as of the date of such assignment and (iii) each such assignee
agrees to accept such assignment and to assume all obligations of such Lender
hereunder in accordance with Section 11.1.

 

3.3

Commitment Fee

 

  (a)

Borrower shall pay to Agent a commitment fee (i) initially after the Closing
Date at a rate equal to 0.25% per annum and (ii) after the first AM Calculation
Date at the Applicable Margin, in each case calculated on the basis of a 360 day
year and actual days elapsed and upon the amount by which the then applicable
Revolving Loan Commitment exceeds the sum of (i) the average daily principal
balance of the outstanding Revolving Loans and (ii) the average daily face
amount of the Letter of Credit Accommodations during the immediately preceding
Fiscal Quarter (or part thereof) while this Agreement is in effect and for so
long thereafter as any of the Obligations are outstanding, which commitment fee
shall be payable on the last Business Day of each Fiscal Quarter in arrears. For
further clarity, no Obligations will be outstanding once this Agreement has been
terminated and all non-contingent Obligations have been fully and indefeasibly

 

- 32 -



--------------------------------------------------------------------------------

 

satisfied and cash collateral has been posted in the full amount then
outstanding of any Letter of Credit Accommodations and Secured Hedge Agreement,
if any. This commitment fee shall not be payable to a Lender during the period
it is a Non-Funding Lender.

ARTICLE 4

CONDITIONS PRECEDENT

 

4.1

Conditions Precedent to the Availability of Revolving Loans and Letter of Credit
Accommodations

Each of the following is a condition precedent to Lenders making available the
Revolving Loans and making available the Letter of Credit Accommodations
hereunder on the Closing Date:

 

  (a)

Agent and Lenders shall have received the Financing Agreements, agreements,
instruments and documents listed on the Closing Agenda attached hereto as
Exhibit H, all in form and substance satisfactory to Agent and Lenders;

 

  (b)

no event or circumstance shall have occurred which has had or could be
reasonably expected to have a material adverse change in the assets or business
of Credit Parties, taken as a whole, since the date of the most recent audited
financial statements of Credit Parties received by Agent and no change or event
shall have occurred which would materially impair the ability of Credit Parties,
taken as a whole, to perform their obligations under any of the Financing
Agreements to which they are a party or of Agent to enforce the Obligations or
realize upon the Collateral;

 

  (c)

other than what is disclosed in Borrower’s Form 10-K for 2014, there shall exist
no material pending or threatened litigation, proceeding, bankruptcy or
insolvency, injunction, order or claims with respect to any Credit Party or this
Agreement;

 

  (d)

Agent and Lenders and their respective counsel shall have completed their
business and legal due diligence with results satisfactory to Agent and Lenders;
and

 

  (e)

Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, or be satisfied that there exists no material
misstatements in or material omissions from the financial and other materials,
taken as a whole, furnished to Agent by any Credit Party.

 

4.2

Conditions Precedent to the Availability of All Revolving Loans and Letter of
Credit Accommodations

Each of the following is an additional condition precedent to Lenders making
available the Revolving Loans and/or making available Letter of Credit
Accommodations to Borrower,

 

- 33 -



--------------------------------------------------------------------------------

including the initial Revolving Loans and Letter of Credit Accommodations and
any future Revolving Loans and Letter of Credit Accommodations:

 

  (a)

all steps required with respect to notice and request for the making available
of the Revolving Loans and/or making available Letter of Credit Accommodations
to Borrower set out or contemplated herein have been completed;

 

  (b)

all representations and warranties contained in the Financing Agreements shall
be true and correct (i) in all material respects if not subject to materiality
or Material Adverse Effect qualifications or (ii) in all respects if subject to
materiality or Material Adverse Effect qualifications with the same effect as
though such representations and warranties had been made on and as of the date
of the making of each such Loan or providing each such Letter of Credit
Accommodation and after giving effect thereto;

 

  (c)

no Event of Default or Default shall exist or have occurred and be continuing on
and as of the date of the making of such Loan or providing, amending or
extending each such Letter of Credit Accommodation and after giving effect
thereto; and

 

  (d)

after giving effect to each Loan and Letter of Credit Accommodation, (i) the
Revolving Loan Outstandings shall not exceed the Revolving Loan Commitment,
(ii) the Revolving Loan Exposure of any Lender shall not exceed such Lender’s
Revolving Loan Commitment, (iii) the aggregate outstanding amount of the Letter
of Credit Accommodations shall not exceed the sub-limit for Letter of Credit
Accommodations set forth in Section 2.2(c) and (iv) the aggregate amount of the
Revolving Outstandings shall not exceed the Maximum Revolving Credit.

ARTICLE 5

COLLECTION AND ADMINISTRATION

 

5.1

Borrower’s Loan Account

Agent shall maintain one or more loan account(s) on its books in which shall be
recorded: (a) all Revolving Loans, Letter of Credit Accommodations and other
Obligations and the Collateral; (b) all payments made by or on behalf of
Borrower; and (c) all other appropriate debits and credits as provided in this
Agreement, including fees, charges, costs, expenses and interest. All entries in
the loan account(s) shall be made in accordance with Agent’s customary practices
as in effect from time to time.

 

5.2

Statements

Agent shall render to Borrower within a reasonable time following the end of
each Fiscal Quarter statements setting forth the balance in Borrower’s loan
account(s) maintained by Agent for Borrower pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses. Each such
statement shall be subject to subsequent adjustment by Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Borrower and conclusively binding upon Borrower as an account stated except to
the extent that Agent

 

- 34 -



--------------------------------------------------------------------------------

receives a written notice from Borrower of any specific exceptions of Borrower
thereto within 30 days after the date such statement has been mailed by Agent.
Until such time as Agent shall have rendered to Borrower a written statement as
provided above, the balance in Borrower’s loan account(s) shall be presumptive
evidence of the amounts due and owing to Agent and Lenders by Borrower.

 

5.3

Payments

 

  (a)

All Obligations (other than obligations, liabilities and indebtedness in
connection with any Secured Hedge Agreement (which shall be paid in accordance
with the terms thereof)) shall be payable to Agent as it may designate from time
to time.

 

  (b)

Agent shall apply payments received or collected from Credit Parties or for the
account of Credit Parties (including the monetary proceeds of collections or of
realization upon any Collateral) as follows:

 

  (i)

first, to pay any fees, indemnities or expense reimbursements then due to Agent
or Lenders from Credit Parties;

 

  (ii)

second, to pay interest then due in respect of any Revolving Loans;

 

  (iii)

third, to pay principal then due in respect of the Revolving Loans and
outstanding obligations due under Secured Hedge Agreements and Secured Cash
Management Agreements; and

 

  (iv)

fourth, to pay the outstanding Revolving Loans and cash collateralize
outstanding Letter of Credit Accommodations and Secured Hedge Agreements, and
after the occurrence of and during the continuance of an Event of Default, to
pay or pre-pay such of the Obligations, whether or not then due, in such order
and manner as Agent determines.

 

  (c)

Notwithstanding clause (b) above, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if Agent has not received written notice thereof,
together with such supporting documentation as Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be. Each Hedge
Bank or Cash Management Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of Agent pursuant to the terms
of Article 11 for itself and its Affiliates as if a “Lender” party hereto.

 

  (d)

Payments and collections received in any currency other than US Dollars will be
accepted and/or applied at the sole discretion of Agent. At Agent’s option, all
principal, interest, fees, costs, expenses and other charges provided for in the
Financing Agreements, the Secured Hedge Agreements or the Secured Cash
Management Agreements may be charged directly to the loan account(s) of
Borrower. Borrower shall make all payments to Agent on the Obligations free and
clear of, and without deduction or withholding for or on account of, any set-

 

- 35 -



--------------------------------------------------------------------------------

 

off, counterclaim, defence, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind except as required by
applicable law. Subject to Section 7.4 and the exclusions in Section 7.4(b), if
applicable law requires that Borrower deduct or withhold any amount on account
of taxes, then Borrower shall pay such additional amount as may be required so
that the payment received by Agent is equal to the amount that would have been
received if the deduction or withholding had not been made. If after receipt of
any payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent is required to surrender or return such payment or proceeds
to any Person for any reason, then the Obligations intended to be satisfied by
such payment or proceeds shall be reinstated and continue and this Agreement
shall continue in full force and effect as if such payment or proceeds had not
been received by Agent. Borrower shall be liable to pay to Agent, and does
hereby indemnify and hold Agent harmless for the amount of any payments or
proceeds surrendered or returned. This Section 5.3 shall remain effective
notwithstanding any contrary action which may be taken by Agent in reliance upon
such payment or proceeds. The indemnification in the second preceding sentence
shall survive the payment of the Obligations and the termination of this
Agreement.

 

5.4

Authorization to Make Revolving Loans and Letter of Credit Accommodations

Each Lender is authorized to make the Revolving Loans and provide the Letter of
Credit Accommodations based upon written instructions received by Agent from the
persons authorized by Borrower as notified in writing by Borrower to Agent from
time to time or, at the discretion of Lenders, if such Revolving Loans are
necessary to satisfy any Obligations. All requests for Revolving Loans or Letter
of Credit Accommodations hereunder shall specify the date on which the requested
advance is to be made or Letter of Credit Accommodations established (which day
shall be a Business Day) and the amount of the requested Loan. Requests received
after 12:00 noon (Eastern Time) on any day shall be deemed to have been made as
of the opening of business on the immediately following Business Day. All
Revolving Loans and Letter of Credit Accommodations under this Agreement shall
be conclusively presumed to have been made to, and at the request of and for the
benefit of, Borrower when deposited to the credit of Borrower or otherwise
disbursed or established in accordance with the instructions of Borrower or in
accordance with the terms and conditions of this Agreement.

 

5.5

Use of Proceeds

Borrower shall use the proceeds of the Revolving Loans provided by Lenders to
Borrower hereunder for (a) costs, expenses and fees in connection with the
preparation, negotiation, execution and delivery of the Financing Agreements and
(b) any remaining proceeds and all other Revolving Loans made or Letter of
Credit Accommodations provided by Lenders to Borrower pursuant to the provisions
hereof shall be used by Borrower only for general operating, working capital and
other proper corporate purposes of Borrower and its Subsidiaries not otherwise
prohibited by the terms hereof

 

- 36 -



--------------------------------------------------------------------------------

5.6

Pro Rata Treatment

Except to the extent otherwise provided in this Agreement, (a) the making and
conversion of Revolving Loans shall be made by Lenders based on their respective
Pro Rata Shares as to the Revolving Loans and (b) each payment on account of any
Obligations to or for the account of one or more of Lenders or their respective
Affiliates in respect of any Obligations due on a particular day shall be
allocated among the Lenders and their respective Affiliates, as applicable,
entitled to such payments based on their respective Pro Rata Shares or
Obligations, as the case may be, and shall be distributed accordingly by Agent.

 

5.7

Obligations Several; Independent Nature of Lenders’ Rights

The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, as association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 11.13(f)
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereby represents and warrants to Agent and each Lender the
following (which shall survive the execution and delivery of this Agreement),
the truth and accuracy of which are a continuing condition of the making of
Revolving Loans and providing Letter of Credit Accommodations by Lenders to
Borrower:

 

6.1

Corporate Existence, Power and Authority; Subsidiaries; Solvency

Each Credit Party and each Subsidiary thereof is a corporation duly
incorporated, validly existing and duly organized under the laws of its
jurisdiction of incorporation and is duly qualified or registered as a foreign
or extra-provincial corporation in all provinces, states or other jurisdictions
where the nature and extent of the business transacted by it or the ownership of
assets makes such qualification necessary, except for those jurisdictions in
which the failure to so qualify would not have a Material Adverse Effect. The
execution, delivery and performance of the Financing Agreements and the
transactions contemplated thereunder are all within each Credit Party’s and each
of its Subsidiaries’ corporate powers, have been duly authorized and are not in
contravention of law or the terms of its certificate of incorporation, by-laws,
or other organizational documentation, or any indenture, agreement or
undertaking to which it is a party or by which it or its property are bound. The
Financing Agreements constitute legal, valid and binding obligations of each
Credit Party and each Subsidiary thereof which is a party thereto enforceable in
accordance with their respective terms. As of the Closing Date, each Credit
Party and each Subsidiary thereof does not have any Subsidiaries except as set
forth on the corporate

 

- 37 -



--------------------------------------------------------------------------------

structure chart attached as Schedule 6.1. Credit Parties and their Subsidiaries,
taken as a whole, are Solvent.

 

6.2

Financial Statements; No Material Adverse Change

All financial statements relating to Borrower which have been delivered by
Borrower to Agent or may hereafter be delivered by Borrower to Agent pursuant to
Section 7.6(a)(i) and (ii) have been prepared in accordance with GAAP and fairly
present its financial condition and the results of its operation as at the dates
and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by each Credit Party and each Subsidiary thereof
to Agent prior to the date of this Agreement, there has been no material adverse
change in its assets, liabilities, properties and condition, financial or
otherwise, since the date of the most recent audited financial statements
furnished by it to Agent prior to the date of this Agreement.

 

6.3

Chief Executive Office; Collateral Locations

As of the Closing Date, the chief executive office of each Credit Party is
located only at the address set forth on its signature page below and its only
other places of business and the only other locations of Collateral, if any, are
the addresses set forth in its Information Certificate, subject to its right to
establish new locations in accordance with Section 7.2 below.

 

6.4

Priority of Liens; Title to Properties; Intellectual Property Matters

The Liens granted to Agent under the Financing Agreements constitute valid and
perfected first priority Liens in and upon the Collateral subject only to
Permitted Liens. Each Credit Party and each Subsidiary thereof has good and
marketable title to all of its properties and assets subject to no Liens, except
Permitted Liens. Each Credit Party and each Subsidiary thereof owns or possesses
rights to use all material franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct its business. To the knowledge of each
Credit Party, no event has occurred which permits, or after notice or lapse of
time or both would permit, the revocation or termination of any such rights. No
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under any applicable law, regulation, rule, license, permit, approval or order
with respect to any such rights as a result of its business operations except as
could not reasonably be expected to have a Material Adverse Effect.

 

6.5

Tax Returns

Each Credit Party and each Subsidiary thereof has filed, or caused to be filed,
in a timely manner (with extensions) all tax returns, reports and declarations
which are required to be filed by it (except those in respect of taxes the
calculation or payment of which are being contested in good faith by appropriate
proceedings diligently pursued and available to it and except for those returns
for those jurisdictions in which failure to do so would not have a Material
Adverse Effect). All information in such tax returns, reports and declarations
is complete and accurate in all material respects. Each Credit Party and each
Subsidiary thereof has paid or caused to be paid all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes (a) the
validity of which are being contested in good faith by appropriate

 

- 38 -



--------------------------------------------------------------------------------

proceedings diligently pursued and available to it and with respect to which
adequate reserves have been set aside on its books or (b) for which the failure
to pay would not have a Material Adverse Effect. Adequate provision has been
made by each Credit Party and each Subsidiary thereof for the payment of all
accrued and unpaid federal, provincial, municipal, local, foreign and other
taxes whether or not yet due and payable and whether or not disputed.

 

6.6

Litigation

Except as disclosed in Borrower’s Form 10-K for 2014, to its knowledge,
(a) there is no present investigation by any Governmental Authority pending or
threatened against or affecting such Credit Party and each Subsidiary thereof,
its assets or business and (b) there is no action, suit, proceeding or claim by
any Person pending or threatened against such Credit Party and each Subsidiary
thereof or its assets or business, or against or affecting any transactions
contemplated by this Agreement, which in each of the foregoing cases, can
reasonably be expected to result in any material adverse change in the assets or
business of Credit Parties and their Subsidiaries, taken as a whole, or would
materially impair the ability of such Credit Party and each Subsidiary thereof
to perform its obligations under any of the Financing Agreements to which it is
a party or of Agent to enforce any Obligations or realize upon any Collateral.

 

6.7

Compliance with Other Agreements and Applicable Laws; Approvals

Each Credit Party and each Subsidiary thereof is not in default in any respect
under, or in violation in any respect of any of the terms of, any agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound and each Credit Party and each
Subsidiary thereof is in compliance in all respects with all applicable
provisions of laws, rules, regulations, licenses, permits, approvals and orders
of any foreign, federal, provincial or local governmental authority except for
any default or lack of compliance that would not reasonably be expected to have
a Material Adverse Effect. The execution, delivery and performance by each
Credit Party and each Subsidiary thereof of the Financing Agreements to which it
is a party do not and will not (a) require any governmental approval where the
failure to obtain such approval could reasonably be expected to have a Material
Adverse Effect or (b) require any consent or authorization of, filing with, or
other act in respect of, a Governmental Authority and no consent of any other
Person is required in connection with such execution, delivery and performance
other than consents, authorizations, filings or other acts or consents for which
the failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and notices and filings
made in connection with the security interests granted under the Financing
Agreements.

 

6.8

Bank Accounts

As of the Closing Date, all of the deposit accounts, investment accounts or
other accounts in the name of or used by any Credit Party maintained at any bank
or other financial institution are set forth in its Information Certificate.

 

6.9

Accuracy and Completeness of Information, Significant Contracts

 

  (a)

The information, taken as a whole, furnished by or on behalf of each Credit
Party and each Subsidiary thereof in writing to Agent or a Lender in connection
with

 

- 39 -



--------------------------------------------------------------------------------

 

any of the Financing Agreements or any transaction contemplated hereby or
thereby, including all information in the Information Certificates, is true and
correct in all material respects on the date as of which such information is
dated or certified and does not omit any material fact necessary in order to
make such information not misleading.

 

  (b)

To the knowledge of each Credit Party, the Information Certificates set forth a
complete and accurate list of all Significant Contracts of each Credit Party and
each Subsidiary thereof in effect as of the Closing Date. Other than as set
forth in the Information Certificates, to the knowledge of such Credit Party,
such Significant Contract is, and after giving effect to the consummation of the
transactions contemplated by the Financing Agreements will be, in full force and
effect in accordance with the terms thereof. To the extent requested by Agent,
each Credit Party and each Subsidiary thereof has delivered to the Agent a true
and complete copy of each Significant Contract required to be listed on the
Information Certificates. No Credit Party or Subsidiary thereof (nor, to the
knowledge of Borrower, any other party thereto) is in breach of, or in default
under, any Significant Contract or judgment, decree or order to which it or its
properties are bound in any material respect.

 

  (c)

No event or circumstance has occurred which has had or could reasonably be
expected to have a material adverse effect on the business or assets of Credit
Parties and their Subsidiaries, taken as a whole, which has not been fully and
accurately disclosed to Agent in writing.

 

6.10

Status of Pension Plans and ERISA

To the best knowledge of each Credit Party:

 

  (a)

The Pension Plans are duly registered under all applicable provincial pension
benefits legislation and there are no other Canadian pension plans of any Credit
Party or any Subsidiary thereof other than the Pension Plans.

 

  (b)

All obligations of each Credit Party and each Subsidiary thereof (including
fiduciary, funding, investment and administration obligations) required to be
performed in connection with the Pension Plans or the funding agreements
therefor have been performed in a timely fashion. There are no outstanding
disputes concerning the assets held pursuant to any such funding agreement.

 

  (c)

All contributions or premiums required to be made by any Credit Party and any
Subsidiary thereof to the Pension Plans have been made in a timely fashion in
accordance with the terms of the Pension Plans and applicable laws and
regulations.

 

  (d)

All employee contributions to the Pension Plans required to be made by way of
authorized payroll deduction have been properly withheld by each Credit Party
and each Subsidiary thereof and fully paid into the Pension Plans in a timely
fashion.

 

- 40 -



--------------------------------------------------------------------------------

  (e)

All reports and disclosures relating to the Pension Plans required by any
applicable laws or regulations have been filed or distributed in a timely
fashion.

 

  (f)

There have been no improper withdrawals, or applications of, the assets of any
of the Pension Plans.

 

  (g)

No amount is owing by any of the Pension Plans under the Income Tax Act (Canada)
or any provincial taxation statute.

 

  (h)

None of the Pension Plans is a defined benefit registered pension plan or
contains any defined benefit provision.

 

  (i)

Each Credit Party, after diligent enquiry, has neither any knowledge, nor any
grounds for believing, that any of the Pension Plans is the subject of an
investigation or any other proceeding, action or claim. There exists no state of
facts which after notice or lapse of time or both could reasonably be expected
to give rise to any such proceeding, action or claim.

 

  (j)

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of each
Credit Party’s knowledge, nothing has occurred which would cause the loss of
such qualification where such loss, when combined with other such occurrences or
failures to comply, has or could reasonably be expected to have a Material
Adverse Effect. Each Credit Party and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver has been made with respect to any Plan.

 

  (k)

Except as disclosed in Borrower’s Form 10-K for 2014, there are no pending, or
to the best of each Credit Party’s knowledge, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan and
there has been no prohibited transaction or violation of the fiduciary
responsibility rules that would reasonably be expected to result in a material
liability to the Plan.

 

  (l)

Except as disclosed in Borrower’s Form 10-K for 2014, (i) no ERISA Event has
occurred or is reasonably expected to occur that would reasonably be expected to
result in a material liability to the Plan; (ii) each Credit Party and its ERISA
Affiliates have not incurred and do not reasonably expect to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iii) each Credit Party and
its ERISA Affiliates have not incurred and do not reasonably expect to incur any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) each Credit Party
and its ERISA Affiliates have not engaged in a transaction that would be subject
to Section 4069 or 4212(c) of ERISA.

 

- 41 -



--------------------------------------------------------------------------------

6.11

Environmental Compliance

 

  (a)

Each Credit Party and each Subsidiary thereof has not generated, used, stored,
treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates any applicable Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder which
may be expected to have a Material Adverse Effect and the operations of each
Credit Party and each Subsidiary thereof comply in all material respects with
all Environmental Laws and all licenses, permits, certificates, approvals and
similar authorizations thereunder.

 

  (b)

There is no investigation, proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other person nor is any
pending or to the best of each Credit Party’s knowledge threatened, with respect
to any non-compliance with or violation of the requirements of any Environmental
Law by such Credit Party and each Subsidiary thereof or the release, spill or
discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which affects such Credit Party and each Subsidiary thereof or its
business, operations or assets or any properties at which any Credit Party or
any Subsidiary thereof has transported, stored or disposed of any Hazardous
Materials.

 

  (c)

Each Credit Party and each Subsidiary thereof has no material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

 

  (d)

Each Credit Party and each Subsidiary thereof has all licenses, permits,
certificates, approvals or similar authorizations required to be obtained or
filed in connection with its operations under any Environmental Law and all of
such licenses, permits, certificates, approvals or similar authorizations are
valid and in full force and effect.

 

  (e)

Each Credit Party and each Subsidiary thereof does not maintain and is not
required by applicable law or otherwise to establish and maintain a system to
assure and monitor its continued compliance with all Environmental Laws in all
of its operations. In the event a Credit Party or a Subsidiary thereof
establishes such a system it shall include annual reviews of such compliance by
its employees or agents who are familiar with the requirements of the
Environmental Laws and copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by such Credit Party to Agent all at such
Credit Party’s expense.

 

- 42 -



--------------------------------------------------------------------------------

6.12

Survival of Warranties; Cumulative

All representations and warranties contained in any of the Financing Agreements
shall survive the execution and delivery of this Agreement and shall be deemed
to have been made again to Agent and each Lender on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by Agent and each Lender regardless of any
investigation made or information possessed by Agent or any Lender. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Credit Party or
any Subsidiary thereof shall now or hereafter give, or cause to be given, to
Agent or any Lender.

 

6.13

U.S. Legislation

 

  (a)

No Credit Party or any Subsidiary or Affiliate thereof is in violation of any of
the country or list-based economic and trade sanctions administered and enforced
by OFAC. No Credit Party or any Subsidiary or Affiliate thereof (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has any of its assets in
Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
The proceeds of the Revolving Loans and other financial accommodation hereunder
will not be used and have not been used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 

  (b)

None of the requesting or borrowing of the Revolving Loans or the requesting or
issuance, extension or renewal of any Letter of Credit Accommodations or the use
of the proceeds of any thereof will violate the Trading With the Enemy Act (50
USC §1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(including, but not limited to, (i) Executive order 13224 of September 21, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive
Order”) and (ii) the Patriot Act. Neither any Credit Party nor any of its
Subsidiaries or Affiliates is or will become a “blocked person” as described in
the Executive Order, the Trading with the Enemy Act or the Foreign Assets
Control Regulations or engages or will engage in any dealings or transactions,
or be otherwise associated, with any such “blocked person”.

 

  (c)

No part of the proceeds of the Revolving Loans will be used for any purpose that
violates the provisions of any of Regulation T, U or X of the Board of Governors
of the Federal Reserve System of the United States of America or any other
regulation of such Board of Governors, no Credit Party or Subsidiary thereof is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System and Borrower does not own any such
“margin stock”.

 

- 43 -



--------------------------------------------------------------------------------

  (d)

No part of the proceeds of the Revolving Loans or other financial accommodations
made or provided hereunder will be used by any Credit Party or any Subsidiary or
Affiliate thereof, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

  (e)

No Credit Party or Subsidiary thereof is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940, as amended) and no Credit Party and
Subsidiary thereof is, or after giving effect to any extension of loans will be,
a regulated entity under the Interstate Commerce Act, as amended, or any other
applicable law which limits its ability to incur or consummate the transactions
contemplated hereby.

 

6.14

Material Operating Subsidiaries

As of the Closing Date, Guarantors are the only Material Subsidiaries of
Borrower other than IMAX China Multimedia, IMAX China Theatre, IMAX Japan, IMAX
China HK and Playa Vista Borrower.

 

6.15

Employee Relations

As of the Closing Date, no Credit Party or Subsidiary thereof is party to any
collective bargaining agreement and no labor union has been recognized as the
representative of any material portion of its employees. Each Credit Party knows
of no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect.

 

6.16

Burdensome Provisions

No Credit Party or Subsidiary thereof is party to any agreement or instrument or
otherwise subject to any restriction or encumbrance that restricts or limits its
ability to make dividend payments or other distributions in respect of its
Capital Stock to Borrower or any Subsidiary thereof or to transfer any of its
assets or properties to Borrower or any other Subsidiary thereof in each case
other than existing under or by reason of the Financing Agreements, applicable
law or pursuant to any document or instrument governing indebtedness incurred
pursuant to Section 8.3(c), (g), (h), (i) and (k).

 

6.17

Absence of Defaults

No event, circumstance or omission has occurred or is continuing which
constitutes a Default or an Event of Default.

 

- 44 -



--------------------------------------------------------------------------------

6.18

Senior Indebtedness Status

The Obligations rank and shall continue to rank senior in priority of payment to
all subordinated indebtedness of each Credit Party and shall be designated as
“Senior Indebtedness” under all instruments and documents, now or in the future,
relating to all subordinated indebtedness of such Credit Party.

ARTICLE 7

AFFIRMATIVE COVENANTS

Until all of the non-contingent Obligations have been paid and satisfied in full
in cash, all Letters of Credit Accommodations have been terminated or expired
(or been cash collateralized on terms satisfactory to Agent) and the Revolving
Loan Commitment terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

 

7.1

Maintenance of Existence

Except to the extent otherwise permitted herein, preserve, renew and keep in
full, force and effect its corporate existence and rights and franchises with
respect thereto and maintain in full force and effect all permits, licenses,
trademarks, tradenames, approvals, authorizations, leases and contracts
necessary to carry on the business as presently or proposed to be conducted.
Each Credit Party shall give Agent 15 days prior written notice of any proposed
change in its or any of its Subsidiaries’ corporate name, which notice shall set
forth the new name and it shall deliver to Agent a certified copy of the
articles of amendment providing for the name change immediately following its
filing.

 

7.2

New Collateral Locations

Give Agent 30 days prior written notice if it intends to do business or have
assets located in a Province of Canada not set forth in the Information
Certificates as of the Closing Date and execute and deliver, or cause to be
executed and delivered, to Agent such agreements, documents, and instruments as
Agent may deem necessary or desirable to protect its interests in the Collateral
in such Province, including PPSA and other financing statements and such other
evidence as Agent may require of the perfection of Agent’s first priority Liens
where required by Agent. If any Lender determines, acting reasonably, that any
applicable law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender to hold or benefit from a Lien
over real property, such Lender may notify Agent and disclaim any benefit of
such Lien to the extent of such illegality; provided, that such determination or
disclaimer shall not invalidate or render unenforceable such Lien for the
benefit of Agent, any other Lender or Secured Party.

 

7.3

Compliance with Laws, Regulations, Etc.

 

  (a)

Comply in all respects with all laws, rules, regulations, licenses, permits,
approvals and orders applicable to it and duly observe all requirements of any
Governmental Authority, including all statutes, rules, regulations, orders,
permits and stipulations relating to environmental pollution and employee health
and safety, including all of the Environmental Laws except for any matter
(i) that it is

 

- 45 -



--------------------------------------------------------------------------------

 

contesting in good faith by appropriate proceedings diligently pursued or
(ii) which is not reasonably expected to have a Material Adverse Effect.

 

  (b)

Take prompt and appropriate action to respond to any non-compliance with any of
the Environmental Laws and shall regularly report to Agent on such response.

 

  (c)

Give both oral and written notice to Agent promptly upon its receipt of any
notice of, or it otherwise obtaining knowledge of: (i) the occurrence of any
event involving the actual release, spill or discharge of any Hazardous Material
that would be in violation of Environmental Laws; or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any Environmental Law by any
Credit Party or Subsidiary thereof, or (B) the release, spill or discharge,
threatened or actual, of any Hazardous Material, or (C) the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials, or (D) any other environmental, health or
safety matter, which affects any Credit Party or any Subsidiary thereof or its
business, operations or assets or any properties at which it transported, stored
or disposed of any Hazardous Materials.

 

  (d)

Without limiting the generality of the foregoing, whenever Agent determines that
there is non-compliance, or any condition which requires any action by or on
behalf of any Credit Party or any Subsidiary thereof in order to avoid any
material non-compliance, with any Environmental Law, such Credit Party shall, at
Agent’s request and such Credit Party’s expense: (i) cause an independent
environmental engineer acceptable to Agent to conduct such tests of the site
where such Credit Party’s or Subsidiary’s non-compliance or alleged
non-compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Agent a report as to such
non-compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof; and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or such Credit Party’s or
Subsidiary’s response thereto or the estimated costs thereof, shall change in
any material respect.

 

  (e)

Indemnify and hold harmless Agent and each Lender and their respective
directors, officers, employees, agents, invitees, representatives, successors
and assigns, from and against any and all losses, claims, damages, liabilities,
costs, and expenses (including reasonable legal fees and expenses) directly or
indirectly arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
any Credit Party or any Subsidiary thereof and the preparation and
implementation of any closure, remedial or other required plans. All
representations, warranties, covenants and indemnifications in this Section 7.3
shall survive the payment of the Obligations and the termination of this
Agreement.

 

- 46 -



--------------------------------------------------------------------------------

7.4

Payment of Taxes and Claims

 

  (a)

Duly pay and discharge all taxes, assessments, contributions and governmental
charges upon or against it or its properties or assets, except for (a) taxes,
assessments, contributions and governmental charges the validity of which are
being contested in good faith by appropriate proceedings diligently pursued and
available to it and with respect to which adequate reserves have been set aside
on its books or (b) taxes, assessments, contributions and governmental charges
for which the failure to pay (i) is not reasonably expected to have a Material
Adverse Effect and (ii) does not, and could not, have a trust (including a
statutory trust) imposed to provide for payment or Lien ranking or capable of
ranking senior to or pari passu with the Liens securing the Obligations on any
of the Collateral under federal, provincial, state, county, municipal or local
law.

 

  (b)

Pay or be liable for any tax imposed on Agent or a Lender as a result of the
financing arrangements provided for herein and indemnify and hold Agent and each
Lender harmless with respect to the foregoing, and to repay to Agent and/or a
Lender, as the case may be, on demand the amount thereof, and until paid such
amount shall be added and deemed part of the Obligations; provided, that nothing
contained herein shall result in any Credit Party or any Subsidiary thereof
being obligated to pay, indemnify or be liable for any (i) income, capital,
financial institution or franchise taxes (including such taxes imposed by way of
withholding) imposed by the jurisdiction in which Agent or a Lender is organized
or maintains its principal office or applicable lending office or with which
Agent or such Lender has a present or former connection (other than a connection
as a result of the financing arrangements contemplated herein or relating
thereto) and is attributable to the income of Agent or Lenders from any amounts
charged or paid hereunder to Agent or Lenders or (ii) taxes resulting from
Agent’s or a Lender’s failure to comply with Section 7.4(c); provided, further
that any Lender claiming any additional amounts hereunder agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to change its applicable lending office if the making of such a
change would avoid the need for, or reduce the amount of any such additional
amount that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. The foregoing
indemnity shall survive the payment of the Obligations and the termination of
this Agreement. Reference to taxes in this Section shall include all related
interest and/or penalties.

 

  (c)

Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments made on the Obligations shall deliver to Borrower and
Agent, at the time or times reasonably requested by Borrower or Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Borrower or Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Agent as

 

- 47 -



--------------------------------------------------------------------------------

 

will enable Borrower or Agent to determine whether or not such Lender is subject
to withholding, backup withholding or information reporting requirements.

 

  (d)

If any Person determines, in its sole discretion exercised in good faith, that
is has received a refund of any taxes as to which it has been indemnified
pursuant to Section 5.3 or this Section 7.4 (including by the payment of
additional amounts pursuant to Section 5.3 or this Section 7.4), it shall pay to
indemnifying Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made with respect to the taxes giving rise to such refund)
net of all out-of-pocket expenses (including taxes) of such indemnified Person
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying Credit Party, upon the
request of such indemnified Person, shall repay to such indemnified Person the
amount paid over pursuant to this clause (d) (plus any penalties, interest or
charges imposed by the relevant Governmental Authority) in the event that such
indemnified Person is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (d), in no
event will the indemnified Person be required to pay any amount to an
indemnifying Credit Party pursuant to this clause (d) the payment of which would
place the indemnified Person in a less favorable net after-tax position than the
indemnified Person would have been in if the tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such tax
had never been paid. This clause (d) shall not be construed to require any
indemnified Person to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the indemnifying Credit
Party or any other Person.

 

7.5

Insurance

 

  (a)

Maintain with financially sound and reputable insurers insurance with respect to
the Collateral against loss or damage and all other insurance of the kinds and
in the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated. Said policies of insurance shall be satisfactory to Agent, acting in
good faith, as to form, amount and insurer.

 

  (b)

Furnish certificates, policies or endorsements to Agent as Agent shall require
as proof of such insurance, and, if such Credit Party or Subsidiary fails to do
so Agent is authorized, but not required, to obtain such insurance at the
expense of such Credit Party. All policies shall provide for at least 30 days
prior written notice to Agent of any cancellation or reduction of coverage and
that Agent may act as attorney for such Person in obtaining, and at any time an
Event of Default exists or has occurred and is continuing, adjusting, settling,
amending and cancelling such insurance.

 

  (c)

Cause Agent to be named as a loss payee and/or an additional insured, as
applicable (but without any liability for any premiums) under such insurance

 

- 48 -



--------------------------------------------------------------------------------

 

policies and obtain non-contributory lender’s loss payable endorsements to all
insurance policies (other than third party liability policies) in form and
substance satisfactory to Agent. Such lender’s loss payable endorsements shall
specify that at any time an Event of Default exists or has occurred and is
continuing, the proceeds of such insurance shall all be payable to Agent as its
interests may appear and at all other times in accordance with Section 7.5(d)
and 2.4(b)(iii).

 

  (d)

Subject to Section 7.5(c) hereof, the proceeds of such insurance:

 

  (i)

which are equal to or less than $2,000,000 per occurrence shall be payable to
applicable Credit Party;

 

  (ii)

which are greater than $2,000,000 and less than $10,000,000 per occurrence,
shall be payable to applicable Credit Party and applicable Credit Party shall
provide Agent with evidence, satisfactory to Agent in its discretion, that such
Collateral can be repaired and/or replaced within 180 days from the date
applicable Credit Party receives such proceeds. Such Credit Party shall
forthwith apply such proceeds to the costs of repairing and/or replacing the
Collateral within such 180 day period otherwise such Credit Party shall remit
all such proceeds (including such proceeds not used within such 180 day period)
directly to Agent to be dealt with in accordance with Section 2.4(b)(iii)
hereof; or

 

  (iii)

which are greater than $10,000,000 per occurrence, shall be payable directly to
Agent and in the event that such Collateral can be repaired and/or replaced
within 180 days from the date Agent receives such proceeds, such Credit Party
shall provide evidence, within 10 Business Days from the date Agent receives
such proceeds, to Agent that such Collateral can be repaired and/or replaced
within such 180 days and if such evidence is satisfactory to Agent, in its
discretion, Agent shall release such insurance proceeds to such Credit Party.
Such Credit Party shall forthwith apply such proceeds to the costs of repairing
and/or replacing the Collateral within such 180 days. In the event such Credit
Party does not provide Agent with the evidence required within 10 Business Days
from the date Agent receives such proceeds, Agent shall forthwith apply such
proceeds in accordance with Section 2.4(b)(iii) and such Credit Party shall
remit all such proceeds not used within such 180 day period directly to Agent to
be dealt with in accordance with Section 2.4(b)(iii) hereof.

 

  (e)

Notwithstanding anything to the contrary contained in Section 7.5(d) hereof,
insurance proceeds received in respect of:

 

  (i)

Collateral comprised of real property shall be payable directly to Agent and
dealt with in accordance with Section 2.4(b)(iii) hereof;

 

- 49 -



--------------------------------------------------------------------------------

  (ii)

proceeds of any keyman insurance policies, or cash surrender value thereof,
assigned to Agent, shall be payable to Agent and dealt with in accordance with
Section 2.4(b)(iii) hereof; and

 

  (iii)

proceeds of business interruption insurance assigned to Agent, shall be payable
to Agent and dealt with in accordance with Section 2.4(b)(iii) hereof.

 

7.6

Financial Statements and Other Information

 

  (a)

Keep proper books and records in which true and complete entries shall be made
of all dealings or transactions of or in relation to the Collateral and its
business in accordance with GAAP and Borrower shall furnish or cause to be
furnished to Agent, all to be in form, scope and substance satisfactory to
Agent:

 

  (i)

within 45 days after the end of each of the first 3 Fiscal Quarters, quarterly
unaudited consolidated financial statements (including in each case balance
sheets, statements of income and loss, statements of cash flow and statements of
shareholders’ equity with comparisons to projections and same period in previous
Fiscal Year), all in reasonable detail, fairly presenting the financial position
and the results of the operations of Borrower and its Subsidiaries as of the end
of and through such Fiscal Quarter together with a management discussion of such
financial position and results in form acceptable to Agent and a Compliance
Certificate duly executed by the chief financial officer of Borrower;

 

  (ii)

within 90 days after the end of each Fiscal Year, audited consolidated financial
statements of Borrower and its Subsidiaries (including in each case balance
sheets, statements of income and loss, statements of changes in financial
position and statements of shareholders’ equity), and the accompanying notes
thereto, including any consolidating worksheets prepared on a quarterly basis in
connection therewith, all in reasonable detail, fairly presenting the financial
position and the results of the operations of Borrower and its Subsidiaries as
of the end of and for such Fiscal Year, together with a Compliance Certificate
duly executed by the chief financial officer of Borrower and the unqualified
opinion of independent chartered accountants, which accountants shall be an
independent accounting firm selected by Borrower and acceptable to Agent, that
such financial statements have been prepared in accordance with GAAP, and
present fairly the results of operations and financial condition of Borrower and
its Subsidiaries as of the end of and for the Fiscal Year then ended;

 

  (iii)

by February 28 of each Fiscal Year or earlier if and when available (including
in draft form), projections for such Fiscal Year; and

 

- 50 -



--------------------------------------------------------------------------------

  (iv)

as Agent may from time to time reasonably request, and provided that Borrower
prepares such information in the ordinary course of business, budgets,
management letters, forecasts, business plans, cash flows and other information
respecting the Collateral and the business of each Credit Party.

 

  (b)

Notify Agent in writing of the details of (i) any loss, damage, investigation,
action, suit, proceeding or claim relating to the Collateral or any other
property which is security for the Obligations and which would result in any
Material Adverse Effect; and (ii) the occurrence of any Event of Default or
Default or other event that could reasonably be expected to have a Material
Adverse Effect.

 

  (c)

Promptly after the sending or filing thereof furnish or cause to be furnished to
Agent copies of all reports which it sends to its shareholders generally and
copies of all reports and registration statements which it files with any
securities commission or securities exchange.

 

  (d)

Authorize and direct, at any time an Event of Default exists or has occurred and
is continuing, all accountants or auditors to deliver to Agent, at such Credit
Party’s expense, copies of the financial statements of such Credit Party and
each Subsidiary thereof and any reports or management letters prepared by such
accountants or auditors on behalf of such Credit Party or any Subsidiary thereof
and to disclose to Agent such information as they may have regarding the
business of such Credit Party or Subsidiary. Any documents, schedules, invoices
or other papers delivered to Agent may be destroyed or otherwise disposed of by
Agent 1 year after the same are delivered to Agent, except as otherwise
designated by such Credit Party to Agent in writing.

 

  (e)

Furnish to Agent all material notices or demands in connection with any default
under indebtedness permitted to be incurred hereunder either received by it or
on its behalf, promptly after the receipt thereof, or sent by it or on its
behalf, concurrently with the sending thereof, as the case may be.

 

7.7

Intellectual Property

 

  (a)

Promptly notify Agent in the event any Credit Party or any Subsidiary thereof
obtains or applies for any material intellectual property rights or obtains any
material licenses with respect thereto and provide to Agent copies of all
written materials including, but not limited to, applications and licenses with
respect to such intellectual property rights.

 

  (b)

At Agent’s request, promptly execute and deliver to Agent an intellectual
property security agreement granting to Agent a perfected security interest in
such intellectual property rights of a Credit Party in form and substance
satisfactory to Agent.

 

- 51 -



--------------------------------------------------------------------------------

7.8

Operation of Pension Plans

 

  (a)

Administer the Pension Plans in accordance with the requirements of the
applicable pension plan texts, funding agreements, the Income Tax Act (Canada)
and applicable provincial pension benefits legislation.

 

  (b)

Use commercially reasonable efforts to obtain and to deliver to Agent, upon
Agent’s request, an undertaking of the funding agent for each of the Pension
Plans stating that the funding agent will notify Agent within 30 days of such
Credit Party’s or a Subsidiary thereof’s failure to make any required
contribution to the applicable Pension Plan.

 

  (c)

Not accept payment of any amount from any of the Pension Plans without the prior
written consent of Agent other than payments for forfeitures in connection with
terminated employees to be set-off against future contribution obligations.

 

  (d)

Not terminate, or cause to be terminated, any of the Pension Plans, if such plan
would have a solvency deficiency on termination.

 

  (e)

Promptly provide Agent with any documentation relating to any of the Pension
Plans as Agent may request.

 

  (f)

Promptly notify Agent within 30 days of: (i) a material increase in the
liabilities of any of the Pension Plans; (ii) the establishment of a new
registered pension plan; (iii) commencing payment of contributions to a Pension
Plan to which a Credit Party or any Subsidiary thereof had not previously been
contributing; and (iv) any failure to make any required contribution to a
Pension Plan when due.

 

7.9

ERISA

(a) Maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law,
(b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification, (c) not terminate any US Pension Plan so as to
incur any liability to the Pension Benefit Guaranty Corporation, (d) not allow
or suffer to exist any prohibited transaction involving any Plan or any trust
created thereunder which would subject such Credit Party or such ERISA Affiliate
to a tax or other liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA in an aggregate amount in excess of $500,000,
(e) make all required contributions to any Plan which it is obligated to pay
under Section 302 of ERISA, Section 412 of the Code or the terms of such Plan,
(f) not allow or suffer to exist any accumulated funding deficiency, whether or
not waived, with respect to any such US Pension Plan, (g) not engage in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA, or
(g) not allow or suffer to exist any occurrence of a reportable event or any
other event or condition which presents a risk of termination by the Pension
Benefit Guaranty Corporation of any Plan that is a single employer plan, which
termination could result in any liability to the Pension Benefit Guaranty
Corporation.

 

- 52 -



--------------------------------------------------------------------------------

7.10

IP Collateral

With respect to the IP Collateral:

 

  (a)

notify Agent forthwith in writing:

 

  (i)

of the failure of any licensee, if any, to pay or perform any material
obligations due to Borrower in respect of the License Agreements;

 

  (ii)

of any reason any patent, patent application, patent registration, trademark,
trademark application, trademark registration, copyright, copyright application,
copyright registration, industrial design application or industrial design
registration forming part of the material IP Collateral or any other
application, registration or proceeding relating to any of the material IP
Collateral may become barred, abandoned, refused, rejected, forfeited,
withdrawn, expired, lapsed, cancelled, expunged, opposed or dedicated or of any
adverse determination or development (including the institution of any
proceeding in any Intellectual Property Office or any court or tribunal)
regarding Borrower’s ownership of or rights in any of the material IP
Collateral, its right to register or otherwise protect the same, or to keep and
maintain the exclusive rights in same, or the validity of same; or

 

  (iii)

of any action, proceeding, or allegation that the IP Collateral infringes upon,
misappropriates, violates, or otherwise interferes with the rights of any
Person;

 

  (b)

do everything commercially necessary or desirable to preserve and maintain the
material IP Collateral including (unless Borrower receives the prior written
consent of Agent):

 

  (i)

perform all obligations pursuant to the License Agreements;

 

  (ii)

commence and prosecute such suits, proceedings or other actions for
infringement, passing off, unfair competition, dilution or other damage as are,
in its reasonable business judgment, necessary to protect the IP Collateral;

 

  (iii)

enforce its rights under any agreements (including the License Agreements) which
materially enhance the value of and/or protect the material IP Collateral;

 

  (iv)

make all necessary filings and recordings in the Intellectual Property Offices
and elsewhere necessary to protect its interest in the material IP Collateral or
any new material IP Collateral, including making, maintaining and pursuing
(including proceedings before Intellectual Property Offices) each application
and registration with respect thereto; and

 

- 53 -



--------------------------------------------------------------------------------

  (v)

promptly notify Agent in writing when it commences any steps referred to in
Sections 7.10(b)(ii) hereof and provide Agent with such information with respect
thereto as Agent may request;

 

  (c)

not, other than in the ordinary course of its business prior to an Event of
Default that is continuing, without the prior written consent of Agent,
terminate, amend, enter into or renew any agreement, oral or written, or any
indenture, instrument or undertaking relating to the material IP Collateral,
including the License Agreements or any other license agreements and/or
sub-license agreements; provided however that Borrower may, at any time except
during the continuance of an Event of Default, terminate, amend, enter into or
renew any agreement, oral or written, or any indenture, instrument, undertaking
or license (other than exclusive licenses) relating to the IP Collateral, in the
ordinary course of its business; it being understood and agreed hereunder that
for the purposes of this Section 7.10(c) the “ordinary course of business” shall
be deemed to include the entry into license arrangements in connection with new
business opportunities by Borrower which would not reasonably be expected to
have a Material Adverse Effect;

 

  (d)

perform, at Borrower’s sole cost and expense, all acts and execute all
documents, including grants of security interests or assignments in forms
suitable for filing with the Intellectual Property Offices in Canada and the
United States, as may be requested by Agent at any time and from time to time to
evidence, perfect, maintain, record and enforce Agent’s Liens in the IP
Collateral, or otherwise in furtherance of the provisions of this Agreement;

 

  (e)

unless Agent consents in writing otherwise, not do any act or omit to do any
act, other than in the ordinary course of its business, whereby any of the IP
Collateral, may lapse, become abandoned or dedicated to the public, enter the
public domain, lose its quality of confidence, become indistinct, or become
unenforceable;

 

  (f)

unless Agent consents in writing otherwise, or unless the failure to so act
would not reasonably be expected to have a Material Adverse Effect, with respect
to any Trade-mark forming part of the Collateral:

 

  (i)

continue the use of any such Trade-marks in order to maintain all of the
Trade-marks in full force free from any claim of abandonment;

 

  (ii)

maintain as in the past the character and quality of the wares and services
offered in association with such Trade-marks, and use its reasonable best
efforts to require its licensees to maintain as in the past the character and
quality of the wares and services offered in association with such Trade-marks;
and

 

  (g)

require that all use by any Person of any such Trade-marks shall be pursuant to
a license that provides it with the requisite control and other provisions to
maintain the distinctiveness of such Trade-marks.

 

- 54 -



--------------------------------------------------------------------------------

7.11

Visits and Inspections

 

  (a)

From time to time as requested by Agent, at the cost and expense of Borrower:
(i) provide Agent, any Lender or its designee complete access to all of its
premises during normal business hours and after reasonable notice to such
Person, or at any time if an Event of Default exists or has occurred and is
continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of such Person’s books and records, including the Records;
and (ii) promptly furnish to Agent and such Lender such copies of such books and
records or extracts therefrom as Agent or such Lender may reasonably request,
and (iii) permit Agent, any Lender or its designee to use during normal business
hours such of such Person’s personnel, equipment, supplies and premises as may
be reasonably necessary for the foregoing and if an Event of Default exists or
has occurred and is continuing for the realization of the Collateral.

 

  (b)

Agent and each Lender shall use all reasonable efforts to keep confidential, in
accordance with its customary procedures for handling confidential information
and safe and sound lending practices, any non-public information made available
to Agent or such Lender pursuant to Section 7.6 or Section 7.11(a), and all
copies thereof; provided that nothing in this Section shall limit the disclosure
of any such information: (i) to the extent required by statute, rule,
regulation, subpoena or court order (and Agent and each Lender shall provide
Borrower with prior notice of such required disclosure to the extent permitted
by applicable law but with no liability for failure to do so); (ii) to bank
examiners and other regulators, auditors and/or accountants; (iii) in connection
with any litigation to which Agent or a Lender is a party; (iv) to any assignee
or participant (or prospective assignee or participant) so long as such assignee
or participant (or prospective assignee or participant), as applicable, shall
have first agreed in writing to treat such information as confidential in
accordance with this Section; (v) to counsel for Agent or any Lender or any
participant or assignee (or prospective participant or assignee); and (vi) to
any Person with the prior written consent of Borrower. In no event shall this
Section, or any other provision of this Agreement or any applicable law be
deemed to: (i) apply to or restrict disclosure of information that has been or
is made public by any Credit Party or Subsidiary thereof or any third party
without breach by Agent or any Lender of this Section or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof; (ii) apply to or restrict disclosure of information that was
or becomes available to Agent or any Lender on a non-confidential basis from a
person other than a Credit Party of a Subsidiary thereof; (iii) require Agent or
any Lender to return any materials furnished by any Credit Party or Subsidiary
thereof to Agent; or (iv) prevent Agent from responding to routine informational
requests in accordance with applicable industry standards relating to the
exchange of credit information.

 

- 55 -



--------------------------------------------------------------------------------

7.12

Material Subsidiaries and Key Man Insurance

 

  (a)

Notify Agent of the existence of a Material Subsidiary and promptly thereafter
(and in any event within 30 days after such notice), cause such Material
Subsidiary to (i) become a Guarantor hereunder by delivering to Agent such
agreements as Agent shall deem appropriate for such purpose, (ii) grant a
perfected first priority Lien in favour of Agent in all its assets and
properties (subject to Permitted Liens) by delivering to Agent such agreements
as Agent shall deem appropriate for such purpose and making such registrations
and filings in connection therewith as Agent shall deem necessary or desirable
to preserve, protect or perfect such first priority Lien, (iii) subject to
Section 7.13, deliver to Agent such original Capital Stock or other certificates
and stock or other transfer powers evidencing the Capital Stock of such Person,
(iv) deliver to Agent such updated schedules to the Financing Agreements as
requested by Agent with respect to such Person, and (v) deliver to Agent such
other documents as may be reasonably requested by Agent, all in form and
substance reasonably satisfactory to Agent.

 

  (b)

Grant a perfected first priority Lien in favour of Agent in any key man
insurance obtained by any Credit Party after the Closing Date by delivering to
Agent such agreements as Agent shall deem appropriate for such purpose and
making such registrations and filings in connection therewith as Agent shall
deem necessary or desirable to preserve, protect or perfect such first priority
Lien.

 

7.13

Grant of Equitable Mortgage by IMAX Barbados

In the case of IMAX Barbados, at all times:

 

  (a)

IMAX Barbados shall own not less than 51% of all of the issued and outstanding
Capital Stock of IMAX Cayman;

 

  (b)

IMAX Barbados shall control IMAX Cayman (and, for purposes of this clause (b),
“control” means the possession of the power to direct or cause the direction of
the management or policies of IMAX Cayman and elect a majority of the board of
directors of, or Persons performing similar functions in respect of, IMAX
Cayman);

 

  (c)

IMAX Barbados shall mortgage or pledge in favour of Agent (and deliver (but only
to the extent such original Capital Stock is in certificated form) to Agent such
original Capital Stock or other certificates and stock or other transfer powers
evidencing the grant of a mortgage or pledge over) not less than 51% of all of
the issued and outstanding Capital Stock of IMAX Cayman; and

 

  (d)

IMAX Barbados shall grant a perfected first priority Lien in favour of Agent in
such mortgaged or pledged Capital Stock by delivering to Agent such other
agreements as Agent shall deem appropriate for such purpose and making such
registrations and filings in connection therewith as Agent shall deem necessary
or desirable to preserve, protect or perfect such first priority Lien.

 

- 56 -



--------------------------------------------------------------------------------

From time to time, Borrower may request that Agent release Agent’s mortgage or
pledge and Lien in the Capital Stock of IMAX Cayman to give effect to the IMAX
China Offering and the IMAX Cayman Employee Incentive Issuance and Agent shall
so release (without requiring any consent or approval of any Secured Party) if
Agent is satisfied that its remaining mortgage or pledge and Lien in the Capital
Stock of IMAX Cayman complies with Section 7.13(a) through (d) above.

ARTICLE 8

NEGATIVE COVENANTS

Until all of the non-contingent Obligations have been paid and satisfied in full
in cash, all Letters of Credit Accommodations have been terminated or expired
(or been cash collateralized on terms satisfactory to Agent) and the Revolving
Loan Commitments terminated, the Credit Parties will not, and will not permit
any of their respective Subsidiaries to:

 

8.1

Sale of Assets, Consolidation, Amalgamation, Dissolution, Etc.

 

  (a)

Directly or indirectly, without the prior written consent of Required Lenders
which is not to be unreasonably withheld or unless otherwise permitted herein:
(i) amalgamate with any other Person or permit any other Person to amalgamate
with it, or (ii) sell, assign, lease, transfer, abandon or otherwise dispose of
any Collateral, assets or property to any other Person, or (iii) form or acquire
any Subsidiaries, or (iv) wind up, liquidate or dissolve, or (v) in the case of
any Subsidiary of Borrower, issue any Capital Stock to any Person that is not a
Credit Party or any Subsidiary thereof, or (vi) agree to do any of the
foregoing.

 

  (b)

Notwithstanding Section 8.1(a) hereof and provided that an Event of Default does
not then exist, each Credit Party or any Subsidiary thereof shall be permitted
to:

 

  (i)

sell Inventory in the ordinary course of business;

 

  (ii)

sell equipment at fair market value in the ordinary course of business;

 

  (iii)

dispose of worn-out or obsolete property or property no longer used in its
business;

 

  (iv)

sell assets at fair market value provided that such assets are not the Real
Property or IP Collateral;

 

  (v)

sell assets which include intellectual property as an incidental component of
such asset, provided such sale does not materially diminish or impair the IP
Collateral to be retained by Borrower hereunder; provided that the aggregate
amount of sales or disposals made pursuant to the foregoing clauses (ii), (iii),
(iv) and (v) shall not exceed $20,000,000 over the term of this Agreement;

 

  (vi)

amalgamate with an Affiliate; provided that prior to the completion of such
amalgamation Agent shall be entitled to obtain and perfect a Lien

 

- 57 -



--------------------------------------------------------------------------------

 

from such Affiliate and/or amalgamated entity, in form and substance
substantially similar to that obtained from Credit Parties existing as at the
Closing Date, and such amalgamated entity shall accede hereto as a “Guarantor”;

 

  (vii)

form or acquire (but subject to Section 8.4) any Subsidiary;

 

  (viii)

form or acquire any single purpose Subsidiaries for the purpose of entering into
the joint ventures and the third party productions permitted pursuant to
Section 8.4(e) and (i) hereof and in the case of any such Subsidiary which is a
joint venture or third party production, issue Capital Stock in such Subsidiary
to the other parties thereto in the ordinary course of business;

 

  (ix)

transfer all of its property to another Credit Party prior to such first Credit
Party’s liquidation, winding-up or dissolution provided that such transferred
property is subject to all then existing first priority Liens of Agent (subject
to Permitted Liens);

 

  (x)

sell, assign, lease, transfer, or otherwise dispose of property to another
Credit Party provided that such sold, assigned, leased, transferred or disposed
property is subject to all then existing first priority Liens of Agent (subject
to Permitted Liens);

 

  (xi)

sell or facilitate the further issue of the Capital Stock of IMAX Cayman
pursuant to Section 8.3(k) and (l);

 

  (xii)

transfer assets or property if such transfer is a permitted investment pursuant
to Section 8.4(e), (i) or (k);

 

  (xiii)

issue up to 10% of the issued and outstanding Capital Stock of IMAX Cayman in
the form of Class B non-voting shares issued pursuant to IMAX Cayman’s Long-Term
Incentive Plan dated October, 2012 (the “IMAX Cayman Employee Incentive
Issuance”); provided that, for greater certainty, after each IMAX Cayman
Employee Incentive Issuance, Credit Parties will be in compliance with
Section 7.13 hereof; and

 

  (xiv)

in the case of any Subsidiary (other than a Guarantor, IMAX China Multimedia,
IMAX China Theatre or IMAX China HK), issue Capital Stock to employees,
directors, consultants and other Persons in the ordinary course of business.

 

8.2

Liens

Create, incur, assume or suffer to exist any Lien on any of its assets or
properties, including the Collateral and Real Property, except:

 

  (a)

Liens of Agent;

 

- 58 -



--------------------------------------------------------------------------------

  (b)

liens securing the payment of taxes, either not yet overdue or the validity of
which are being contested in good faith by appropriate proceedings diligently
pursued and available to such Credit Party or Subsidiary and with respect to
which adequate reserves have been set aside on its books;

 

  (c)

non-consensual statutory liens (other than liens securing the payment of taxes)
arising in the ordinary course of its business to the extent: (i) such liens
secure indebtedness which is not overdue or (ii) such liens secure indebtedness
relating to claims or liabilities which are fully insured and being defended at
the sole cost and expense and at the sole risk of the insurer or being contested
in good faith by appropriate proceedings diligently pursued and available to it,
in each case prior to the commencement of foreclosure or other similar
proceedings and with respect to which adequate reserves have been set aside on
its books;

 

  (d)

zoning restrictions, rights-of-way, easements, licenses, covenants and other
restrictions affecting the use of real property which do not interfere in any
material respect with the use of such real property or ordinary conduct of its
business as presently conducted thereon or materially impair the appraised value
of the real property which may be subject thereto;

 

  (e)

purchase money security interests in equipment (including capital leases) and
purchase money mortgages on real estate not to exceed, in the case of such
purchase money security interests and purchase money mortgages, $500,000 in the
aggregate for all Credit Parties and Subsidiaries thereof at any time
outstanding so long as such security interests and mortgages do not apply to any
property of a Credit Party or Subsidiary thereof other than the equipment or
real estate so acquired, and the indebtedness secured thereby does not exceed
the cost of the equipment or real estate so acquired, as the case may be;

 

  (f)

Liens set forth on Schedule 8.2 hereto;

 

  (g)

liens securing performance of bids, contracts, statutory obligations, surety,
performance and appeal bonds and other like obligations incurred in the ordinary
course of business;

 

  (h)

pledges or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
legislation;

 

  (i)

liens securing indebtedness of a person acquired by or amalgamated with a Credit
Party or Subsidiary thereof or liens securing indebtedness incurred in
connection with an acquisition, provided in all such cases that such acquisition
or amalgamation, as the case may be, is not prohibited hereunder and provided
further that such liens were in existence prior to the date of such acquisition
or amalgamation, as the case may be, and were not incurred in anticipation
thereof and do not extend to assets other than those acquired;

 

- 59 -



--------------------------------------------------------------------------------

  (j)

liens granted over the assets and properties of the Playa Vista Borrower to
secure the indebtedness in Section 8.3(g);

 

  (k)

liens granted over the assets and properties of the IMAX Film Fund to secure the
indebtedness in Section 8.3(h);

 

  (l)

liens granted over the assets and properties of IMAX China Multimedia and/or
IMAX China HK to secure the indebtedness in Section 8.3(i);

 

  (m)

liens in favour of EDC over deposits of collateral given by Borrower in favour
of EDC pursuant to the terms of the EDC Indemnity Agreement; provided however
that (i) the Liens and interest of EDC in such collateral shall at all times be
subject to and subordinate to any and all interests and Liens of Agent in such
collateral and (ii) Agent shall have provided its prior written consent to
Borrower to make such deposit of collateral with EDC; and

 

  (n)

liens over Borrower’s equity interests in the IMAX Film Fund pursuant to the
IMAX Film Fund Limited Recourse Pledge and Guarantee.

 

8.3

Indebtedness

Incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any obligations, liabilities or indebtedness (including under
or in connection with capital leases), except:

 

  (a)

the Obligations including obligations, liabilities and indebtedness under or in
connection with Secured Hedge Agreements and the Secured Cash Management
Agreements;

 

  (b)

trade obligations and normal accruals in the ordinary course of business not yet
due and payable, or with respect to which such Credit Party is contesting in
good faith the amount or validity thereof by appropriate proceedings diligently
pursued and available to it, and with respect to which adequate reserves have
been set aside on its books;

 

  (c)

purchase money indebtedness (including capital leases) to the extent not
incurred or secured by Liens (including capital leases) in violation of any
other provision of this Agreement;

 

  (d)

the indebtedness set forth on Schedule 8.3 hereto;

 

  (e)

the indebtedness incurred pursuant to the BMO Term Sheet; provided however that
the indebtedness of Borrower under (i) the BMO LC Facility shall not exceed
$10,000,000 and may be replaced by Borrower, (ii) the Mastercard Facility shall
not exceed CDN$175,000 and (iii) the FX Facility shall not exceed $4,000,000;

 

  (f)

the indebtedness and indemnity obligations incurred pursuant to the EDC
Indemnity Agreement; provided that such indebtedness and indemnity obligations

 

- 60 -



--------------------------------------------------------------------------------

 

shall relate solely to Indemnity Bonding Products (as defined in the EDC
Indemnity Agreement) issued by EDC in support of the BMO LC Facility and not to
exceed $10,000,000 in the aggregate;

 

  (g)

the indebtedness of the Playa Vista Borrower under the Playa Vista Credit
Facility; provided that:

 

  (i)

if such indebtedness is Non-Recourse Debt, such indebtedness shall not be
included in the calculation of Total Debt for purposes of the Total Leverage
Ratio; and

 

  (ii)

if such indebtedness is not Non-Recourse Debt, such indebtedness shall be
included in the calculation of Total Debt for purposes of the Total Leverage
Ratio;

 

  (h)

the indebtedness of the IMAX Film Fund under the IMAX Film Fund Credit Facility
not to exceed $15,000,000 in the aggregate and each Secured Party hereby
authorizes Agent to execute and deliver the IMAX Film Fund Intercreditor
Agreement in connection therewith which shall be in form and substance
satisfactory to Agent;

 

  (i)

the indebtedness of IMAX Cayman, IMAX China Multimedia and/or IMAX China HK with
respect to the IMAX China Credit Facility not to exceed $5,000,000, provided
that such indebtedness may be guaranteed by Borrower pursuant to the IMAX China
Guarantee (and the $5,000,000 amount guaranteed by Borrower pursuant to the IMAX
China Guarantee shall count against the $100,000,000 basket amount in
Section 8.4(i));

 

  (j)

the indebtedness of a Credit Party to another Credit Party as a result of loans
made pursuant to Section 8.4(i)(iii) or 8.4(j);

 

  (k)

the IMAX China Capital Raise; provided that:

 

  (i)

IMAX Cayman or IMAX Barbados (as the case may be) shall distribute 50% of the
Net Cash Proceeds of the IMAX China Capital Raise to Borrower and Borrower shall
apply such Net Cash Proceeds in accordance with Section 2.4(c);

 

  (ii)

IMAX Cayman or IMAX Barbados (as the case may be) shall use the other 50% of the
Net Cash Proceeds of the IMAX China Capital Raise to fund (by way of capital
contributions or intercompany loans) Borrower’s, IMAX China Multimedia’s and
IMAX China Theatre’s operations in China; and

 

  (iii)

no cash principal, interest, dividends or similar payments shall be permitted
with respect to the IMAX China Capital Raise until at least 91 days after the
Maturity Date;

 

- 61 -



--------------------------------------------------------------------------------

  (l)

the issuance by IMAX Cayman or sale by IMAX Barbados of Capital Stock of IMAX
Cayman to arm’s length Persons in an initial public offering of same (the “IMAX
China Offering”); provided that, for greater certainty, after the IMAX China
Offering, Credit Parties will be in compliance with Section 7.13 hereof; and

 

  (m)

the unsecured indebtedness of a Credit Party or a Subsidiary of Borrower not to
exceed $50,000,000 in the aggregate for all such Credit Parties and Subsidiaries
at any time outstanding provided that (i) both before and after incurring such
indebtedness, no Default or Event of Default has occurred and is continuing or
would occur as a result of any such incurrence as demonstrated in writing
(including, without limitation, with calculations of pro forma compliance with
the financial covenants in Article 9 hereof) by Borrower to Agent prior to any
such incurrence being made and confirmed in writing by Agent to Borrower prior
to any such incurrence and (ii) the covenants of such indebtedness, taken as a
whole, shall not be more materially restrictive than the covenants set out in
the Financing Agreements.

 

8.4

Loans, Investments, Guarantees, Etc.

Directly or indirectly, without the prior written consent of Required Lenders
which is not to be unreasonably withheld, make any loans or advance money or
property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the shares or indebtedness or all or a
substantial part of the assets or property of any person, or guarantee, assume,
endorse, or otherwise become responsible for (directly or indirectly) the
indebtedness, performance, obligations or dividends of any Person or agree to do
any of the foregoing, except for:

 

  (a)

the endorsement of instruments for collection or deposit in the ordinary course
of business;

 

  (b)

investments in Cash Equivalents; provided, that, unless waived in writing by
Agent, such Credit Party shall take such actions as are deemed necessary by
Agent to perfect the first priority Liens of Agent in such Cash Equivalents;

 

  (c)

financial guarantees and letters of credit to support Borrower’s operations in
China and other financial guarantees in an aggregate amount not to exceed
$25,000,000 (less all amounts incurred pursuant to Section 8.3(i)) and payments
made in connection therewith;

 

  (d)

the guarantees by Borrower of the real property lease obligations of the
obligors and in the amounts set forth on Schedule 8.4A hereto (and any renewals
or replacements thereof not to exceed in the aggregate the amounts set forth on
Schedule 8.4A hereto) and the loans, advances and guarantees set forth on
Schedule 8.4B hereto; provided, that, as to such loans, advances and guarantees
set forth on Schedule 8.4B hereto, (i) Borrower shall not, directly or
indirectly, (A) amend, modify, alter or change the terms of such loans, advances
or

 

- 62 -



--------------------------------------------------------------------------------

 

guarantees or any agreement, document or instrument related thereto, or (B) as
to such guarantees, redeem, retire, defease, purchase or otherwise acquire the
obligations arising pursuant to such guarantees, or set aside or otherwise
deposit or invest any sums for such purpose, and (ii) Borrower shall furnish to
Agent all notices or demands in connection with such loans, advances or
guarantees or other indebtedness subject to such guarantees either received by
Borrower or on its behalf, promptly after the receipt thereof, or sent by
Borrower or on its behalf, concurrently with the sending thereof, as the case
may be. Borrower shall pay, or shall cause the obligors listed in Schedule 8.4A
hereto to pay, all amounts due and owing under the leases that Borrower has
guaranteed as set out in Schedule 8.4A hereto;

 

  (e)

investments in joint ventures, acting as a prudent investor, with strategic
partners for the purpose of advancing Borrower’s business including the Hong
Kong JV Investment; provided that such investments in such joint ventures,
whether direct or indirect, shall not, at any time and in the aggregate exceed
$100,000,000 (less the amount of the outstanding loans, investments, purchases
and guarantees under clause (i) below, the Hong Kong JV Cash Contribution and in
Sections 8.4(o) and (q) but not including the Hong Kong JV In-Kind
Contribution);

 

  (f)

loans or advances of money to affiliates in the ordinary course of Borrower’s
business with the proceeds of issuance of Capital Stock of Borrower, provided
such proceeds are used in the ordinary course of business and shall not, for
further clarity, be subject to any other restrictions on use contained herein;

 

  (g)

payments to employees in connection with the repurchase of phantom stock
(including stock appreciation rights) in the ordinary course of business;
provided that such payments with respect to the repurchase of phantom stock
(including stock appreciation rights) not in existence on the Closing Date shall
not exceed, together with amounts paid under Section 8.5(c), $1,000,000 per
annum;

 

  (h)

payments to counterparties under or in connection with Hedge Agreements;

 

  (i)

loans, investments, purchases of shares (other than its own shares),
indebtedness, assets or properties of an arm’s length third party and
guarantees; provided that:

 

  (i)

such loans, investments, purchases and guarantees shall not exceed an aggregate
amount of $100,000,000 (less the amount of the outstanding investments under
clause (e) above and in Sections 8.4(o) and (q));

 

  (ii)

such loans, investments and purchases (and the assets resulting therefrom) shall
be subject to the first priority Liens of Agent (subject to Permitted Liens);

 

  (iii)

such loans shall only be made to Credit Parties whose assets and properties are
subject to the first priority Liens of Agent (subject to Permitted Liens) or by
Credit Parties to IMAX China Multimedia or IMAX China Theatre;

 

- 63 -



--------------------------------------------------------------------------------

  (iv)

such guarantees shall not be secured by any Liens on the assets or properties of
any Credit Party;

 

  (v)

both before and after giving effect thereto, each Credit Party is in compliance
with all terms of the Financing Agreements including the financial covenants set
forth in Article 9 hereof and no Default or Event of Default exists and is
continuing or would occur as a result thereof;

 

  (j)

loans or advances of money from a Credit Party to another Credit Party whose
assets and properties are subject to the first priority Liens of Agent (subject
to Permitted Liens);

 

  (k)

investments in a Credit Party by another Credit Party provided such investments
are subject to the first priority Liens of Agent (subject to Permitted Liens);

 

  (l)

capital contributions and intercompany loans pursuant to Section 8.3(k)(ii);

 

  (m)

the Playa Vista Property Contribution and the Playa Vista Guarantee (which, in
each case, shall not count against the $100,000,000 basket amount in
Section 8.4(i) and Borrower shall not be required to cause any proceeds of the
Playa Vista Credit Facility to repay the Playa Vista Property Contribution);

 

  (n)

the IMAX Film Fund Limited Recourse Pledge and Guarantee (which shall not count
against the $100,000,000 basket amount in Section 8.4(i));

 

  (o)

the IMAX Film Fund Investment (which shall count against the $100,000,000 basket
amount in Section 8.4(i));

 

  (p)

the IMAX Film Fund Put (which shall not count against the $100,000,000 basket
amount in Section 8.4(i)); provided that:

 

  (i)

the fair market value to be paid by Borrower for pictures under the IMAX Film
Fund Put shall be the fair market value thereof determined in accordance with
the terms agreed between Borrower and IMAX Film Fund on or about March 14, 2014
including that any appraiser determining fair market value in connection
therewith shall be an investment bank or other entity experienced in determining
the value of film assets; and

 

  (ii)

no payment may be made thereunder by Borrower if a Default or Event of Default
has occurred and is continuing or would occur as a result of any such payment as
demonstrated in writing (including, without limitation, with calculations of pro
forma compliance with the financial covenants in Article 9 of the Credit
Agreement) by Borrower to Agent prior to any such payment being made and
confirmed in writing by Agent to Borrower prior to any such payment;

 

- 64 -



--------------------------------------------------------------------------------

  (q)

the Hong Kong JV Guarantee (which, prior to the Hong Kong JV Cash Contribution,
shall count against the $100,000,000 basket amount in Section 8.4(i));

 

  (r)

the unsecured guarantees by a Credit Party or a Subsidiary of Borrower of any of
the indebtedness incurred pursuant to Section 8.3(m) (which shall not count
against the $100,000,000 basket amount in Section 8.4(i)) provided that, both
before and after issuing such guarantee, no Default or Event of Default has
occurred and is continuing or would occur as a result of any such issuance as
demonstrated in writing (including, without limitation, with calculations of pro
forma compliance with the financial covenants in Article 9 hereof) by Borrower
to Agent prior to any such issuance being made and confirmed in writing by Agent
to Borrower prior to any such issuance; and

 

  (s)

the $4,000,000 preferred share investment by IMAX HK in IMAX China HK (which
shall not count against the $100,000,000 basket amount in Section 8.4(i)).

Any Future Permitted Transaction by Borrower and any investment, license,
purchase or other transaction reasonably related thereto and in furtherance
thereof shall be permitted hereunder and the amount of any such investment,
license, purchase or other transaction shall not be included in (or count
against) any of the foregoing basket amounts described in this Section 8.4.

 

8.5

Dividends and Redemptions

Directly or indirectly, declare or pay any dividends on account of any of its
Capital Stock now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any Capital Stock (or set aside or otherwise deposit or invest
any sums for such purpose) or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
Capital Stock or agree to do any of the foregoing with the exception that:

 

  (a)

wholly-owned Subsidiaries of a Credit Party may pay cash dividends or
distributions to such Credit Party;

 

  (b)

non wholly-owned Subsidiaries of a Credit Party may pay cash dividends or
distributions to such Credit Party and its other shareholders provided such
Credit Party receives its ratable share of such dividends or distributions;

 

  (c)

Credit Parties and their Subsidiaries may redeem or purchase their respective
Capital Stock which are held by officers, directors or employees of such Person
not to exceed, together with amounts paid under Section 8.4(g), $1,000,000 per
annum;

 

  (d)

Credit Parties and their Subsidiaries may pay such dividends or redeem, retire,
defease, purchase or otherwise acquire or make a distribution on its Capital
Stock if made by way of common shares only; and

 

- 65 -



--------------------------------------------------------------------------------

  (e)

Borrower may pay such dividends or redeem, retire, defease, purchase or
otherwise acquire or make a distribution on its Capital Stock if:

 

  (i)

Borrower provides evidence satisfactory to Agent that Borrower is in pro forma
compliance with the financial covenants in Article 9 after giving effect to such
payment;

 

  (ii)

the amount of such payments shall not exceed $150,000,000 in the aggregate (the
“General Restricted Payment Basket”); and

 

  (iii)

both before and after giving effect to such payment, no Default or Event of
Default exists and is continuing or would occur as a result thereof;

 

  (f)

distributions made to comply with Section 8.3(k)(ii) are permitted;

 

  (g)

Borrower or any Subsidiary may redeem the Class C shares of IMAX Cayman in
accordance with the provisions of the IMAX Cayman Shareholders’ Agreement
provided that no Default or Event of Default has occurred and is continuing or
would occur as a result of any such redemption as demonstrated in writing
(including, without limitation, with calculations of pro forma compliance with
the financial covenants in Article 9 of the Credit Agreement) by the Borrower to
the Agent prior to any such redemption being made and confirmed in writing by
the Agent to the Borrower prior to any such redemption; and

 

  (h)

Borrower may purchase its publicly-listed shares to satisfy the Public Market
Purchase Requirement in aggregate amounts not to exceed the following and
without the ability to carry-over any unused amount from one Fiscal Year to the
other Fiscal Year:

 

  (i)

$5,000,000 for the 2014 Fiscal Year;

 

  (ii)

$10,000,000 for the 2015 Fiscal Year;

 

  (iii)

$15,000,000 for the 2016 Fiscal Year; and

 

  (iv)

$15,000,000 for each Fiscal Year thereafter.

For the avoidance of doubt, any purchases made to satisfy the Public Market
Purchase Requirement pursuant to this Section 8.5(h) shall not be counted
against the General Restricted Payments Basket.

 

8.6

Transactions with Affiliates

Directly or indirectly, (a) purchase, acquire or lease any property from, or
sell, transfer or lease any property to, any officer, director, agent or other
person affiliated with it, except in the ordinary course of and pursuant to the
reasonable requirements of its business and upon fair and reasonable terms no
less favorable to it than it would obtain in a comparable arm’s length
transaction with an unaffiliated person or (b) make any payments of management,
consulting or

 

- 66 -



--------------------------------------------------------------------------------

other fees for management or similar services, or of any indebtedness (including
under the USERP) owing to any officer, employee, shareholder, director or other
person affiliated with it except (i) reasonable compensation to officers,
employees and directors for services rendered to it in the ordinary course of
business and (ii) payments to Bradley J. Wechsler and Richard L. Gelfond in
accordance with the USERP.

 

8.7

Applications under the CCAA

File any plan of arrangement under the CCAA or other similar statute or law
(“CCAA Plan”) which provides for, or would permit directly or indirectly, Agent
or any Lender to be classified with any other creditor of such Credit Party or
any Subsidiary thereof for purposes of such CCAA Plan or otherwise

 

8.8

Supplemental Executive Retirement Plan

Directly or indirectly, in respect of the USERP: (i) pay or declare any payments
thereunder other than those required to be paid and due pursuant to the terms
thereof; (ii) commence payment of contributions which such Credit Party or
Subsidiary had not previously been contributing; (iii) amend, modify, alter or
otherwise change the terms thereof except for the purpose of reducing the
pension benefit to the applicable executive; or (iv) register the USERP or
otherwise establish a new similar registered plan.

 

8.9

No Material Changes

(a) Change its Fiscal Quarters or its Fiscal Year, (b) make any material change
to its business or the conduct thereof from that existing or being conducted as
of the Closing Date, other than changes that would not be reasonably expected to
have a Material Adverse Effect, (c) make any material changes to its accounting
policies in effect as of the Closing Date, except as required or permitted by
GAAP, (d) make any material amendments to its organizational documents or
Significant Contracts other than amendments that would not be reasonably
expected to have a Material Adverse Effect or (e) amend any of its Significant
Contracts to add contractual provisions restricting the assignability thereof to
Agent or to an assignee thereof upon exercise of the Financing Agreements.

 

8.10

No Further Negative Pledges; Restrictive Agreements

 

  (a)

Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
(including contractual provisions restricting the assignability thereof to Agent
or to an assignee thereof upon exercise by Agent of any rights or remedies set
forth in the Financing Agreements or at law) or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Financing Agreements,
(ii) pursuant to any document or instrument governing indebtedness incurred
pursuant to Section 8.3(c); provided, that any such restriction contained
therein relates only to the asset, properties or interests acquired in
connection therewith, (iii) restrictions in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien (provided, that any
such restriction contained therein relates only

 

- 67-



--------------------------------------------------------------------------------

 

to the asset or properties subject to such Permitted Lien); or (iv) pursuant to
any document or instrument governing indebtedness incurred pursuant to
Section 8.3(g), (h), (i) and (k).

 

  (b)

Create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Credit Party or any Subsidiary
thereof to (i) pay dividends or make any other distributions to any Credit Party
or any Subsidiary on its Capital Stock, (ii) pay any obligations, liabilities
and indebtedness owed to any Credit Party, (iii) make loans or advances to any
Credit Party, (iv) sell, lease or transfer any of its properties or assets to
any Credit Party or (v) act as a Guarantor pursuant to the Financing Agreements,
except (in respect of any of the matters referred to in clauses (i) through
(v) above) for such encumbrances or restrictions existing under or by reason of
(A) this Agreement and the other Financing Agreements, (B) applicable law,
(C) any document or instrument governing indebtedness incurred pursuant to
Section 8.3(c) (provided, that any such restriction contained therein relates
only to the asset or properties acquired in connection therewith), (D) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided, that any such restriction contained therein relates only to the asset
or properties subject to such Permitted Lien), (E) obligations that are binding
on a Subsidiary at the time such Subsidiary first becomes a Subsidiary of a
Credit Party, so long as such obligations are not entered into in contemplation
of such Person becoming a Subsidiary, and (F) any document or instrument
governing indebtedness incurred pursuant to Section 8.3(g), (h), (i) and (k).

ARTICLE 9

FINANCIAL COVENANTS

 

9.1

Minimum Liquidity Test

Borrower’s availability of Revolving Loans hereunder plus all of Borrower’s and
its Subsidiaries’ worldwide cash on deposit (excluding cash held in the People’s
Republic of China) subject to Agent’s valid and perfected first priority Liens
under the Financing Agreements shall be at all times equal to or greater than
$50,000,000.

 

9.2

Minimum EBITDA

Borrower shall not permit EBITDA at any time to be less than the corresponding
amount set forth below, which shall be calculated and tested at the end of each
Fiscal Quarter on a trailing 4 Fiscal Quarter basis.

 

Period

   EBITDA  

Closing Date through December 30, 2015

   $ 90,000,000   

 

- 68 -



--------------------------------------------------------------------------------

Period

   EBITDA  

December 31, 2015 and thereafter

   $ 100,000,000   

 

9.3

Maximum Total Leverage Ratio

Borrower shall not permit the Total Leverage Ratio at any time to be greater
than the corresponding ratio set forth below, which shall be calculated and
tested at the end of each Fiscal Quarter on a trailing 4 Fiscal Quarter basis.
Indebtedness incurred pursuant to Section 8.3(g)(i), (h), and (i) shall be
excluded from the Total Leverage Ratio calculation.

 

Period

   Maximum Ratio  

Closing Date through December 30, 2015

     2.50:1.00   

December 31, 2015 through December 30, 2016

     2.25:1.00   

December 31, 2016 through December 30, 2017

     2.00:1.00   

December 31, 2017 and thereafter

     1.75:1.00   

ARTICLE 10

EVENTS OF DEFAULT AND REMEDIES

 

10.1

Events of Default

The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

 

  (a)

Borrower fails to:

 

  (i)

(A) pay any principal due and payable hereunder or (B) perform any of the
covenants contained in Sections 8.7, 9.1, 9.2 and 9.3 of this Agreement;

 

  (b)

any Credit Party or any Subsidiary thereof fails to:

 

  (i)

perform any of the covenants contained in Sections 5.5, 7.1, 7.5, 8.1, 8.2, 8.3,
8.4, 8.5, 8.6, or 8.8 of this Agreement, where such failure to perform is not
remedied to the satisfaction of Agent, in its sole discretion, within 3 days of
such failure to perform; or

 

- 69 -



--------------------------------------------------------------------------------

  (ii)

perform any other terms, covenants, conditions or provisions contained in this
Agreement or any of the other Financing Agreements, where such failure to
perform is not remedied to the satisfaction of Agent, in its sole discretion,
within 15 days from notice by Agent;

 

  (c)

any representation or warranty made by or on behalf of any Credit Party or any
Subsidiary thereof hereunder or under any other Financing Agreement proves to be
false or inaccurate (i) in any material respect when made if not subject to
materiality or Material Adverse Effect qualifications or (ii) in any respect if
subject to materiality or Material Adverse Effect qualifications, and in each
case same is not remedied to the satisfaction of Agent, in its sole discretion,
within 15 days from notice by Agent;

 

  (d)

any Credit Party or Subsidiary thereof revokes or terminates any of the terms,
covenants, conditions or provisions of any Financing Agreement;

 

  (e)

any Credit Party:

 

  (i)

fails to pay principal required pursuant to the terms, covenants, conditions or
provisions of any Financing Agreement; or

 

  (ii)

fails to pay Obligations (other than principal) required pursuant to the terms,
covenants, conditions or provisions of any Financing Agreement where such
failure to pay is not remedied to the satisfaction of Agent, in its sole
discretion, within 3 days of the original date on which such payment was to be
made;

 

  (f)

(i) any final non-appealable judgment for the payment of money is rendered
against any Credit Party or any Subsidiary thereof in excess of $2,500,000 in
any one case or in excess of $10,000,000 in the aggregate and (A) shall remain
undischarged or unvacated for a period in excess of 60 days or (B) execution
shall at any time not be effectively stayed; provided that no Event of Default
shall occur if the applicable judgment is covered by third-party insurance as to
which the insurer has been notified of such judgment and has not denied full
coverage thereof in writing to such Credit Party or Subsidiary; or (ii) any
final non-appealable judgment other than for the payment of money, or
injunction, attachment, garnishment or execution is rendered against any Credit
Party or any Subsidiary thereof or any of their assets that could reasonably be
expected to have a Material Adverse Effect and (A) shall remain undischarged or
unvacated for a period in excess of 60 days or (B) execution shall at any time
not be effectively stayed;

 

  (g)

any Credit Party or Subsidiary thereof (or its general partner) dissolves,
suspends or discontinues doing business (except as permitted hereunder) or any
Guarantor or Subsidiary thereof and of Borrower (who is a natural person) dies;

 

- 70 -



--------------------------------------------------------------------------------

  (h)

any Credit Party or Subsidiary thereof becomes insolvent, makes an assignment
for the benefit of creditors, proposes to make, makes or sends notice of a bulk
sale;

 

  (i)

a petition, case or proceeding under the bankruptcy laws of Canada or similar
laws of any foreign jurisdiction now or hereafter in effect or under any
insolvency, arrangement, reorganization, moratorium, receivership, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction now or
hereafter in effect (whether at law or in equity) is filed or commenced against
any Credit Party or Subsidiary thereof or all or any part of its properties and
(i) such petition, case or proceeding is not dismissed within 60 days after the
date of its filing, or (ii) any Credit Party or Subsidiary thereof shall file
any answer admitting or not contesting such petition, case or proceeding or
indicates its consent to, acquiescence in or approval of, any such petition,
case or proceeding or (iii) the relief requested is granted sooner;

 

  (j)

a petition, case or proceeding under the bankruptcy laws of Canada or similar
laws of any foreign jurisdiction now or hereafter in effect or under any
insolvency, arrangement, reorganization, moratorium, receivership, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction now or
hereafter in effect (whether at a law or equity) is filed or commenced by any
Credit Party or Subsidiary thereof for all or any part of its property including
if any Credit Party or Subsidiary shall:

 

  (i)

apply for or consent to the appointment of a receiver, trustee or liquidator of
it or of all or a substantial part of its property and assets;

 

  (ii)

be unable, or admit in writing its inability, to pay its debts as they mature,
or commit any other act of bankruptcy;

 

  (iii)

make a general assignment for the benefit of creditors;

 

  (iv)

file a voluntary petition or assignment in bankruptcy or a proposal seeking a
reorganization, compromise, moratorium or arrangement with its creditors;

 

  (v)

take advantage of any insolvency or other similar law pertaining to
arrangements, moratoriums, compromises or reorganizations, or admit the material
allegations of a petition or application filed in respect of it in any
bankruptcy, reorganization or insolvency proceeding; or

 

  (vi)

take any corporate action for the purpose of effecting any of the foregoing;

 

  (k)

    

 

  (i)

any default by any Credit Party or any Subsidiary thereof under any agreement,
document or instrument relating to any indebtedness for borrowed money (other
than with respect to the Obligations hereunder, by

 

- 71 -



--------------------------------------------------------------------------------

 

Borrower under the Playa Vista Guarantee or by Playa Vista Borrower under the
Playa Vista Credit Facility), in any case in an amount in excess of $2,000,000,
which default continues for more than the applicable cure period, if any, with
respect thereto;

 

  (ii)

any default by any Credit Party or any Subsidiary thereof under any contingent
indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument (other than with respect to the Obligations
hereunder, by Borrower under the Playa Vista Guarantee or by Playa Vista
Borrower under the Playa Vista Credit Facility), in any case in an amount in
excess of $2,000,000, which default continues for more than the applicable cure
period, if any, with respect thereto; or

 

  (iii)

any demand for payment to Borrower under the Playa Vista Guarantee and failure
to pay such amount by Borrower after the expiration of the applicable cure
period, if any, with respect thereto; provided that, for greater certainty, any
default by Playa Vista Borrower under the Playa Vista Credit Facility shall not
be an Event of Default under this Agreement;

 

  (l)

(i) any material default by any Credit Party or any Subsidiary thereof under any
Significant Contract (other than under any Financing Agreement, by Borrower
under the Playa Vista Guarantee or by Playa Vista Borrower under the Playa Vista
Credit Facility) or (ii) any default by any Credit Party or any Subsidiary
thereof under any lease, license or other obligation (other than under any
Financing Agreement, by Borrower under the Playa Vista Guarantee or by Playa
Vista Borrower under the Playa Vista Credit Facility), in any case in clause
(i) and (ii) in which the damages reasonably likely to be suffered by such
Credit Party or Subsidiary would be in excess of $2,000,000, and in each case
which default continues for more than the applicable cure period, if any, with
respect thereto;

 

  (m)

any default by any Credit Party or any Subsidiary thereof under any Secured
Hedge Agreement, in any case if the mark-to-market damages reasonably likely to
be suffered by such Credit Party or Subsidiary would be in excess of $2,000,000,
which default continues for more than the applicable cure period, if any, with
respect thereto;

 

  (n)

any acquisition of control or change in the controlling ownership of Borrower,
if any, which may reasonably be expected to have a Material Adverse Effect;

 

  (o)

there shall be a change in the business or assets of any Credit Party or any
Subsidiary thereof after the Closing Date which is reasonably expected to have a
Material Adverse Effect;

 

  (p)

a requirement from the Minister of National Revenue for payment pursuant to
Section 224 or any successor section of the Income Tax Act (Canada) or Section

 

- 72 -



--------------------------------------------------------------------------------

 

317 or any successor section of the Excise Tax Act (Canada) or any comparable
provision of similar legislation shall have been received by Agent or any other
Person in respect of Borrower or otherwise issued in respect of Borrower;

 

  (q)

any Lien created by a Financing Agreement shall cease to be a valid and
perfected first priority Lien (except as permitted herein or therein) in any
material amount of the collateral purported to be covered thereby (including the
Collateral); or

 

  (r)

an ERISA Event shall occur which results in or could reasonably be expected to
result in liability of any Credit Party or any Subsidiary thereof in an
aggregated amount in excess of $500,000.

 

10.2

Remedies

 

  (a)

At any time an Event of Default exists or has occurred and is continuing, Agent
shall have all rights and remedies provided in the Financing Agreements, the
PPSA, UCC and other applicable law, all of which rights and remedies may be
exercised without notice to or consent by any Credit Party (and shall be
exercised if directed by Required Lenders), except as such notice or consent is
expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Agent and Lenders under any of the Financing
Agreements, the PPSA, UCC or other applicable law, are cumulative, not exclusive
and enforceable, in Agent’s or Lenders’ discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include the right to
apply to a court of equity for an injunction to restrain a breach or threatened
breach by any Credit Party of any of the Financing Agreements. Agent may, (and
shall upon the instruction of Required Lenders) at any time or times, proceed
directly against any Credit Party to collect the Obligations (except under or in
connection with Secured Hedge Agreements (which shall be collected in accordance
with the terms thereof)) without prior recourse to the Collateral.

 

  (b)

Without limiting the foregoing and subject to Section 10.2(c) hereof, at any
time an Event of Default exists or has occurred and is continuing, Agent may in
its discretion (and shall upon the instruction of Required Lenders):
(i) accelerate the payment of all outstanding Obligations (other than
Obligations in connection with Secured Hedge Agreements which may be terminated
in accordance with their own terms) and demand immediate payment thereof to
Agent (provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(i) and 10.1(j), all outstanding Obligations (other than
Obligations in connection with Secured Hedge Agreements which may be terminated
in accordance with their own terms) shall automatically become immediately due
and payable); (ii) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral and carry on
the business of any Credit Party; (iii) require each Credit Party, at such
Credit Party’s expense, to assemble and make available to Agent any part or all
of the Collateral at any place and time designated by Agent;

 

- 73 -



--------------------------------------------------------------------------------

 

(iv) collect, foreclose, receive, appropriate, set-off and realize upon any and
all Collateral; (v) remove any or all of the Collateral from any premises on or
in which the same may be located for the purpose of effecting the sale,
foreclosure or other disposition thereof or for any other purpose; (vi) sell,
lease, transfer, assign, deliver or otherwise dispose of any and all Collateral
(including entering into contracts with respect thereto, public or private sales
at any exchange, broker’s board, at any office of Agent or elsewhere) at such
prices or terms as Agent may deem reasonable, for cash, upon credit or for
future delivery, with Agent having the right to purchase the whole or any part
of the Collateral at any such public sale, all of the foregoing being free from
any right or equity of redemption of any Credit Party, which right or equity of
redemption is hereby expressly waived and released by each Credit Party;
(vii) without limiting clause (vi), grant a general, special or other license in
respect of any aspect of the Collateral on an exclusive or non-exclusive basis
to any person throughout the world or any part of it and on such terms and on
such conditions as Agent may consider appropriate; (viii) enforce against any
licensee or other person all rights and remedies of each Credit Party with
respect to all or any part of the Collateral, and take or refrain from taking
any action that any Credit Party might take with respect to any of those rights
and remedies, and for this purpose Agent shall have the exclusive right to
enforce or refrain from enforcing those rights and remedies, and may in the name
of any Credit Party and at its expense retain and instruct counsel and initiate
any court or other proceeding that Agent considers necessary or expedient;
(ix) take any step necessary to preserve, maintain or insure the whole or any
part of the Collateral or to realize upon any of it or to put it in vendable
condition, and any amount paid as a result of any taking any such steps shall be
a cost the payment of which is secured by the Financing Agreements; (x) borrow
money and use the Collateral directly or indirectly in carrying on any Credit
Party’s business or as security for loans or advances for any such purposes;
(xi) require each Credit Party to immediately begin using commercially
reasonable efforts to obtain all consents and to provide all notices which may
be required to permit Agent to assign any agreement or contract; (xii) grant
extensions of time and other indulgences, take and give up security, accept
compositions, grant releases and discharges, and otherwise deal with any Credit
Party, debtors of any Credit Party, sureties and others as Agent may see fit
without prejudice to the liability of any Credit Party or Agent’s right to hold
and realize the security interest created under any Financing Agreement; and/or
(xiii) terminate this Agreement. If any of the Collateral is sold or leased by
Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, 5 days prior
notice by Agent to Borrower designating the time and place of any public sale or
the time after which any private sale or other intended disposition of
Collateral is to be made, shall be deemed to be reasonable notice thereof and
each Credit Party waives any other notice. In the event Agent institutes an
action to recover any Collateral or seeks recovery of any Collateral by way of
prejudgment remedy, each Credit Party waives the posting of any bond which might
otherwise be required.

 

- 74 -



--------------------------------------------------------------------------------

  (c)

Notwithstanding anything to the contrary contained in this Section 10.2:

 

  (i)

for the duration of the IP Grace Period, Agent shall not be permitted to enforce
its security interest against the IP Collateral, or to exercise its rights under
Section 10.2(b) with respect to the IP Collateral hereof except as permitted
pursuant to the IP Collateral License Agreement;

 

  (ii)

for the duration of the IP Grace Period, Borrower shall be permitted to use the
IMAX name to carry on business;

 

  (iii)

upon the commencement of the IP Grace Period, Agent shall have, pursuant to the
IP Collateral License Agreement, a royalty-free, freely assignable perpetual
license to use the IP Collateral required to enable Agent to perform the
obligations of Borrower under any contract or agreement;

 

  (iv)

upon the commencement of the IP Grace Period, Agent may sell, transfer, assign
and/or otherwise dispose of the Collateral, other than the IP Collateral, to any
transferee or assignee, and

 

  (v)

subsequent to the expiry of the IP Grace Period, provided that an Event of
Default is then continuing, Agent may sell, transfer, assign and/or otherwise
dispose of any of the IP Collateral up to a maximum amount equal to the
outstanding Obligations together with all costs, charges and expenses incurred
by Agent as a result of enforcing against the IP Collateral and Borrower hereby
irrevocably designates and appoints Agent (and all persons designated by Agent)
as Borrower’s true and lawful attorney-in-fact and authorizes Agent (and all
persons designated by Agent) to effect the foregoing.

 

  (d)

Agent may apply the cash proceeds of Collateral actually received by Agent from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations in the order set forth in Section 5.3(b).

 

  (e)

Each Credit Party shall remain liable to Agent for the payment of any deficiency
with interest at the highest rate provided for herein and all costs and expenses
of enforcement including legal costs and expenses.

 

  (f)

Without limiting the foregoing, upon the occurrence of an Event of Default that
is continuing, Agent or Lenders may, at their option, without notice, (i) cease
making Revolving Loans or arranging Letter of Credit Accommodations and/or
(ii) terminate any provision of this Agreement providing for any future
Revolving Loans or Letter of Credit Accommodations to be made by Lenders to
Borrower.

 

  (g)

Agent may appoint, remove and reappoint any person or persons, including an
employee or agent of Agent or a Lender to be a receiver (the “Receiver”) which
term shall include a receiver and manager of, or agent for, all or any part of
the Collateral. Any such Receiver shall, as far as concerns responsibility for
his acts,

 

- 75 -



--------------------------------------------------------------------------------

 

be deemed to be the agent of Credit Parties and not of Agent or Lenders, and
Agent and Lenders shall not in any way be responsible for any misconduct,
negligence or non-feasance of such Receiver, his employees or agents. Except as
otherwise directed by Agent, all money received by such Receiver shall be
received in trust for and paid to Agent. Such Receiver shall have all of the
powers and rights of Agent described in this Section 10.2. Agent may, either
directly or through its agents or nominees, exercise any or all powers and
rights of a Receiver.

 

  (h)

Where Agent realizes upon any of the Collateral, and in particular upon any of
the IP Collateral, each Credit Party shall provide without charge its know-how
and expertise relating to the use and application of the Collateral, and in
particular shall instruct Agent, and any purchaser of the Collateral designated
by Agent, concerning any IP Collateral including any confidential information or
trade secrets of such Credit Party. For greater certainty, the parties agree
that unless such confidential information or trade secrets form part of the
Collateral being realized upon, such confidential information or trade secrets
shall be provided for use only subject to any agreement regarding the
confidentiality thereof or for the protection thereof as may be reasonably
requested by a Credit Party.

 

  (i)

Each Credit Party shall pay all reasonable costs, charges and expenses incurred
by Agent or Lenders or any Receiver or any nominee or agent of Agent or Lenders,
whether directly or for services rendered (including solicitor’s costs on a
solicitor and his own client basis, auditor’s costs, other legal expenses and
Receiver remuneration) in enforcing any Financing Agreement and in enforcing or
collecting Obligations and all such expenses together with any money owing as a
result of any borrowing permitted hereby shall be a charge on the proceeds of
realization and shall be secured by the Financing Agreements.

 

  (j)

Each Credit Party hereby irrevocably designates and appoints Agent (and all
persons designated by Agent) as such Credit Party’s true and lawful
attorney-in-fact, and authorizes Agent, in such Credit Party’s or Agent’s name,
to: (a) at any time an Event of Default exists or has occurred and is
continuing: (i) demand payment on Accounts or other proceeds of the Collateral,
(ii) enforce payment of Accounts by legal proceedings or otherwise,
(iii) exercise all of such Credit Party’s rights and remedies to collect any
Account or other Collateral, (iv) sell or assign any Account upon such terms,
for such amount and at such time or times as Agent deems advisable, (v) settle,
adjust, compromise, extend or renew an Account, (vi) discharge and release any
Account, (vii) prepare, file and sign such Credit Party’s name on any proof of
claim in bankruptcy or other similar document against an account debtor,
(viii) notify the post office authorities to change the address for delivery of
such Credit Party’s mail to an address designated by Agent, and open and dispose
of all mail addressed to such Credit Party, (ix) do all acts and things which
are necessary, in Agent’s determination, to fulfill such Credit Party’s
obligations under the Financing Agreements, (x) have access to any lockbox or
postal box into which such Credit Party’s mail is deposited, (xi) endorse such
Credit Party’s name upon any chattel paper,

 

- 76 -



--------------------------------------------------------------------------------

 

document, instrument, invoice, or similar document or agreement relating to any
Account or any goods pertaining thereto or any other Collateral, (xii) sign such
Credit Party’s name on any verification of Accounts and notices thereof to
account debtors, (xiii) endorse such Credit Party’s name upon any items of
payment or proceeds thereof and deposit the same in Agent’s account for
application to the Obligations; and (xiv) take control in any manner of any item
of payment or proceeds thereof; and (b) at any time, to execute in such Credit
Party’s name and file any PPSA, UCC or other financing statements or amendments
thereto in respect of the security interests granted to Agent pursuant to any of
the Financing Agreements if such Credit Party has not done so within 2 days from
Agent’s request. Each Credit Party hereby releases Agent and its officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s own gross negligence or wilful
misconduct as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.

 

  (k)

Agent may, at any time or times that an Event of Default exists or has occurred
and is continuing, at its option: (a) cure any default by any Credit Party or
any Subsidiary thereof under any agreement with a third party or pay or bond on
appeal any judgment entered against any Credit Party or any Subsidiary thereof;
(b) discharge taxes and Liens at any time levied on or existing with respect to
the Collateral; and (c) pay any amount, incur any expense or perform any act
which, in Agent’s good faith judgment, is necessary or appropriate to preserve,
protect, insure or maintain the Collateral and the rights of Agent with respect
thereto. Agent may add any amounts so expended to the Obligations and charge
Borrower’s account therefor, such amounts to be repayable by each Credit Party
on demand. Agent shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Credit Party or any Subsidiary thereof. Any payment made or
other action taken by Agent under this Section shall be without prejudice to any
right to assert an Event of Default hereunder and to proceed accordingly.

ARTICLE 11

ASSIGNMENT AND PARTICIPATIONS: APPOINTMENT OF AGENT

 

11.1

Assignment and Participations

 

  (a)

Subject to the terms of this Section 11.1, any Lender may make an assignment or
a sale of participations in, at any time or times, the Financing Agreements,
Revolving Loans and any Revolving Loan Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall:

 

  (i)

be in a minimum amount of $5,000,000 with respect to Revolving Loans;

 

  (ii)

require the consent of Agent, Issuing Lender and Borrower; provided that:

 

- 77 -



--------------------------------------------------------------------------------

  (A)

such consent is not to be unreasonably withheld, conditioned or delayed;

 

  (B)

the consent of Borrower shall not be required if:

 

  (1)

an Event of Default or Default shall have occurred and be continuing;

 

  (2)

such assignment is to an Eligible Transferee; or

 

  (3)

Borrower does not object to such assignment within 10 Business Days of receipt
of notice of such assignment;

 

  (iii)

not be to a Prohibited Transferee;

 

  (iv)

be effected by the execution of an Assignment and Assumption Agreement;

 

  (v)

be conditioned on such assignee Lender representing to the assigning Lender and
Agent that it is purchasing the Revolving Loans to be assigned to it for its own
account, for investment purposes and not with a view to the distribution
thereof; and

 

  (vi)

include a payment to Agent of an assignment fee of $3,500.

In the case of an assignment by a Lender under this Section 11.1, the assignee
shall have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Revolving Loan
Commitment or assigned portion thereof from and after the date of such
assignment. Borrower hereby acknowledges and agrees that any assignment shall
give rise to a direct obligation of Borrower to the assignee and that the
assignee shall be considered to be a “Lender” hereunder. In all instances, each
Lender’s liability to make Revolving Loans hereunder shall be several and not
joint and shall be limited to such Lender’s Pro Rata Share of the Revolving Loan
Commitment. In the event any Lender assigns or otherwise transfers all or any
part of the Obligations, such Lender shall so notify Borrower and Borrower
shall, upon the request of Agent or such Lender, execute new notes in exchange
for the notes, if any, being assigned. Borrower agrees from time to time to
execute notes (in form and substance satisfactory to Agent, acting reasonably)
evidencing the Revolving Loans if requested by Agent. Notwithstanding the
foregoing provisions of this Section 11.1(a), any Lender may at any time pledge
the Obligations held by it and such Lender’s rights under this Agreement and the
other Financing Agreements to the Bank of Canada or the Canada Deposit Insurance
Corporation or foreign equivalent; provided, that no such pledge shall release
such Lender from such Lender’s obligations hereunder or under any other
Financing Agreement.

 

- 78 -



--------------------------------------------------------------------------------

  (b)

Any sale of a participation by a Lender of all or any part of its Revolving Loan
Commitment or Revolving Loans shall be made with the understanding that all
amounts payable by Borrower hereunder shall be determined as if that Lender had
not sold such participation, and that the holder of any such participation shall
not be entitled to require such Lender to take or omit to take any action
hereunder except actions directly affecting (i) any reduction in the principal
amount of, or interest rate or fees payable with respect to any Loan in which
such holder participates, (ii) any extension of the scheduled amortization of
the principal amount of any Loan in which such holder participates or the final
maturity date thereof, and (iii) any release of all or substantially all of the
Collateral (other than in accordance with the terms of this Agreement or the
other Financing Agreements). Neither Agent nor any Lender (other than a Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with Lenders selling a participation as if no such sale had
occurred. No consent of Borrower, Agent or Issuing Lender is required with
respect to the sale of a participation by a Lender of all or any part of its
Revolving Loan Commitment or Revolving Loans. No sale of a participation by a
Lender of all or any part of its Revolving Loan Commitment or Revolving Loans
shall be made to a Prohibited Transferee.

 

  (c)

Each Credit Party shall assist any Lender permitted to sell assignments or
participations under this Section 11.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested, the preparation of
informational materials for, and the participation of management in meetings
with, potential assignees or participants. Each Credit Party shall certify the
correctness, completeness and accuracy of all descriptions of it and its
respective affairs contained in any selling materials provided by it and all
other information provided by it and included in such materials.

 

  (d)

A Lender may furnish any information concerning a Credit Party in the possession
of such Lender from time to time to assignees and participants (including
prospective assignees and participants) provided such Persons agree to maintain
the confidentiality of such information.

 

  (e)

No Credit Party may assign its rights under the Financing Agreements and any
other document referred to herein or therein without the prior written consent
of Agent and all Lenders.

 

11.2

Appointment of Agent

 

  (a)

Agent is hereby appointed to act on behalf of Secured Parties as Agent under
this Agreement and the other Financing Agreements. The provisions of this
Section 11.2 are solely for the benefit of Agent and Lenders and neither any
Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this

 

- 79 -



--------------------------------------------------------------------------------

 

Agreement and the other Financing Agreements, Agent shall act solely as an agent
of Secured Parties and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any Credit
Party or any Person other than Secured Parties. Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Financing Agreements. The duties of Agent shall be mechanical and
administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Financing Agreement or otherwise a fiduciary
relationship in respect of any Secured Party. Except as expressly set forth in
this Agreement and the other Financing Agreements, Agent shall not have any duty
to disclose, and shall not be liable for failure to disclose, any information
relating to any Credit Party or any of their respective Subsidiaries that is
communicated to or obtained by Agent or any of its affiliates in any capacity.
Neither Agent nor any of its affiliates nor any of their respective officers,
directors, employees, agents or representatives shall be liable to any Secured
Party for any action taken or omitted to be taken by it hereunder or under any
other Financing Agreement, or in connection herewith or therewith, except for
damages caused by its or their own gross negligence or wilful misconduct as
determined by a final and non-appealable judgment or court order binding on
them.

 

  (b)

If Agent shall request instructions from all Lenders, all affected Lenders or
Required Lenders, as the case may be, with respect to any act or action
(including failure to act) in connection with this Agreement or any other
Financing Agreement, then Agent shall be entitled to refrain from such act or
taking such action unless and until Agent shall have received instructions from
all Lenders, all affected Lenders or Required Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining. Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Financing Agreement (i) if such action would, in the opinion of
Agent, be contrary to law or the terms of this Agreement or any other Financing
Agreement; (ii) if such action would, in the opinion of Agent, expose Agent to
liabilities under Environmental Laws; or (iii) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Secured Party shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Financing Agreement in accordance with the
instructions of all Lenders, all affected Lenders or Required Lenders, as the
case may be.

 

11.3

Agent’s Reliance, Etc.

Neither Agent nor any of its affiliates nor any of their respective officers,
directors, employees, agents or representatives shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement or the other Financing Agreements, except for damages caused by its or
their own gross negligence or wilful misconduct as determined by a final and
non-appealable judgment or court order binding on them. Without limiting the

 

- 80 -



--------------------------------------------------------------------------------

generality of the foregoing, Agent: (i) may treat the payee of any note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(ii) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Secured
Party and shall not be responsible to any Secured Party for any statements,
warranties or representations made in or in connection with this Agreement or
the other Financing Agreements; (iv) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or the other Financing Agreements on the part of
any Credit Party or to inspect the Collateral (including the books and records)
of any Credit Party; (v) shall not be responsible to any Secured Party for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or the other Financing Agreements or any other
instrument or document furnished pursuant hereto or thereto; and (vi) shall
incur no liability under or in respect of this Agreement or the other Financing
Agreements by acting upon any notice, consent, certificate or other instrument
or writing (which may be by telecopy, telegram, cable or telex) believed by it
to be genuine and signed or sent by the proper party or parties.

 

11.4

Agent and Affiliates

With respect to its Revolving Loan Commitment and Revolving Loans hereunder,
Agent shall have the same rights and powers under this Agreement and the other
Financing Agreements as any other Lender and may exercise the same as though it
were not Agent; and the term “Lender” or “Lenders” hereunder shall, unless
otherwise expressly indicated, include Agent in its individual capacity. Agent
and its affiliates may lend money to, invest in, and generally engage in any
kind of business with any Credit Party, any of its affiliates and any Person who
may do business with or own securities of any Credit Party or any such
affiliate, all as if Agent were not Agent and without any duty to account
therefore to Secured Parties. Agent and its affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Secured
Parties. Each Secured Party acknowledges the potential conflict of interest
between Agent as a Lender and Agent as agent hereunder.

 

11.5

Lender Credit Decision

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the Information Certificates and such
other documents and information as it has deemed appropriate, made its own
credit and financial analysis of each Credit Party and its own decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Revolving Loan
Commitment and the Revolving Loans, and expressly consents to, and waives any
claim based upon, such conflict of interest.

 

- 81 -



--------------------------------------------------------------------------------

11.6

Indemnification

Lenders agree to indemnify Agent (to the extent not reimbursed by Credit Parties
and without limiting the obligations of Credit Parties hereunder), rateably
according to their respective Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising out of this Agreement or any other Financing Agreement or any action
taken or omitted to be taken by Agent in connection therewith; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or wilful misconduct as determined by a
final and non-appealable judgment or court order binding on Agent. Without
limiting the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its rateable share according to its Pro Rata Share of any
out-of-pocket expenses (including reasonable fees of counsel) incurred by Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Financing Agreement, to
the extent that Agent is not reimbursed for such expenses by Credit Parties.

 

11.7

Failure to Act

Except for action expressly required of Agent hereunder and under the other
Financing Agreements, Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from Lenders of their indemnification obligations
under Section 11.6 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

 

11.8

Concerning the Collateral and the Related Financing Agreements

 

  (a)

Each Lender authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements. Each Lender agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Financing Agreements
and the exercise by Agent of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon Lenders.

 

  (b)

With respect to the Belgian law security agreement creating security over
financial instruments (including shares) and bank accounts, each Secured Party
appoints Agent to act as its agent (vertegenwoordiger/représentant) for the
purposes of article 5 of the Belgian Law of 15 December 2004 on financial
collateral, as amended from time to time.

 

  (c)

In this Section 11.8 “Agent Claim” means any amount which a Credit Party owes to
the Agent pursuant to clause (d) below.

 

  (d)

Each Credit Party must pay Agent, as an independent and separate creditor, an
amount equal to each Obligation of which it is the debtor on its due date.

 

- 82 -



--------------------------------------------------------------------------------

  (e)

Agent may enforce performance of any Agent Claim in its own name as an
independent and separate right. This includes any suit, execution, enforcement
of security, recovery of guarantees and applications for and voting in respect
of any kind of insolvency proceeding.

 

  (f)

Each Credit Party irrevocably and unconditionally waives any right it may have
to require a Secured Party to join in any proceedings as co-claimant with Agent
in respect of any Agent Claim.

 

  (g)

(i) Payment by a Credit Party of an Obligation will discharge the corresponding
Agent Claim in the same amount.

(ii) Payment by a Credit Party of an Agent Claim will discharge the
corresponding Obligation in the same amount.

 

  (h)

The aggregate amount of the Agent Claims will never exceed the aggregate amount
of the Obligations.

 

  (i)

A defect affecting an Agent Claim against a Credit Party will not affect any
Obligation.

 

11.9

Reports and other Information; Disclaimer by Lenders.

By signing this Agreement, each Lender:

 

  (a)

is deemed to have requested that Agent furnish such Lender, within a reasonable
time after it becomes available to Agent, a copy of each report, Compliance
Certificate and/or other documentation (each such report, certificate or
documentation being referred to herein as a “Report” and collectively,
“Reports”) provided to Agent by Credit Parties pursuant to the Financing
Agreements;

 

  (b)

expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report; and

 

  (c)

agrees to keep all Reports confidential in accordance with Section 7.11(b).

 

11.10

Collateral Matters

 

  (a)

Lenders (including in its or any of its Affiliate’s capacities as a potential
Hedge Bank or Cash Management Bank) hereby irrevocably authorize Agent at its
option and in its discretion to release any Lien upon any of the Collateral
(i) upon termination of the Revolving Loan Commitment and payment and
satisfaction of all of the non-contingent Obligations and delivery of cash
collateral to the extent required under Section 13.1 below; or (ii) constituting
property being sold or disposed of if applicable Credit Party certifies to Agent
that the sale or disposition is made in compliance with Section 8.1 hereof (and
Agent may rely conclusively

 

- 83 -



--------------------------------------------------------------------------------

 

on any such certificate, without further enquiry); or (iii) constituting
property in which applicable Credit Party did not own an interest at the time
the Lien was granted or at any time thereafter; or (iv) if required under the
terms of any of the other Financing Agreements, including any intercreditor
agreement; or (v) approved, authorized or ratified in writing in accordance with
Section 11.14 hereof. Lenders hereby irrevocably authorize Agent to subordinate
its Lien upon the specific Collateral on which another Person has a Lien as
permitted under Section 8.2(e) and if such Person will not permit Agent to
retain its Lien on such Collateral, Lenders hereby irrevocably authorize Agent
to release its Lien upon such Collateral. Except as provided above, Agent will
not release any Lien upon any of the Collateral without the prior written
authorization required in accordance with Section 11.14 hereof.

 

  (b)

Without in any manner limiting Agent’s authority to act without any specific or
further authorization or consent by applicable Lenders, each Lender, as
applicable, agrees to confirm in writing, upon request by Agent, the authority
to release Collateral conferred upon Agent under this Section. Agent shall (and
is hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to Agent upon any
Collateral to the extent set forth above; provided, that, (i) Agent shall not be
required to execute any such document on terms which, in Agent’s opinion, would
expose Agent to liability or create any obligations or entail any consequence
other than the release of such Lien without recourse or warranty and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Lien upon (or obligations of any Credit Party in respect of) the Collateral
retained by such Credit Party.

 

  (c)

Agent shall have no obligation whatsoever to any Lender or any other Person to
investigate, confirm or assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or has been encumbered, or
that the Liens granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of Collateral, or any act, omission or event related thereto, Agent may
act in any manner it may deem appropriate, in its discretion, given Agent’s own
interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any other Lender.

 

11.11

Successor Agent

Agent may resign at any time by giving not less than 30 days’ prior written
notice thereof to Lenders and Borrower. Upon any such resignation, Required
Lenders shall have the right to appoint a successor Agent. If no successor Agent
shall have been so appointed by Required Lenders and shall have accepted such
appointment within 30 days after the resigning Agent’s

 

- 84 -



--------------------------------------------------------------------------------

giving notice of resignation, then the resigning Agent may, on behalf of
Lenders, appoint a successor Agent, which shall be a Lender, if a Lender is
willing to accept such appointment, or otherwise shall be a commercial bank or
financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution or other entity
whose business includes making commercial loans, in each case, is organized
under the laws of Canada or of any province thereof. If no successor Agent has
been appointed pursuant to the foregoing, within 30 days after the date such
notice of resignation was given by the resigning Agent, such resignation shall
become effective and Required Lenders shall thereafter perform all the duties of
Agent hereunder until such time, if any, as Required Lenders appoint a successor
Agent as provided above. Any successor Agent appointed by Required Lenders
hereunder shall be subject to the approval of Borrower, such approval not to be
unreasonably withheld or delayed; provided, that such approval shall not be
required if an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation, the resigning Agent shall be discharged
from its duties and obligations under this Agreement and the other Financing
Agreements, except that any indemnity rights or other rights in favour of such
resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Article 11 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was acting as Agent
under this Agreement and the other Financing Agreements.

 

11.12

Setoff and Sharing of Payments

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 11.13(f), each Lender
is hereby authorized at any time or from time to time, without notice to
Borrower or to any other Person other than Agent, any such notice being hereby
expressly waived, to setoff and to appropriate and to apply any and all balances
held by it at any of its offices for the account of any Credit Party (regardless
of whether such balances are then due to any Credit Party) and any other
properties or assets at any time held or owing by that Lender to or for the
credit or for the account of any Credit Party against and on account of any of
the Obligations that are not paid when due; provided, that Lenders exercising
such setoff rights shall give notice thereof to such Credit Party promptly after
exercising such rights. Any Lender exercising a right of setoff or otherwise
receiving any payment on account of the Obligations in excess of its Pro Rata
Share thereof shall purchase for cash (and the other Lenders shall sell) such
participations in each such other Lender’s Pro Rata Share of the Obligations as
would be necessary to cause such Lender to share the amount so setoff or
otherwise received with the other Lenders in accordance with their respective
Pro Rata Shares. Each Credit Party agrees, to the fullest extent permitted by
law that (a) any Lender may exercise its right to setoff with respect to amounts
in excess of its Pro Rata Share of the Obligations and may sell participations
in such amounts so setoff to the other Lenders; and (b) any Lender so purchasing
a participation in a Loan made or other Obligations held by the other Lenders
may exercise all rights of setoff, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of the Loan and the other Obligations in the amount of such
participation. Notwithstanding the foregoing, if all or any portion of the

 

- 85 -



--------------------------------------------------------------------------------

setoff amount or payment otherwise received is thereafter recovered from a
Lender that has exercised the right of setoff, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.

 

11.13

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

 

  (a)

Advances; Payments.

 

  (i)

In each funding notice provided by Agent to a Lender hereunder, Agent shall
provide such Lender with written confirmation (by telephone, telecopy or email
(if such Lender has provided email notice coordinates to Agent)) that all
conditions precedent hereunder to such funding have been satisfied or waived in
accordance with the terms hereof.

 

  (ii)

Each Lender shall make the amount of such Lender’s Pro Rata Share of such Loan
available to Agent in same day funds by wire transfer to Agent’s account not
later than 12:00 noon (Eastern Time) (or promptly thereafter) on the requested
funding date (which must be a Business Day). After receipt of such wire
transfers (or, in Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested Loan to
Borrower. All payments by each Lender shall be made without setoff, counterclaim
or deduction of any kind.

 

  (iii)

On the 5th Business Day of each Fiscal Quarter or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, telecopy or email (if such Lender has provided email notice
coordinates to Agent) of the amount of such Lender’s Pro Rata Share of
principal, interest and fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments and
Revolving Loans required to be made by it and purchased all participations
required to be purchased by it under this Agreement and the other Financing
Agreements as of such Settlement Date, Agent shall pay to each Lender such
Lender’s Pro Rata Share of principal, interest and fees paid by Borrower since
the previous Settlement Date for the benefit of such Lender on the portion of
the Revolving Loans held by it. To the extent that any Lender (a “Non-Funding
Lender”) has failed to fund all such payments and Revolving Loans or failed to
fund the purchase of all such participations, Agent shall be entitled to set off
the funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower. Such payments shall be made by wire transfer to
such Lender’s account not later than 2:00 p.m. (Eastern Time) on the next
Business Day following each Settlement Date.

 

  (b)

Availability of Lender’s Pro Rata Share. Agent may assume that each Lender will
make its Pro Rata Share of each Loan available to Agent on each funding date
(which must be a Business Day). If such Pro Rata Share is not, in fact, paid to
Agent by such Lender when due, Agent will be entitled to recover such amount

 

- 86 -



--------------------------------------------------------------------------------

 

on demand from such Lender without setoff, counterclaim or deduction of any
kind. If any Lender fails to pay the amount of its Pro Rata Share forthwith upon
Agent’s demand, Agent shall promptly notify Borrower and Borrower shall
immediately repay such amount to Agent. Nothing in this Section 11.13(b) or
elsewhere in this Agreement or the other Financing Agreements shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its Revolving Loan Commitment hereunder or to
prejudice any rights that a Credit Party may have against any Lender as a result
of any default by such Lender hereunder. To the extent that Agent advances funds
to Borrower on behalf of any Lender and is not reimbursed therefore on the same
Business Day as such Loan is made, Agent shall be entitled to retain for its
account all interest accrued on such advance until reimbursed by the applicable
Lender.

 

  (c)

Return of Payments.

 

  (i)

If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

  (ii)

If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to Borrower or paid to any other Person pursuant to
any bankruptcy or insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Agreement, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

  (d)

Non-Funding Lenders. The failure of any Non-Funding Lender to make any Loan or
any payment required by it hereunder on the date specified thereof, shall not
relieve the other Lenders (each such other Lender, an “Other Lender”) of its
obligations to make such Loan or purchase such participation on such date, but
neither any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make a Loan, purchase a participation or make any other
payment required hereunder. Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Financing Agreement or constitute a “Lender” for any
voting or consent rights under or with respect to any Financing Agreement. At
Borrower’s request, Agent or a Person acceptable to Agent shall have the right
with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent’s request, sell and assign to Agent or such
Person, all of the

 

- 87 -



--------------------------------------------------------------------------------

 

Revolving Loan Commitments and Revolving Loans of that Non-Funding Lender for an
amount equal to the principal balance of all Revolving Loans held by such
Non-Funding Lender and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment and Assumption Agreement.

 

  (e)

Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with (i) any notice of any Event of Default received by Agent from, or
delivered by Agent to, Borrower, (ii) notice of any Event of Default of which
Agent has actually become aware, (iii) notice of any action taken by Agent
following any Event of Default and (iv) any notice received from any Credit
Party pursuant to Section 7.6(b); provided, that Agent shall not be liable to
any Lender for any failure to do so, except to the extent that such failure is
attributable to Agent’s gross negligence or wilful misconduct as determined by a
final and non-appealable judgment or court order binding on Agent.

 

  (f)

Actions in Concert. Anything in this Agreement to the contrary notwithstanding,
each Lender hereby agrees with Agent and each other Lender that no Lender shall
take any action to protect or enforce its rights arising out of this Agreement
or the other Financing Agreements (excluding exercising any rights of setoff)
without first obtaining the prior written consent of Agent and all other
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the other Financing Agreements shall be
taken in concert and at the direction or with the consent of Agent, all Lenders,
affected Lenders or Required Lenders, as the case may be.

 

11.14

Approval of Lenders and Agent

 

  (a)

Notwithstanding any other provision of this Agreement but subject to
Section 11.14(b), (c) and (d), no amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by Credit
Parties and the Required Lenders, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given;

 

  (i)

provided that no amendment, waiver or consent shall, unless in writing and
signed by all Lenders directly and adversely affected thereby (other than a
Non-Funding Lender) do any of the following at any time:

 

  (A)

reduce the rate or amount of any principal, interest or fees payable by Borrower
or alter the currency or mode of calculation or computation thereof;

 

  (B)

extend the time for payments required to be made by Borrower or the Maturity
Date;

 

  (C)

increase any Lender’s Revolving Loan Commitment;

 

- 88 -



--------------------------------------------------------------------------------

  (D)

change the definition of Required Lenders, any provision of this Section 11.14,
amend the pro rata sharing provisions hereunder or amend the voting percentages
hereunder; or

 

  (E)

change the payment waterfall in Section 5.3(b) hereof;

 

  (ii)

provided further that no amendment, waiver or consent shall, unless in writing
and signed by all Lenders (other than a Non-Funding Lender) do any of the
following at any time:

 

  (A)

release all or substantially all of the value of the Collateral under any
Financing Agreement or any guarantee of the Obligations; and

 

  (B)

permit any Credit Party to assign its rights under the Financing Agreements.

 

  (b)

Notwithstanding Section 11.14(a), Agent may, without the consent of Lenders,
make amendments to the Financing Agreements that are for the sole purpose of
curing any immaterial or administrative ambiguity, defect or inconsistency.
Agent shall, within a reasonable time, notify Lenders or any such action.

 

  (c)

Notwithstanding Section 11.14(a), no amendment, waiver or consent shall, unless
in writing and signed by Agent in addition to Lenders required above to take
such action, affect the rights or duties of Agent under this Agreement or any of
the other Financing Agreements.

 

  (d)

Notwithstanding Section 11.14(a), no amendment, waiver or consent shall, unless
in writing and signed by Issuing Lender in addition to Lenders required above to
take such action, affect the rights or duties of Issuing Lender under this
Agreement or any of the other Financing Agreements.

 

  (e)

No Cash Management Bank or Hedge Bank that obtains the benefits of Section 5.3
or any Collateral by virtue of the provisions hereof or of any Financing
Agreement shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Financing Agreement or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Financing Agreements. Notwithstanding
any other provision of this Article 11 to the contrary, Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Secured Hedge Agreements and Secured Cash Management
Agreements unless Agent has received written notice of such Secured Hedge
Agreements and Secured Cash Management Agreements, together with such supporting
documentation as Agent may request from the applicable Hedge Bank or Cash
Management Bank, as the case may be.

 

- 89 -



--------------------------------------------------------------------------------

ARTICLE 12

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

12.1

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

  (a)

The validity, interpretation and enforcement of this Agreement and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the laws of the Province of
Ontario and the federal laws of Canada applicable therein.

 

  (b)

Credit Parties, Lenders and Agent irrevocably consent and submit to the
non-exclusive jurisdiction of the Superior Court of Justice (Ontario) and waive
any objection based on venue or forum non conveniens with respect to any action
instituted therein arising under any of the Financing Agreements or in any way
connected with or related or incidental to the dealings of the parties hereto in
respect of any of the Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Agent and Lenders shall have the right to bring any action or proceeding against
any Credit Party or its property in the courts of any other jurisdiction which
Agent or Lenders deem necessary or appropriate in order to realize on the
Collateral or to otherwise enforce their respective rights against such Credit
Party or its property).

 

  (c)

To the extent permitted by law, each Credit Party hereby waives personal service
of any and all process upon it and consents that all such service of process may
be made by registered mail (return receipt requested) directed to its address
set forth on the signature pages hereof and service so made shall be deemed to
be completed 5 days after the same shall have been so deposited in the Canadian
mails, or, at Agent’s option, by service upon such Credit Party in any other
manner provided under the rules of any such courts. Within 30 days after such
service, such Credit Party shall appear in answer to such process, failing which
such Credit Party shall be deemed in default and judgment may be entered by
Agent or Lenders against such Credit Party for the amount of the claim and other
relief requested.

 

  (d)

TO THE EXTENT PERMITTED BY APPLICABLE LAW EACH CREDIT PARTY, LENDERS AND AGENT
EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER ANY OF THE FINANCING AGREEMENTS OR (ii) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF ANY OF THE FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, CREDIT PARTIES, AGENT AND LENDERS EACH HEREBY AGREE AND

 

- 90 -



--------------------------------------------------------------------------------

 

CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT EACH CREDIT PARTY, AGENT OR LENDERS MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

  (e)

Lenders and Agent shall not have any liability to any Credit Party (whether in
tort, contract, equity or otherwise) for losses suffered by any Credit Party in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by any Financing Agreement, or any act, omission or
event occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Agent or a Lender, that the
losses were the result of acts or omissions constituting gross negligence or
wilful misconduct of such Person and each Credit Party hereby waives any claims
for special, punitive, exemplary, indirect or consequential damages in respect
of any breach or alleged breach by Agent or any Lender of any of the terms of
this Agreement or the other Financing Agreements except in the case of gross
negligence or wilful misconduct of Agent or any Lender as determined by a final
and non-appealable judgment or court order binding on Agent or Lender.

 

  (f)

Each Credit Party hereby expressly waives all rights of notice and hearing of
any kind prior to the exercise of rights by Agent from and after the occurrence
of an Event of Default that is continuing to repossess the Collateral with
judicial process or to replevy, attach or levy upon the Collateral or other
security for the Obligations. Each Credit Party waives the posting of any bond
otherwise required of Agent in connection with any judicial process or
proceeding to obtain possession of, replevy, attach or levy upon the Collateral
or other security for the Obligations, to enforce any judgment or other court
order entered in favour of Agent, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction or any other
Financing Agreement.

 

12.2

Waiver of Notices

Each Credit Party hereby expressly waives demand, presentment, protest and
notice of protest and notice of dishonour with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on any Credit Party which Agent may elect to give shall entitle any
Credit Party to any other or further notice or demand in the same, similar or
other circumstances.

 

12.3

Amendments and Waivers

Subject to Section 11.14, neither this Agreement nor any provision hereof shall
be amended or waived, nor consent to any departure by any Credit Party therefrom
permitted, orally or by

 

- 91 -



--------------------------------------------------------------------------------

course of conduct, but only by a written agreement signed by an authorized
officer of each Lender and Agent, and as to amendments, as also signed by an
authorized officer of each Credit Party. Agent shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
rights, powers and/or remedies unless such waiver shall be in writing and signed
by an authorized officer of Agent. Any such waiver shall be enforceable only to
the extent specifically set forth therein. A waiver by Agent of any right, power
and/or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right, power and/or remedy which Agent would otherwise have on any
future occasion, whether similar in kind or otherwise.

 

12.4

Waiver of Counterclaim

Each Credit Party waives all rights to interpose any claims, deductions, setoffs
or counterclaims of any nature (other than compulsory counterclaims) in any
action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

 

12.5

Indemnification

Each Credit Party shall indemnify and hold Arranger, Agent and each Lender, and
their respective directors, officers, agents, representatives, employees and
counsel, harmless from and against any and all losses, claims, damages,
liabilities, costs or expenses imposed on, incurred by or asserted against any
of them in connection with any litigation, investigation, claim or proceeding
commenced or threatened related to the negotiation, preparation, execution,
delivery, enforcement, performance or administration of any Financing
Agreements, or any undertaking or proceeding related to any of the transactions
contemplated hereby or any act, omission, event or transaction related or
attendant thereto or the relationship between any Credit Party, on one hand, and
Arranger, Agent, each Lender and their respective directors, officers, agents,
representatives, employees and counsel, on the other hand, including amounts
paid in settlement, court costs, and the fees and expenses of counsel and others
incurred in connection with investigating, preparing to defend or defending any
such litigation, investigation, claim or proceeding. Such indemnification shall
not apply to losses, claims, damages, liabilities, costs or expenses resulting
from the bad faith, fraud, gross negligence or wilful misconduct of Arranger,
Agent, any Lender and/or their respective directors, officers, agents,
representatives, employees and counsel as determined pursuant to a final
non-appealable order of a court of competent jurisdiction or to losses, claims,
damages, liabilities, costs or expenses to the extent relating to disputes among
such indemnified parties or to a breach of their obligations to a Credit Party
hereunder as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in this Section 12.5 may be unenforceable because it
violates any law or public policy, each Credit Party shall pay the maximum
portion which it is permitted to pay under applicable law to Arranger, Agent,
each Lender and their respective directors, officers, agents, representatives,
employees and counsel in satisfaction of indemnified matters under this
Section 12.5. The foregoing indemnity shall survive the payment of the
Obligations and the termination of this Agreement.

 

- 92 -



--------------------------------------------------------------------------------

12.6

Costs and Expenses

Upon demand by Agent, each Credit Party shall pay to Arranger, Agent and Lenders
all reasonable costs, expenses, filing fees and taxes paid or payable in
connection with the structuring, arrangement, syndication, preparation,
negotiation, execution, delivery, recording, administration, collection,
liquidation, restructuring, enforcement and defense of the Obligations, Agent
and each Lender’s rights in the Collateral, the Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording or searching (including PPSA and UCC financing
statement and other similar filing and recording fees and taxes, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) all insurance premiums and search fees; (c) reasonable costs and expenses of
remitting loan proceeds and other items of payment, together with Agent’s
customary charges and fees with respect thereto; (d) costs and expenses of
preserving and protecting the Collateral; (e) reasonable costs and expenses paid
or incurred in connection with obtaining payment of the Obligations, enforcing
the security interests and liens of Agent, selling or otherwise realizing upon
the Collateral, and otherwise enforcing the provisions of the Financing
Agreements or defending any claims made or threatened against Agent and Lenders
arising out of the transactions contemplated hereby and thereby (including
preparations for and consultations concerning any such matters); (f) all
reasonable out-of-pocket expenses including due diligence, audit and appraisal
expenses and legal fees incurred in the structuring, negotiation, arrangement,
syndication, restructuring, administration and amending of this Agreement; and
(g) the reasonable fees and disbursements of counsel (including legal
assistants) to Arranger, Agent and Lenders in connection with any of the
foregoing.

 

12.7

Further Assurances

At the request of Agent at any time and from time to time, each Credit Party
shall, at its expense, duly execute and deliver, or cause to be duly executed
and delivered, such further agreements, documents and instruments, and do or
cause to be done such further acts as may be necessary to evidence, perfect,
maintain and enforce the Liens and the priority thereof in the Collateral and to
otherwise effectuate the provisions or purposes of any of the Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of Borrower representing that all conditions precedent to the
making of Revolving Loans and providing Letter of Credit Accommodations
contained herein are satisfied. In the event of such request by Agent, Agent and
each Lender may, at its option, cease to make any further Revolving Loans or
provide any further Letter of Credit Accommodations until Agent has received
such certificate and, in addition, Agent has determined that such conditions are
satisfied. Where permitted by law, each Credit Party hereby authorizes Agent to
execute and file one or more PPSA, UCC or other financing statements or notices
signed only by Agent or Agent’s representative.

 

- 93 -



--------------------------------------------------------------------------------

ARTICLE 13

TERM OF AGREEMENT; MISCELLANEOUS

 

13.1

Term

 

  (a)

This Agreement shall continue in full force and effect for a term ending on the
Maturity Date unless sooner terminated pursuant to the terms hereof. Upon the
Maturity Date or effective date of termination of this Agreement, Borrower shall
pay to Agent, in full, all outstanding and unpaid non-contingent Obligations
(except under or in connection with any Secured Hedge Agreement) and shall
furnish cash collateral to Agent in such amounts as Agent determines are
reasonably necessary to secure Agent, Lenders and Secured Parties from loss,
cost, damage or expense, including legal fees and expenses, issued and
outstanding Letter of Credit Accommodations, outstanding Secured Hedge
Agreements and cheques or other payments provisionally credited to the
Obligations and/or as to which Agent and Lenders have not yet received final and
indefeasible payment. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in US Dollars to such bank account
of Agent, as Agent may, in its discretion, designate in writing to Borrower for
such purpose. Interest shall be due until and including the next Business Day,
if the amounts so paid by Borrower to the bank account designated by Agent are
received in such bank account later than 12:00 noon, (Eastern time).

 

  (b)

No termination of this Agreement shall relieve or discharge any Credit Party of
its respective duties, obligations and covenants under the Financing Agreements
until all Obligations have been fully and finally discharged and paid, and
Agent’s continuing security interest in the Collateral and the rights and
remedies of Agent and Lenders, under the Financing Agreements and applicable
law, shall remain in effect until all such Obligations have been fully and
finally discharged and paid.

 

13.2

Notice

All notices, requests and demands hereunder shall be in writing and (a) made to
Agent and Lenders at their respective addresses set forth below and to each
Credit Party at its chief executive office set forth below, or to such other
address as any party may designate by written notice to the other in accordance
with this provision, and (b) deemed to have been given or made: if delivered in
person, immediately upon delivery; if by facsimile transmission, immediately
upon sending and upon confirmation of receipt; if by nationally recognized
overnight courier service with instructions to deliver the next Business Day, 1
Business Day after sending; and if by registered mail, return receipt requested,
5 days after mailing.

 

13.3

Partial Invalidity

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable

 

- 94 -



--------------------------------------------------------------------------------

and the rights and obligations of the parties shall be construed and enforced
only to such extent as shall be permitted by applicable law.

 

13.4

Successors

The Financing Agreements and any other document referred to herein or therein
shall be binding upon and inure to the benefit of and be enforceable by Agent,
Lenders and each Credit Party and their respective successors and permitted
assigns.

 

13.5

Entire Agreement

The Financing Agreements, any supplements hereto or thereto, and any instruments
or documents delivered or to be delivered in connection herewith or therewith
represents the entire agreement and understanding concerning the subject matter
hereof and thereof between the parties hereto, and supersede all other prior
agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof, whether oral or written. In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.

 

13.6

Headings

The division of this Agreement into sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

13.7

Judgment Currency

To the extent permitted by applicable law, the obligations of Borrower in
respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Agent may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Agent receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Borrower shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Borrower not discharged by that payment shall, to the extent permitted by
applicable law, be due as a separate and independent obligation and, until
discharged as provided in this section, continue in full force and effect.

 

13.8

Counterparts and Facsimile

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original, and such counterparts
together shall constitute one and the same agreement. The delivery of a
facsimile or pdf copy of an executed counterpart of this Agreement shall be
deemed to be valid execution and delivery of this Agreement, but the

 

- 95 -



--------------------------------------------------------------------------------

party delivering a facsimile or pdf copy shall deliver to the other party an
original copy of this Agreement as soon as possible after delivering the
facsimile or pdf copy.

 

13.9

Patriot Act Notice

Agent and each Lender which is subject to the Patriot Act hereby notifies each
Credit Party that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of each Credit Party and its
Subsidiaries and other information that will allow Agent and such Lender to
identify such person in accordance with the Patriot Act and any other applicable
law. Each Credit Party is hereby advised that any Revolving Loans or Letter of
Credit Accommodations hereunder are subject to satisfactory results of such
verification.

ARTICLE 14

ACKNOWLEDGMENT AND RESTATEMENT

 

14.1

Existing Obligations

Borrower hereby acknowledges, confirms and agrees that Borrower is indebted for
outstanding loans, advances and letter of credit accommodations to Borrower
under the Third Amended and Restated Credit Agreement together with all interest
accrued and accruing thereon (to the extent applicable), and all fees, costs,
expenses and other charges relating thereto, all of which are unconditionally
owing by Borrower to the extent set forth in the Third Amended and Restated
Credit Agreement, without setoff, defense or counterclaim of any kind, nature or
description whatsoever. The Revolving Loans and other financial accommodations
provided for in this Agreement are an extension of the loans and other financial
accommodations provided for under the Third Amended and Restated Credit
Agreement and shall continue without novation.

 

14.2

Acknowledgment of Security Interests

 

  (a)

Borrower hereby acknowledges, confirms and agrees that Agent, on behalf of
itself and Secured Parties, shall continue to have a Lien upon the collateral
heretofore granted to Original Lender and Original Agent pursuant to and in
connection with the Original Loan Agreement, the First Amended and Restated
Credit Agreement, the Second Amended and Restated Credit Agreement and the Third
Amended and Restated Credit Agreement, as the case may be, to secure the
Obligations, as well as any collateral granted under or in connection with this
Agreement or under any of the other Financing Agreements or otherwise granted to
or held by Agent, any Lender, Original Lender, Original Agent, any Secured Party
or any of their respective Affiliates.

 

  (b)

The Liens of Agent, on behalf of itself and Secured Parties, in the Collateral
shall be deemed to be continuously granted and perfected from the earliest date
of the granting and perfection of such Liens to Original Lender, Original Agent
or Agent under the Financing Agreements or any Secured Hedge Agreements.

 

- 96 -



--------------------------------------------------------------------------------

  (c)

Notwithstanding any term of any Financing Agreement, Borrower acknowledges,
confirms and agrees that all security granted by it under, or in connection
with, the Original Loan Agreement, the First Amended and Restated Credit
Agreement, the Second Amended and Restated Credit Agreement, the Third Amended
and Restated Credit Agreement and the other Financing Agreements shall be held
by Agent, on behalf of itself and Secured Parties (including those under Secured
Hedge Agreements and Secured Cash Management Agreements), to secure the
Obligations (including those arising under the Secured Hedge Agreements and
Secured Cash Management Agreements).

 

14.3

Third Amended and Restated Credit Agreement

Borrower hereby acknowledges, confirms and agrees that: (a) the Third Amended
and Restated Credit Agreement has been duly executed and delivered by Borrower
and is in full force and effect as of the Closing Date; (b) the agreements and
obligations of Borrower contained in the Third Amended and Restated Credit
Agreement constitutes the legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with its terms and Borrower has no
valid defense to the enforcement of such obligations; and (c) Agent and Lenders
are entitled to all of the rights, remedies and benefits provided for in or
arising pursuant to the Third Amended and Restated Credit Agreement.

 

14.4

Restatement

 

  (a)

Except as otherwise stated in Section 14.2 hereof and this Section 14.4, as of
the Closing Date, the terms, conditions, agreements, covenants, representations
and warranties set forth in the Third Amended and Restated Credit Agreement are
simultaneously amended and restated in their entirety, and as so amended and
restated, replaced and superseded by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Financing Agreements executed and/or delivered on or after the Closing
Date, except that nothing herein or in the other Financing Agreements shall
impair or adversely affect the continuation of the liability of Borrower for the
Obligations heretofore incurred and the Liens and other interests in the
collateral heretofore granted, pledged and/or assigned by Borrower to Agent,
Original Lender, Original Agent, any Lender, any Secured Party or any of their
respective Affiliates (whether directly, indirectly or otherwise).

 

  (b)

The amendment and restatement contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Obligations and other obligations,
liabilities and indebtedness of Borrower evidenced by or arising under the Third
Amended and Restated Credit Agreement, and the Liens of Agent, on behalf of
itself and Secured Parties, securing such Obligations and other obligations,
liabilities and indebtedness, which shall not in any manner be impaired,
limited, terminated, waived or released, but shall continue in full force and
effect in favor of Agent, for the benefit of itself and Secured Parties.

 

- 97 -



--------------------------------------------------------------------------------

  (c)

All loans, advances and other financial accommodations under the Third Amended
and Restated Credit Agreement and all other obligations, liabilities and
indebtedness of Borrower outstanding and unpaid as of the Closing Date pursuant
to the Third Amended and Restated Credit Agreement or otherwise shall be deemed
Obligations of Borrower pursuant to the terms hereof. The principal amount of
the Revolving Loans and the amount of the Letters of Credit Accommodations
outstanding as of the Closing Date under the Third Amended and Restated Credit
Agreement shall be allocated to the Revolving Loans and Letter of Credit
Accommodations hereunder in such manner and in such amounts as Agent shall
determine in accordance with the terms hereof.

[The remainder of this page is intentionally left blank]

 

- 98 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lenders, Agent and Credit Parties have caused this Agreement
to be duly executed as of the day and year first above written.

 

AGENT, ISSUING LENDER AND LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

/s/ Patrick Drum

Name:

Patrick Drum

Title:

Senior Vice President

By:

/s/ Harold Lim

Name:

Harold Lim

Title:

Assistant Vice President

Address:

333 South Grand Avenue, 6th Floor

Los Angeles, CA 90071

Attention: Harold Lim

Fax: 866-548-7191



--------------------------------------------------------------------------------

LENDER: EXPORT DEVELOPMENT CANADA

By:

/s/ Jim McIntyre

Name:

Jim McIntyre

Title:

Principal

By:

/s/ Richard Leong

Name:

Richard Leong

Title:

Asset Manager

Address:

150 Slater Street, Ottawa, Ontario, K14 1K3

Attention: Richard Leong / Loans Services

Fax: 613-598-3186



--------------------------------------------------------------------------------

LENDER: CANADIAN IMPERIAL BANK OF COMMERCE

By:

/s/ Matthew Panczyk

Name:

Matthew Panczyk

Title:

Authorized Signatory

By:

/s/ Colin Sharman

Name:

Colin Sharman

Title:

Authorized Signatory

Address:

Commerce Court West, 199 Bay Street, 4th Floor

Attention: Matthew Panczyk

Fax: 416-980-5352



--------------------------------------------------------------------------------

LENDER:

ROYAL BANK OF CANADA

By:

/s/ Hogan Mak

Name:

Hogan Mak

Title:

Vice President

Address:

4th Floor, North Tower, Royal Bank Plaza,

200 Bay Street, Toronto, ON M5J 2W7

Attention: Michael Wang

Fax: 416-842-4090



--------------------------------------------------------------------------------

LENDER: NATIONAL BANK OF CANADA

By:

/s/ Jeffrey Szeto

Name:

Jeffrey Szeto

Title:

Director

By:

/s/ Russell A. Garrard

Name:

Russell A. Garrard

Title:

Associate Vice President

Address:

130 King Street West, 8th Floor, Toronto ON M5X1J9

Attention: Corporate Finance Group

Fax: 416-864-7819



--------------------------------------------------------------------------------

LENDER: HSBC BANK CANADA

By:

/s/ Scott R Fraser

Name:

Scott R Fraser

Title:

Global Relationship Manager, Corporate Banking

By:

Name:

Title:

/s/ Jesse MacMasters

Jesse MacMasters

Head of Large Corporate – Ontario

Address:

70 York St., Toronto, ON, M5J 1S9

Attention: Scott Fraser

Fax: 416-868-3804



--------------------------------------------------------------------------------

BORROWER:

GUARANTOR:

IMAX CORPORATION IMAX U.S.A. INC.

By:

/s/ Joseph Sparacio

By:

/s/ Joseph Sparacio

Name:

Joseph Sparacio

Name:

Joseph Sparacio

Title:

Chief Financial Officer

Title:

Vice-President, Finance

By:

/s/ Edward MacNeil

By:

/s/ Edward MacNeil

Name:

Edward MacNeil

Name:

Edward MacNeil

Title:

Senior Vice President, Finance

Title:

Vice-President

Chief Executive Office:

110 East 59th Street

Suite 2100

New York, New York, 10022

Attention: Senior Executive Vice President and

General Counsel

Fax: (212) 371-7584

Chief Executive Office:

110 East 59th Street

New York, NY 10022

Attention: Robert D. Lister

Fax: (212) 371-7584

 

GUARANTOR: GUARANTOR: 1329507 ONTARIO INC. IMAX POST/DKP INC.

By:

/s/ Joseph Sparacio

By:

/s/ Joseph Sparacio

Name:

Joseph Sparacio

Name:

Joseph Sparacio

Title:

Vice-President, Finance

Title:

Vice-President, Finance

By:

/s/ Edward MacNeil

By:

/s/ Edward MacNeil

Name:

Edward MacNeil

Name:

Edward MacNeil

Title:

Vice President

Title:

Vice-President

Chief Executive Office:

2525 Speakman Drive

Mississauga, ON L5K 1B1

Attention: Robert D. Lister

Fax: (212) 371-7584

Chief Executive Office:

3003 Exposition Boulevard

Santa Monica, CA 90404

Attention: Robert D. Lister

Fax: (212) 371-7584



--------------------------------------------------------------------------------

GUARANTOR: GUARANTOR: IMAX II U.S.A. INC. IMAX (BARBADOS) HOLDING, INC.

By:

/s/ Joseph Sparacio

By:

/s/ Joseph Sparacio

Name:

Joseph Sparacio

Name:

Joseph Sparacio

Title:

Vice-President, Finance

Title:

Vice-President, Finance

By:

/s/ Edward MacNeil

By:

/s/ Edward MacNeil

Name:

Edward MacNeil

Name:

Edward MacNeil

Title:

Vice-President

Title:

Vice-President

Chief Executive Office: Chief Executive Office:

110 East 59th Street

The Phoenix Centre

New York, NY 10022

George Street, Belleville

Attention: Robert D. Lister

St. Michael, Barbados

Fax: (212) 371-7584

Attention: Robert D. Lister

Fax: (212) 371-7584